Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 1 of 57 PageID #: 44




                                   UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND


                                                )
    Ana Faria, Philipe Faria, Marta Faria,      )
    Catarina Travasso as successors in interest )
    and heirs at law of Apolonia Morais         )
                                                )
                    Plaintiffs                  )
                                                )
    v.                                          )                Case No.: 1:19-cv-00427
                                                )
    Citizens Bank, N.A, Citizens Bank,          )
    N.A. d/b/a Citizens One Home Loans          )
    Otoro, LLC                                  )
                                                )
                    Defendants                  )
                                                )
                                                )



         MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS


           Plaintiffs, individually, as the heirs at law of Apolonia Morais, filed a complaint in the

    seeking to enforce certain provisions of a mortgage contract, invalidate an otherwise valid

    foreclosure sale and claim relief for alleged violations of the Real Estate Settlement Procedures

    Act (“RESPA”). Defendants, Citizens Bank, N.A. and Citizens Bank, N.A. d/b/a Citizens One

    Home Loans, filed a motion to dismiss Plaintiffs’ Complaint pursuant to Rule 12(b)(6) of the

    Federal Rules of Civil Procedure on the ground that the Complaint fails to state a claim upon

    which relief can be granted.



                                                    1
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 2 of 57 PageID #: 45




                                               STANDARD

            This Court must determine whether the Complaint states any claim upon which relief

    may be granted. Fed.R.Civ.P. 12(b)(6). Plaintiffs’ claims must allege plausible entitlement to

    relief. Cook v. Gates, 528 F.3d 42, 48 (1st Cir. 2008). To meet that burden, the Complaint

    must contain sufficient factual matters, which support a claim that is plausible on its face.

    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell A. Corp. v. Twombly, 550 US. 544,

    570 (2007)). While the Court must accept as true the factual assertions set forth in the

    Complaint, there must be more than “mere conclusory statements” to survive a motion to

    dismiss. Twombly at 555. Threadbare recitals of the elements of a cause of action or mere

    conclusory statements are not sufficient to satisfy the pleading requirements. Ashcroft at 678.

    Therefore, bald assertions and conclusory allegations must be discarded by the Court. Morales

    v. Chadbourne, 996 F.Supp.2d 19, 26 (DCRI 2014).

            The standard is more than probability of success, but rather whether the claim is

    plausible. Twombly at 570. “Where a complaint pleads facts that are ‘merely consistent with’

    a defendant’s liability, it ‘stops short of the line between possibility and plausibility of

    ‘entitlement to relief.” Mayale-Eke v. Merrill Lynch, 754 F.Supp.2d 372, 375 (DCRI 2010)

    (citing Twombly at 557).

            Allegations that are linked and dependent upon documents, such documents may be

    considered by the Court in reviewing a motion to dismiss. Diva’s Inc. v City of Bangor, 411 F.

    3d 30, 38 (1st Cir. 2005). This would include a review of the documents annexed to the

    Complaint.

                                                      2
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 3 of 57 PageID #: 46




                                              ARGUMENT

       I.      Plaintiffs lack standing to raise the claims set forth in the Complaint

            The federal court is bound to act within its statutory grant of subject matter jurisdiction.

    Therefore, since standing is jurisdictional, the court must ensure that it has proper subject

    matter jurisdiction before proceeding to adjudicate the claims set forth in a complaint. Smith v.

    GTE Corp, 236 F.3d 1292, 1299 (11th Cir. 2011); Osediacz v. Cranston, 414 F.3d 136, 139 (1st

    Cir. 2005) (standing is an indispensable component of the federal court jurisdiction). Prior to

    considering the merits of a case, a litigant must have standing. Rogers v. Mulholland, 858

    F.Supp.2d 213, 221 (DRI 2012). A plaintiff is required to demonstrate that his or her claim is

    based on their own rights and not on the rights of any third party. Cosajay v. Mortgage

    Electronic Registration Systems, Inc., 980 F.Supp.2d 238, 241 (DRI 2013). The burden is on

    the plaintiff to establish standing to bring an action. Correa v. BAC Home Loans Servicing,

    LP, 853 F.Supp.2d 1203, 1206 (SD Fla 2012). To meet this burden, the plaintiff must show

    that (1) he or she suffered an injury in fact; (2) there is a causal connection between the injury

    and the defendant’s alleged conduct; and (3) it is likely (more than speculative) that the injury

    can be redressed by the Court. Lujan v. Defenders of Wildlife, 504 US 555, 561 (1992).

            Plaintiffs cannot meet their burden demonstrating standing to bring the claims in any of

    the five Counts set forth in their Complaint. None of the Plaintiffs, in their individual capacity

    have standing to pursue claims made on behalf of Apolonia Morais. Taking the facts within the

    four corners of the Complaint as true, Apolonia Morais executed a note and mortgage to

    Citizens Bank of Rhode Island on April 13, 2004. See paragraph 3 of Plaintiffs’ Complaint.

                                                     3
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 4 of 57 PageID #: 47




    There is no allegation that any of the Plaintiffs were a signatory to the note or mortgage or were

    otherwise in privity of contract with the Defendant, Citizens Bank of Rhode Island. While the

    Plaintiffs aver that they are heirs off Apolonia Morais, the complaint fails to state a claim that

    Plaintiffs are legally entitled to relief at law.

                a.   There is no breach of contract

            In order for the Plaintiff to state a claim upon which relief may be granted, he must

    establish that there was a binding and enforceable contact. The elements for a breach of

    contract claim in Rhode Island are: (1) that an agreement existed between the parties, (2) that

    there was a breach of the agreement and (3) there was a causal connection between the breach

    injury claimed and (4) the breach caused damages. Barkan v. Dunkin’ Donuts, Inc., 627 F.3d

    34, 39 (1st Cir. 2010). The allegations must contain sufficient facts to establish that there was

    an express or implied contractual agreement between Citizens Bank of Rhode Island and

    Plaintiffs. Pickett v. Ditech Financial, LLC, 322 F.Supp.3d 287, 293 (DCRI 2018). As

    previously stated, the only parties to the note and mortgage contracts were Citizens Bank of

    Rhode Island and Apolonia Morais.

            Pursuant to the terms of the mortgage, the lender was contractually obligated to send a

    notice of default to the Borrower, namely Apolonia Morais. However, she was deceased as of

    June 10, 2014. See paragraph 1 of the Complaint. Notwithstanding, Plaintiffs concede that a

    default notice dated December 27, 2017 was sent to the Estate of Apolonia M. Morais. See

    paragraph 14 of the Complaint. According to the terms of the Mortgage, the only party entitled

    to a notice of default was the Mortgage, which was Apolonia Morais. See paragraph 16 of the

                                                        4
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 5 of 57 PageID #: 48




    Mortgage. Plaintiffs fail to establish that the terms of the Mortgage entitled them to a notice to

    cure. The lack of privity of contract and breach of any provision of the Mortgage contract are

    significant grounds to deny any relief based on contract.

           While the Complaint does not allege a cause of action on behalf of Apolonia Morais,

    the allegation that the notice to cure was deficient must also fail. Although Plaintiffs referred to

    the December 27, 2017 default notice in the Complaint, it was not annexed as an Exhibit. This

    notice appears to be an integral part of the Plaintiffs’ case and should be available to the Court.

    Allegations that are linked and dependent upon documents, such documents may be considered

    by the Court in reviewing a motion to dismiss. Diva’s Inc. v City of Bangor, 411 F. 3d 30, 38

    (1st Cir. 2005). As such, the default notice is annexed as Exhibit A and should be considered by

    the Court in reviewing Defendants’ motion to dismiss. See Jorge v. Rumsfeld, 404 F.3d 556,

    559 (1st Cir. 2005).

         Pursuant to the terms of the mortgage, the notice to cure shall specify:


                 1) The breach or default
                 2) The action required to cure the breach or default;
                 3) A date, not less than 10 days from the date of the notice, by which the breach or
                 default must be cured;
                 4) A statement that the failure to cure the breach or default within the time
                 proscribed may result in an acceleration of the debt and sale of the property;
                 5) The right to reinstate after acceleration; and
                 6) The right to bring court action to assert the non-existence of default or any
                 other defense to acceleration or sale.



                                                     5
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 6 of 57 PageID #: 49




               The notice to cure in this matter complies with all requirements. The default notice

    advised the Estate of Apolonia Morais that (1) the loan was in default; (2) the amount due to

    cure the default was $19,510.78; (3) the default could be cured on or before the cure date of

    January 26, 2018; (4) if the default is not cured by the cure date, the balance of the Note may be

    deemed accelerated without demand; (5) notwithstanding acceleration, there is a right to

    reinstate the loan by paying the sums due and owing as if no acceleration had occurred and (6)

    there is a right to bring a court action to assert the non-existence of a default or any other

    defense to acceleration and sale. Thus, the default notice complies with the terms of the

    mortgage and fails to support any of the claims of a breach of contract claimed by the Plaintiffs.

    See Viera v. Bank of N.Y. Mellon, 2018 U.S.Dist. LEXIS 176276 (2018).

               In Viera, Plaintiffs’ attorney1 raised substantially all the same objections to the default

    notice in a breach of contract claim. The complaint filed in Viera included a Count

    substantially similar to Count I. The Vieras alleged that there was a breach of contract for

    failure of the foreclosing entity to send a default notice as well as a notice of acceleration prior

    to commencing foreclosure proceedings. Id. at *2. Upon review by the US Court, the

    Plaintiff’s arguments related to paragraph 222 of the mortgage were rejected. The Viera Court

    determined that the default notice complied with the terms of paragraph 22, based on the same

    analysis provided above.




    1
        Coincidently is the same attorney representing the Plaintiff herein.
    2
        This would relate to paragraph 16 of the Mortgage signed by Apolonia M. Morais.
                                                            6
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 7 of 57 PageID #: 50




                b. Rhode Island does not recognize the claim of Breach of Duty of Good Fair
                   and Fair Dealing

            The Complaint also alleges that Defendants breached a duty of good faith and fair

    dealing. This claim is not recognized as a cause of action in the State of Rhode Island. While

    parties to a contact have an implied obligation to deal fairly with one another, there is no

    independent cause of action for a breach of an implied covenant of fair dealing. AAA Pool

    Services and Supply, Inc. v. Aetna Cas. & Sur. Co, 395 A.2d 724, 725 (RI 1978). Although

    not framed as such, Plaintiffs’ claims appear to derive from contract. In order for the Plaintiff

    to prevail on a breach of contract, there must be an offer, acceptance and consideration for a

    binding contract. Only then the burden is on Plaintiff to prove that there was a breach of that

    agreement and damages suffered. In this instance, there was no valid contract and thus no

    ensuing breach thereof. See Culley v. Bank of Am., N.A., 2019 U.S. Dist. LEXIS 53709 *33.

                c. No acceleration of the loan is necessary

            Plaintiffs also allege a breach of contract for failure to send a notice of acceleration.

    While Defendant contends that the loan was accelerated, that notice is outside of the pleadings

    and may not be considered by this Court. However, it is not necessary for the Court to consider

    whether or not such acceleration was sent as it is not a condition precedent to the foreclosure.

    Paragraph 16 does not require the lender to give notice of acceleration prior to such

    acceleration. Viera at *5. No separate notice is required. Id. at *4. Therefore, Plaintiff’s

    claim that there was a breach of contract for failure to send a notice of acceleration to the

    Plaintiff is flawed.


                                                      7
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 8 of 57 PageID #: 51




       II.      The RESPA claims in Counts III-Count V are limited to Borrowers

             Plaintiffs are seeking claims for RESPA violations as heirs at law of Apolonia Morais.

    RESPA is a consumer statute for the protection of borrowers. A defendant’s liability is limited

    to borrowers. 12 U.S.C. § 2605(f). See Correa v. BAC Home Loans Servicing, LP, 853

    F.Supp.2d 1203, 1207 (M.D. Fla. 2012). Plaintiffs are not the borrowers, only Apolonia

    Morais expected the Note and Mortgage and was otherwise in privity of contract with the

    lender. Thus, “a nonparty to the loan cannot bring an action for violations of TILA or RESPA.

    Id. at 1208 (citing Henry v. Guaranteed Rates,Inc., 415 Fed.Appx 985, 985086 (11th Cir 2011));

    Mashburn v. Wells Fargo Bank, N.A., 2011 WL 2940363 *3 (W.D.WA 2011); Wilson v. Bank

    of America, N.A., 48 F.Supp.3d 787, 796 (E.D.PA. 2014); Stolz v. OneWest Bank, 2012 WL

    135424 *4 (D.OR 2012); Aldana v. Bank of America, N.A., 2014 WL 12577145 *2 (C.D.CA.

    2014). For this reason, Courts have dismissed RESPA allegations brought by nonborrowers.

    Green v. Central Mortgage Company, 2015 WL 5157479 *5 (N.D.CA. 2015) (heirs claim that

    she inherited the property and became a borrower was rejected by the Court).

             Although the Plaintiffs claim an interest in the property through inheritance and may

    have an interest in the property, such interest does not provide them with standing to raise

    RESPA claims as they are not borrowers. Bascom v. JPMorgan Chase Bank National

    Association, 2018 WL 1804347 *4 (Report and Recommendation N.D.GA. 2018) (Affirmed

    by Court 2018 WL 1804386 (N.D.GA. 2018)). See Covino v. Wells Fargo Bank, 2018 WL

    4616071 *5 (D.NJ. 2018) (only a borrower could send a QWR or NOE). For these reasons,

    Counts III-Count V should be dismissed as they all raise RESPA claims by nonborrowers.

                                                     8
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 9 of 57 PageID #: 52




       III.    Conclusion


         For the reasons set forth herein, Counts I, II, II, IV and V must be dismissed for failure to

    state a claim upon which relief can be granted.


                                                          Respectfully Submitted


                                                          /s/ Michael R. Hagopian

                                                          Michael R. Hagopian, Esq (3448)
                                                          Brock & Scott, PLLC
                                                          1080 Main Street, Suite 200
                                                          Pawtucket, Rhode Island 02860
                                                          (401) 217-8701 x2453
                                                          michael.hagopian@brockandscott.com


                                     CERTIFICATE OF SERVICE

    I hereby certify that, on the __ 11____ day of ___ December        ____, 2019 I filed and served
    this document through the electronic filing system and electronically served John Ennis. The
    document electronically filed and served is available for viewing and/or downloading from the
    Court’s ECF Filing System.

                                                 /s/ Michael R. Hagopian
                                                 __ _                 _________
                                                 Michael R. Hagopian




                                                      9
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 10 of 57 PageID #: 53


No Shepard’s Signal™
As of: October 15, 2018 3:25 PM Z


                                     Viera V.pas Bank of N.Y. Mellon
                              United States District Court for the District of Rhode Island
                                               October 12, 2018, Decided
                                                C.A. No. 17-0523-WES

Reporter
2018 U.S. Dist. LEXIS 176276 *

JAMES VIERA, Plaintiff, v.-PAS BANK OF NEW YORK              submissions of the parties, the Court grants Defendants'
MELLON, as Trustee for the Certificate Holders of            Motion in
CWALT, Inc., Alternative Loan Trust 2005-86CB
Mortgage Pass-Through Certificates, Series 2005-86B;         toto.
and BAYVIEW LOAN SERVICING, LLC, Defendants.
                                                             I. Background
Notice: Decision text below is the first available text
from the court; it has not been editorially reviewed by      This dispute arises out of foreclosure proceedings that
LexisNexis. Publisher's editorial review, including
                                                             Defendants commenced against Plaintiff in the fall of
Headnotes, Case Summary, Shepard's analysis or any
                                                             2017. Plaintiff executed a mortgage agreement for his
amendments will be added in accordance with
                                                             home in December of 2005; Defendant Bank of New
LexisNexis editorial guidelines.
                                                             York Mellon ("BNYM") is the current 1

Core Terms                                                   mortgagee and assignee of the Note associated with
                                                             that mortgage;
notice, default, mortgage, acceleration, mortgage
agreement, concrete, monthly, cure, notice of default,       Defendant Bayview Loan Servicing, LLC ("Bayview") is
mortgage loan, costs, injunctive relief, Dissolve,           the current loan servicer. In 2010, Plaintiff filed for
foreclosure proceeding, motion to dismiss, foreclosure       bankruptcy and stopped making regular payments on
sale, attorney's fees, fair dealing, good faith,             the mortgage loan. (Compl. Ex. B at 1, ECF No. 1-4.)
modification, documents, covenant, statute of
limitations, injury-in-fact, foreclosure, injunction,        Seven years later, on August 3, 2017, Defendant
quotations, violations, scheduled, contends                  Bayview sent

                                                             Plaintiff a letter entitled "Notice of Default and Intent to
Opinion                                                      Accelerate" indicating that his mortgage loan was in
                                                             default and that the loan would be accelerated on
                                                             September 7, 2017 if he failed to pay the total amount
[*1] MEMORANDUM AND ORDER                                    due of $148,858.78. (See id.) Plaintiff [*2] does not
                                                             claim to have cured the default or to have made any
WILLIAM E. SMITH, Chief Judge.                               effort to cure the default after receiving that notice.

Before the Court is Defendants' Motion to Dismiss and        After Plaintiff failed to cure his default by September 7,
                                                             2017, Bayview invoked its statutory power of sale and
Dissolve that entered        on     November    13,   2017   scheduled a foreclosure sale of the property to take
("Defendants' Motion")                                       place on November 13. (See Mot. for TRO ¶ 6, ECF No.
                                                             2.) On November 12, Plaintiff filed a Complaint and an
(ECF No. 8), pursuant to Rules 12(b)(1) and 12(b)(6) of
                                                             Emergency Motion for a Temporary Restraining Order
the Federal
                                                             to enjoin the scheduled foreclosure sale. (Compl. ECF
Rules of Civil Procedure. After carefully reviewing the      No. 1; Mot. for TRO, ECF No. 2.) That motion was
written                                                      granted by text order following a telephonic hearing on
                                                             November 13, at which all parties were represented.

                                                 MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 11 of 57 PageID #: 54
                                                                                                               Page 2 of 7
                                            2018 U.S. Dist. LEXIS 176276, *2

On April 24, 2018, Defendants moved to dissolve the             they failed to send Plaintiff monthly mortgage
TRO and to dismiss Plaintiff's Complaint pursuant to            statements and charged his mortgage loan account for
Rules 4(m), 12(b)(1), and 12(b)(6) of the Federal Rules         costs and fees associated with their foreclosure
of Civil Procedure.                                             attempts. (Id. at ¶ 93, 95.)

2                                                               i. Dismissal [*4] for Failure to Effect Service in
                                                                Accordance with Rule 4(m)
II. Discussion
                                                                As a threshold matter, Plaintiff failed to properly serve
A. Motion to Dismiss Plaintiff's Complaint
                                                                Defendant Bank of New York under Rule 4 of the
The Complaint states five counts: (1) breach of contract;       Federal Rules of Civil Procedure and, as such, the
(2)                                                             Court cannot exercise personal jurisdiction over that
                                                                Defendant. Accordingly, the Court dismisses without
violation of the covenant of good faith and fair dealing;       prejudice all of Plaintiff's claims as they pertain to Bank
                                                                of New York. See Fed. R. Civ. P. 4(m). Plaintiff's claims
(3) injunctive relief; (4) violation of the Rhode Island Fair   on the merits brought against both Defendants,
Debt Collection Practices Act, R.I. Gen. Laws § 19-14.9-        however, survive only as to Bayview.2
1 et seq.,
                                                                ii. Count I - Breach of Contract
("RIFDCPA"); and (5) violation of the Truth in Lending
Act, 15                                                         The crux of Plaintiff's breach-of-contract claim is that
                                                                paragraph 22 of the mortgage agreement required
U.S.C. § 1601 et seq. ("TILA").1                                Defendants to send Plaintiff a default notice as well as a
                                                                notice of acceleration prior to commencing foreclosure
In essence, Plaintiff claims that Defendants did not have       proceedings. Plaintiff alleges that Defendants never
authority to invoke their statutory power of sale               sent him either notice and, therefore, did not satisfy the
because [*3] they never sent him a notice of default or         conditions necessary to invoke their statutory power of
a notice of acceleration, both of which Plaintiff contends
were required by paragraph 22 of the mortgage                    2    That said, the Court notes that its analysis and
agreement. Plaintiff alternatively contends that the            conclusions
notice of default he received on August 3, 2017 was
                                                                would have applied equally to Bank of New York, had
substantively deficient. On these bases, Plaintiff claims
                                                                Plaintiff properly effected service upon it.
that Defendants breached the terms of the mortgage
agreement as well as the covenant of good faith and fair        4
dealing, and contends that this breach of contract
entitles him to injunctive relief permanently enjoining a       sale. (Compl. ¶¶ 7, 12, ECF No. 1.) Plaintiff alternatively
                                                                contends
foreclosure sale of his home. (Compl. ¶¶ 48, 55, 64,
ECF No. 1.)                                                     that the notice he received on August 3, 2017 did not
                                                                constitute a
Plaintiff also alleges that Bayview's attempt to foreclose
on the property violated RIFDCPA because Bayview                default notice as required under [*5] the mortgage
"falsely stated the amount claimed to be due in past due        agreement because it
interest and charges, in every
                                                                "did not state a specific amount due" to cure default. (Id.
 1   Although the Complaint mistakenly includes two             at ¶
Count IV's,
                                                                15.) Plaintiff's interpretation of the contract is flawed.
this order will refer to Plaintiff's TILA claim as "Count V"
for clarity.                                                    First, paragraph 22 did not require Defendants to send

3                                                               Plaintiff a notice of acceleration in addition to the notice
                                                                of
statement" sent to Plaintiff. (Id. at ¶ 71(c).) Lastly,
Plaintiff claims that both Defendants violated TILA when        default that he received on August 3, 2017. paragraph

                                                  MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 12 of 57 PageID #: 55
                                                                                                               Page 3 of 7
                                              2018 U.S. Dist. LEXIS 176276, *5

22 provides                                                       stated

that "Lender shall give notice to Borrower prior to               the "specific amount due" to cure default. (See Compl. ¶
acceleration"                                                     15.)

and identifies the specific list of information that the          Additionally, the notice of default complied with all of the
notice                                                            other

must include. (Id. at 11.) It then states:                        substantive requirements set forth in paragraph 22.

If the default is not cured on or before the date specified       In ruling on a motion to dismiss, the Court must "accept
in the notice, Lender at its option may require immediate         as
payment in full of all sums secured by this Security
Instrument without further demand and may invoke the              true all well-pleaded facts in the complaint and draw all
STATUTORY POWER OF SALE and any other                             reasonable
remedies permitted by Applicable Law.
                                                                  inferences in favor of the plaintiff[]." Gargano v. Liberty
(Id. (emphasis added).) The emphasized language                   Int'l
suggests that no
                                                                  Underwriters, 572 F.3d 45, 48 (1st Cir. 2009). A motion
secondary notice of acceleration is required before               to dismiss
Defendants could
                                                                  will be granted "only if, when viewed in this manner, the
properly accelerate the            loan      and   commence       pleading
foreclosure proceedings,
                                                                  shows no set of facts which could entitle plaintiff to
because such additional notice would effectively be               relief."
"further
                                                                  Gooley v. Mobil Oil Corp., 851 F.2d 513, 514 (1st Cir.
demand."                                                          1988).

Second, the notice of default sent on August 3, 2017              Taking all of the facts alleged in the light most favorable
complied                                                          to

with all of the substantive requirements set forth in             Plaintiff, it is clear that he has not stated a viable
paragraph 22,                                                     breach-of-

including [*6] the requirement to state the specific              contract claim. paragraph 22 entitled Plaintiff to receive
amount due to cure                                                a default

5                                                                  3    In reaching its decision, the Court properly [*7]
                                                                  reviewed the
default.3 The August 3 letter stated that "[t]his letter is
formal                                                            mortgage agreement and the notice of default, both of
                                                                  which were attached to the Complaint and are
notice . . . that you are in default . . . . [T]he total amount
                                                                  incorporated by reference therein. See Jorge v.
required to cure the default is $148,858.78 . . . . The           Rumsfeld, 404 F.3d 556, 559 (1st Cir. 2005)(holding
default                                                           that, in ruling on a motion to dismiss, the court may
                                                                  "augment those facts [in the Complaint] with facts
above can be cured by payment of the total amount . . .           extractable from documentation annexed to or
by                                                                incorporated by reference in the complaint and matters
                                                                  susceptible to judicial notice.").
09/07/2017." (Compl. Ex. B at 2, ECF No. 1-4.) Despite
Plaintiff's                                                       6

contention to the contrary, the notice of default clearly         notice that included specific information outlined in

                                                    MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 13 of 57 PageID #: 56
                                                                                                            Page 4 of 7
                                            2018 U.S. Dist. LEXIS 176276, *7

paragraph 22, which he received. Additionally, that             except that the movant must show actual success on
paragraph plainly does not require Defendants to send           the merits of the claim, rather than a mere likelihood of
Plaintiff a separate "notice of acceleration." As such,         such success.") (quotations omitted).
Plaintiff's claim is dismissed pursuant to Rule 12(b)(6).
                                                                iii. Count IV - Violations of the [*9] Rhode Island Fair
i. Count II - Breach of the Covenant of Good Faith and          Debt Collection Practices Act
Fair Dealing
                                                                Count IV asserts the RIFDCPA claim against Bayview
Plaintiff's claim for breach of the covenant of good faith      only, alleging that the monthly mortgage statements
and fair dealing cannot stand in the absence of a viable        sent to Plaintiff were inaccurate because his mortgage
breach of an underlying contract. See McNulty v. Chip,          loan account was "charged improper fees and costs
116 A.3d 173, 185 (R.I.                                         relating to foreclosure attempts on his property."
                                                                (Compl. ¶ 93.) Defendants argue that Count IV should
2015) ("[A] claim for breach of the implied covenant of         be dismissed because the alleged violations of
good faith and fair dealing does not create an                  RIFDCPA either fall outside of the applicable statute of
independent cause of action separate and apart from a           limitations or fail to articulate a concrete and
claim for breach of contract."). Because                        particularized injury as required to establish standing.

Plaintiff's breach-of-contract claim fails, the Court           8
dismisses
                                                                RIFDCPA's statute of limitations provides that "[a]n
Plaintiff's claim for a breach of the covenant of [*8]          action to enforce any liability created by the provisions
good faith and fair dealing pursuant to Rule 12(b)(6).          of this article may be brought in any court of competent
                                                                jurisdiction within one year from the date on which the
ii. Count III - Injunctive Relief                               violation occurs." R.I. Gen. Laws § 19-14.9-13(5)
                                                                (emphasis added). Because Plaintiff filed his Complaint
Plaintiff requests both a preliminary and a permanent
                                                                on November 12, 2017, he may only bring a RIFDCPA
injunction to enjoin Defendants from foreclosing on his
                                                                action for violations that occurred within one year of that
home. Presumably, the preliminary injunction related to
                                                                date - i.e., violations that occurred on or after November
the foreclosure proceedings that were scheduled for
                                                                12, 2016.
November 13, 2017. Plaintiff successfully obtained a
TRO enjoining that foreclosure sale and there is no             The only charge Plaintiff points to that falls within the
further relief the Court can grant as to that claim.            statute of limitations is a $300.00 charge allegedly
Accordingly, Plaintiff's claim for preliminary injunctive       incurred on
relief is
                                                                November 15, 2016 for "legal fees [*10]               for
7
                                                                foreclosures without a default letter sent pursuant to
                                                                the terms of the mortgage and without ever having sent
dismissed as moot. See Chafin v. Chafin, 568 U.S. 165,
                                                                an acceleration letter." (Compl. ¶ 96.) The RIFDCPA
172 (2013)
                                                                claim as it relates to the November 15 fees must
("[A] case becomes moot only when it is impossible for a        likewise be dismissed in accordance with Spokeo, Inc.
court to grant any effectual relief whatever to the             v. Robins, 136 S.Ct. 1540, 1549 (2016), because
prevailing party.")                                             Plaintiff has alleged only a "bare procedural violation"
                                                                and therefore has failed to allege an injury that is
(quotations omitted).                                           sufficiently concrete to confer Article III standing.

Plaintiff's claim for permanent injunctive relief is likewise   In Spokeo, the plaintiff claimed that the defendant
dismissed because, as discussed throughout this                 violated the Fair Credit Reporting Act, 15 U.S.C. § 1681
Memorandum, Plaintiff will not succeed on the merits of         ("FCRA"), by creating an online profile about him which
his claims. See Largessv. Supreme Judicial Court for            contained inaccurate personal information. Id. at 1544.
State of Massachusetts, 373 F.3d 219, 224 (1st Cir.             The Supreme Court observed that, while the injury that
2004) (stating that the standard for granting a                 the plaintiff had alleged was sufficiently
permanent injunction is "virtually identical [to the
standard for granting preliminary] injunctive relief,           "particularized" (i.e., personal to that plaintiff) he had

                                                  MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 14 of 57 PageID #: 57
                                                                                                              Page 5 of 7
                                           2018 U.S. Dist. LEXIS 176276, *10

failed                                                          attorneys' fees" and to hold otherwise would allow a
                                                                claim for attorneys' fees to "subsume the injury-in-fact
9                                                               requirement.").

to establish that the injury was "concrete." Id. at 1548-       As Plaintiff has failed to allege an injury that is
49. The                                                         sufficiently concrete to confer standing, his RIFDCPA
                                                                claims are dismissed pursuant to Rule 12(b)(1).
Court explained that "[a] 'concrete' injury must be 'de
facto'; that is, it must actually exist. When we have used      iv. Count V - Violations of the Truth in Lending Act
the adjective                                                   Plaintiff alleges that Defendants violated TILA by (1)
                                                                failing
'concrete,' we have meant to convey the usual meaning
of the term-                                                    to send him required monthly mortgage statements and
                                                                (2) by charging improper fees to his mortgage loan
'real,' and not 'abstract.'" Id. at 1548 (citations omitted).   account for property inspections and foreclosure costs.
The                                                             The Court addresses each alleged violation in turn.

Supreme Court held that "not all inaccuracies cause             1. Failure to Send Monthly Mortgage Statements
harm or present any material risk of harm" and,                 Defendants contend that they were not required to send
therefore, a complaint based upon [*11] only a                  monthly
technical violation of a statutory right, without any
explanation of how the violation actually harmed the            mortgage statements to Plaintiff because Plaintiff's
plaintiff, failed to establish standing. Id. at 1548, 1550.     personal liability on the underlying mortgage loan was
                                                                discharged in an October 2010 bankruptcy proceeding
Like the plaintiff in Spokeo, here, Plaintiff has not           pursuant 11 U.S.C. § 727 and
explained how the inclusion of the allegedly improper
fees and expenses charged to his account on                     Defendant BNYM's predecessor in interest, Shamrock
November 15, 2016 caused him actual harm. There is              Corporation, was
no allegation in the Complaint that Plaintiff ever paid any
of the allegedly improper charges and Plaintiff has not         11
stated whether the November 15, 2016 charge currently
                                                                named as a creditor in that proceeding.4 (See Mem. in
appears on his mortgage loan account, or why the
                                                                Supp. of
appearance of that charge would be wrongful.
Moreover, Plaintiff seeks damages only for the costs he         Defs.' Mot. to Dismiss 12, ECF No. 8-1.) Alternatively,
has incurred in prosecuting the RIFDCPA claim and               Defendants
attorney's fees. While these damages would be
recoverable if Plaintiff had successfully established a         argue that, [*13] even if they had a duty to send Plaintiff
RIFDCPA violation, see R.I. Gen. Laws § 19-14.9-                monthly
13(2)(d), they are not a substitute for the injury-in-fact
requirement developed in Spokeo. See Pemental v.                statements, Plaintiff has pleaded only a technical
Bank of NewYork Mellon for Holders of Certificates ,            violation of
First Horizon Mortg. Pass-
                                                                TILA and has failed to allege a concrete injury caused
10                                                              by

Through Certificates Series FHAMS 2004-AA5, No. CV              Defendants' purported failure to send statements. (Id.)
16-483S, 2017 WL 3279015 (D.R.I. May 10, 2017),
                                                                Plaintiff does not contest that his personal liability on the
report and recommendation adopted sub nom.
Pemental v. Bank of New York Mellon, No. CV 16-483              mortgage was discharged in bankruptcy, but contends
S, 2017 WL 3278872 *8 (D.R.I. Aug. 1, 2017) (finding            that an
that attorneys' fees and costs incurred in asserting a
TILA action [*12] were not a substitute for the injury-in-      amendment to Regulation Z "changed the legal
fact requirement because "apart from pro se claims,             landscape" and imposed
every TILA complaint requires the expenditure of


                                                  MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 15 of 57 PageID #: 58
                                                                                                              Page 6 of 7
                                           2018 U.S. Dist. LEXIS 176276, *13

a duty upon Defendants to send Plaintiff monthly                However, Plaintiff has not alleged how Defendants'
statements, despite                                             failure to send monthly mortgage statements has
                                                                caused him any injury other than attorneys' fees and the
his bankruptcy discharge. However, the amendment on             costs of prosecuting his TILA claim.
which Plaintiff
                                                                As with his RIFDCPA claim, these damages would be
hangs his hat went into effect on April 29, 2018 - i.e.,        recoverable if the alleged [*15] TILA violation had
five months                                                     caused actual harm, "they are not a substitute for the
                                                                injury-in-fact required by Spokeo." Pementel, at *8. See
after Plaintiff filed his Complaint. As such, that
                                                                Spokeo, 136 S.Ct. at 1550; see also Davidson v. PNC
amendment is not
                                                                Bank,N.A., CAUSE No. 1:16-cv-569-WTL-MPB, 2016
germane to this case.                                           WL 7179371, *2-4 (S.D. Ind. Dec. 9, 2016) (dismissing
                                                                TILA claim despite potentially inaccurate mortgage
12 C.F.R. § 1026.41, titled "Periodic statements for            payoff statement because no actual injury in light of
                                                                prior letter with accurate information).
residential mortgage loans," discusses the formal and
substantive                                                     13

requirements applicable to the monthly statements that          2. Charge of Improper Fees and Expenses to
mortgage
                                                                Plaintiff's Mortgage Account
 4     The Court considers the filings in Plaintiff's
                                                                Plaintiff also alleges that Defendants violated TILA by
bankruptcy
                                                                charging improper fees and expenses to his mortgage
                                                                loan account. Pointing to the same fees and expenses
proceeding to be matters of public record and, as such,
                                                                he identified in Count IV, Plaintiff claims these improper
the Court may consider those documents in ruling on
                                                                charges caused the following damages: (1) costs for
the instant motion without converting it into a motion for
                                                                prosecuting the claim; (2) attorneys' fees; and (3) an
summary judgment. See Alt. Energy,Inc. v. St. Paul Fire
                                                                increased cost for "any possible loan modification."
& Marine Ins. Co., 267 F.3d 30, 33 (1st Cir.
                                                                (Compl. ¶ 101(c).)
2001)("Ordinarily, a court may not consider any
documents that are outside of the [*14] complaint, or           None of these damages allege an injury sufficient to
not expressly incorporated therein, unless the motion is        confer standing. TILA, like RIFDCPA, imposes a one-
converted into one for summary judgment. There is,              year statute of limitations. See 15 U.S.C.A. § 1640(e)
however, a narrow exception for documents the
                                                                ("any action under this section may be brought in any
authenticity of which are not disputed by the parties; for      United States district court, or in any other court of
official public records; for documents central to plaintiffs'   competent jurisdiction, within one year from the date of
claim; or for documents sufficiently referred to in the         the occurrence of the violation . . . ."). As such, only the
complaint.") (quotations omitted).                              alleged $300.00 charge from November 15, 2016
                                                                survives the statute [*16] of limitations.
12

                                                                Plaintiff has alleged that the November 15 charge will
lenders are required to send to borrowers. However,
                                                                "raise the cost of any possible loan modification."
subsection (e)(5) provides that a lender is not required
                                                                (Compl. ¶ 101(c).) Arguably, this sufficiently alleges a
to send periodic statements if the loan was discharged
                                                                concrete injury. However, even if this injury is sufficiently
in bankruptcy and one of four conditions is met. See 12
                                                                concrete, it is nonetheless too speculative to ultimately
C.F.R. § 1026.41(e)(5)(i)(B)(1)-(4). While Defendants
                                                                confer standing. See Lujan v. Defendersof Wildlife, 504
have established that Plaintiff's personal liability was
                                                                U.S. 555, 560 (1992) (holding that, to establish that he
discharged in bankruptcy, they have not submitted any
                                                                has standing, a plaintiff must demonstrate "an injury in
evidence that Plaintiff meets any of the other four
                                                                fact . . . [that is] actual or imminent, not conjectural or
conditions. Accordingly, Defendants were not exempt
from the duty to send Plaintiff periodic statements and
                                                                14
they allegedly violated TILA by not sending those
statements.                                                     hypothetical") (citations and quotations omitted); see

                                                  MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 16 of 57 PageID #: 59
                                                                                                            Page 7 of 7
                                           2018 U.S. Dist. LEXIS 176276, *16

also Reddyv. Foster, 845 F.3d 493, 500 (1st Cir. 2017)          send a separate "notice of acceleration."
(holding that "a future injury is too speculative for Article
III purposes [if] no prosecution is even close to               Temporary restraining orders, "through lapse of time,
impending") (quotations omitted).                               become preliminary injunctions." Prof'l Plan Examiners
                                                                of N.J., Inc. v.Lefante, 750 F.2d 282, 288 (3d Cir. 1984)
Although the Complaint twice references Plaintiff's             (citing Maine v. Fri, 486 F.2d 713, 715 (1st Cir. 1973)).
attempt to start the loan modification process (see             As such, in order to defeat a motion to dissolve the
Compl. ¶¶ 32, 97), Plaintiff has not alleged that his loan      TRO, the party who obtained the TRO must prove the
modification process is                                         same elements he would be required to prove in order
                                                                to obtain a preliminary injunction, namely: "(1) a
"imminent" nor has he alleged how or why the presence           likelihood of success on the merits, (2) a likelihood of
of the fees/expenses would increase his future loan             irreparable harm absent interim relief,
modification   costs.   Moreover,      Plaintiff himself
characterizes the prospect of his loan modification as          (3) a balance of equities in the plaintiff's favor, and (4)
only "possible," not "probable," and certainly not              service
"imminent" as required to confer standing. (Id. at ¶
101(c).) As such, Plaintiff's TILA [*17] claim does not         16
allege a sufficiently imminent injury-in-fact and is
therefore dismissed for lack of standing pursuant to            of the public interest." Arborjet, Inc. v. Rainbow
Rule 12(b)(1).                                                  Treecare Sci.Advancements, Inc., 794 F.3d 168, 171
                                                                (1st Cir. 2015).
A. Motion to Dissolve the TRO
                                                                As discussed throughout this Memorandum, Plaintiff
Plaintiff filed his motion for TRO on Sunday, November          cannot succeed on the merits. Accordingly, Plaintiff is
12, 2017, hoping to stop a foreclosure sale that was            not entitled to injunctive relief and the TRO must be
scheduled to take place the following afternoon. The            dissolved.
hearing on that motion took place on Monday morning,
mere hours before the foreclosure sale was scheduled            III. Conclusion
to occur. (See Tr. of TRO Hr'g 13, ECF No. 12.) After
acknowledging that its "review of the material [was] very       For all of the above-stated reasons, all of Plaintiff's
cursory," given the extremely short amount of time it had       claims
to review those materials, the Court granted the TRO
                                                                against Defendant Bank of New York are dismissed
based on its understanding
                                                                without prejudice
15                                                              and Defendant Bayview's Motion to Dismiss and
                                                                Dissolve [*19] (ECF No. 8)
that paragraph 19 of the mortgage agreement entitled
Plaintiff to receive a "notice of acceleration" in addition     is GRANTED.
to the Default notice, which Plaintiff admitted to
receiving on August 3, 2017. (Id.)                              IT IS SO ORDERED.

Having had an opportunity to more closely review the            William E. Smith
mortgage agreement, the Court finds that its earlier
reasoning was flawed and that the TRO must be                   Chief Judge
dissolved. paragraph 19 is not the correct source for
assessing what notice was required under the                    Date: October 12, 2018
mortgage agreement prior to initiating a foreclosure
                                                                17
because that paragraph merely [*18] outlines a
borrower's right to reinstate after foreclosure
proceedings have already commenced. (See Compl.                   End of Document
Ex. A at 11, ECF No. 1-3.) Rather, as discussed in
Section II.A.i supra, paragraph 22 lays out the notice
reuirements necessary to commence foreclosure
proceedings and plainly does not require Defendants to


                                                  MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 17 of 57 PageID #: 60


No Shepard’s Signal™
As of: March 30, 2019 1:13 PM Z


                                          Culley v. Bank of Am., N.A.
                                United States District Court for the District of Massachusetts
                                      March 29, 2019, Decided; March 29, 2019, Filed
                                           CIVIL ACTION NO. 18-cv-40099-DHH

Reporter
2019 U.S. Dist. LEXIS 53709 *
                                                                ORDER
KATHRYN K. CULLEY and CHRISTIAN P. CULLEY,
Plaintiffs, v. BANK OF AMERICA, N.A., FIRST                     Hennessy, M.J.
AMERICAN TITLE INSURANCE COMPANY, WELLS
FARGO BANK, N.A., and HARMON LAW OFFICES,                       Plaintiffs Kathryn K. Culley and Christian P. Culley
P.C., Defendants.                                               (together, "Plaintiffs") brought this action against Bank
                                                                of America, N.A. ("Bank of America"), Wells Fargo Bank,
Core Terms                                                      N.A. ("Wells Fargo"), First American Title Insurance
                                                                Company ("First American"), and Harmon Law Offices,
Mortgage, foreclosure, notice, endorsement,                     P.C. ("Harmon," and together with Bank of America,
foreclosure sale, mortgagee, servicer, Deeds, motion            Wells Fargo, and First American, the "Defendants")
to dismiss, law law law, allegations, foreclose, requires,      seeking relief in relation to the foreclosure of Plaintiffs'
unfair, foreclosure proceeding, blank, recorded,                home. With their verified complaint, Plaintiffs filed an
reasons, assignment of a mortgage, proclamation,                emergency motion for a preliminary injunction barring
promise, certification, certificate of occupancy, Registry,     the current eviction [*2] proceedings against them in
mailed, initiated, assigned, damages, adjournment,              Central Housing Court. See dkt. no. 4 (motion for
violations                                                      preliminary injunction); see also Bank of Am., N.A. v.
                                                                Culley, 18H85SP002517 (Mass. Hous. Ct. June 12,
Counsel: [*1] For Pro se Party Kathryn K. Culley,               2018). Bank of America and Wells Fargo (together, the
Christian P. Culley, Plaintiffs: Todd S. Dion, Law Office       "Bank Defendants") opposed the preliminary injunction
of Todd S. Dion, Quincy, MA.                                    motion. Dkt. no. 25. All Defendants have filed motions to
                                                                dismiss Plaintiffs' verified complaint. See dkt. no. 12
For Bank of America, N.A., Wells Fargo Bank, N.A.,
                                                                (Harmon motion); dkt. no. 19 (First American motion);
Defendants: Sean R. Higgins, LEAD ATTORNEY, K & L
                                                                dkt. no. 22 (Bank Defendants motion). Plaintiffs have
Gates LLP - MA, Boston, MA.
                                                                opposed First American's and the Bank Defendants'
For First American Title Insurance Company,                     motions to dismiss. See dkt. nos. 32, 40. Harmon's
Defendant: Alison M. Kinchla, James B. Fox, LEAD                motion to dismiss is unopposed.
ATTORNEYS, Bernkopf Goodman LLP, Boston, MA.
                                                                The Court heard the parties on Plaintiffs' motion for a
For Harmon Law Offices, P.C., Defendant: Andrea V               preliminary injunction and Defendants' dismissal
Lasker, Kurt R. McHugh, Robert M. Mendillo, LEAD                motions on July 26, August 24, and September 25,
ATTORNEYS, Scott C. Owens, Harmon Law Offices,                  2018. Dkt. nos. 33, 37, 43. At the Court's direction, the
P.C., Newton, MA.                                               Bank Defendants and Plaintiffs submitted further
                                                                briefing. See dkt. nos. 44, 45. Having reviewed the
Judges: David H. Hennessy, UNITED STATES
                                                                parties' submissions and for the reasons that follow,
MAGISTRATE JUDGE.
                                                                Harmon's motion to dismiss (dkt. no. 12) is GRANTED;
                                                                First American's motion to dismiss (dkt. no. 19) is
Opinion by: David H. Hennessy
                                                                GRANTED; Bank Defendants' motion to dismiss (dkt.
                                                                no. 22) is GRANTED; and Plaintiffs' [*3] motion for a
Opinion                                                         preliminary injunction (dkt. no. 4) is DENIED.
                                                                I. BACKGROUND
                                                                A. The Note and Mortgage

                                                   MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 18 of 57 PageID #: 61
                                                                                                                   Page 2 of 16
                                             2019 U.S. Dist. LEXIS 53709, *3

On September 30, 2005, Plaintiffs acquired the property          builder/vendor involved in the Property's construction,
known as 22A Lovers Lane in Southborough,                        as well as the engineer. Both had their licenses
Massachusetts (the "Property") by quitclaim deed. Dkt.           revoked. See dkt. no. 18-1, at p. 20 n.3; dkt. no. 3-2, at
no. 3 ("Complaint"), at p. 19 ¶ 25;1 dkt. no. 3-2, at pp. 2-     pp. 50-54. In 2009, Plaintiffs also filed a claim with their
3 (copy of deed). The purchase price was $978,500.               title insurer, First American. See dkt. no. 3-2 , at pp. 32-
Dkt. no. 3-2, at pp. 2-3.                                        33. First American denied Plaintiffs' claim [*5] because
                                                                 the Property's structural and regulatory issues were
To purchase the Property, Plaintiffs obtained a loan in          unrelated to its title. See dkt. no. 3-5, at pp. 80-82 ("The
the amount of $550,000 from non-party Gateway                    refusal of a third party to purchase your Property due to
Funding      Diversified   Mortgage      Services,   L.P.        other reasons, such as code violations, structural
("Gateway"). Complaint, at p. 22 ¶ 39. The loan was              defects, or other physical aspects of your Property is not
evidenced by a promissory note (the "Note"), dated               an unmarketability of title matter that would be covered
September 30, 2005 in favor of Gateway. See id.; see             under your Policy.").
also dkt. no. 3-4, at pp. 23-25 (copy of Note). As
security for the Note, Plaintiffs executed a mortgage on         Plaintiffs also took legal action separate from the instant
the Property in the principal amount of $550,000 (the            case. In 2006, they sued the sellers and contractors of
"Mortgage"). Complaint at p. 21, ¶ 33; dkt. no. 3-4, at p.       the Property. See Culley, 2016 WL 6235754, at *1. That
27 (copy of Mortgage). The Mortgage identified                   litigation spanned ten years and two trials. See id. First,
Gateway as the lender and named Mortgage Electronic              in 2010 a jury awarded Plaintiffs $1,093,487 in
Registration Systems, Inc. ("MERS"), as nominee for              damages. Id. at *2. However, the trial judge deemed the
Gateway, as the mortgagee of record. Dkt. no. 3-4, at p.         verdict excessive and ordered a new trial unless
27. The Mortgage was recorded in the Worcester South             Plaintiffs accepted a remittitur to $140,518. Id. Plaintiffs
Registry of Deeds (the "Registry [*4] of Deeds") on              did not accept, and during the second trial declined to
September 30, 2005. Id.                                          offer evidence of the damages they had won at the first
                                                                 trial.3 Id. The case proceeded as a bench trial, and the
At some point in time, Gateway endorsed the Note in              judge ultimately awarded Plaintiffs $25 in nominal
blank. Dkt. no. 3-5, at p. 15. At a later time, Gateway          damages, and about $259,000 in attorneys' fees and
endorsed the Note to Wells Fargo. Dkt. no. 3-2, at p. 17.        costs. Id. at *3. The judgment was affirmed on appeal.
Wells Fargo thereafter endorsed the Note in blank. See           Id. at *6.
dkt. no. 3-4, at p. 25. On April 2, 2011, MERS, as
nominee for Gateway, assigned the Mortgage to Bank               C. Default, Foreclosure, [*6] and Subsequent Conduct
of America (the "Assignment of Mortgage"). Dkt. no. 23-
                                                                 In April 2010, Wells Fargo advised Plaintiffs that their
2, at p. 2. The Assignment of Mortgage was recorded in
                                                                 loan was in default after they had stopped making
the Registry of Deeds on August 1, 2011. Id.
                                                                 payments in February 2010. See dkt. no. 3-4 at 15
B. Property Defects and Other Litigation                         (letter to Plaintiffs from Harmon). Plaintiffs apparently
                                                                 informed Wells Fargo that they were in litigation against
Shortly after Plaintiffs acquired the Property, they             the seller and builder; in a letter dated August 13, 2010,
learned that it lacked both regulatory septic system             Wells Fargo agreed to suspend debt collection and
approval and a certificate of occupancy. Significant             foreclosure activities through December 31, 2010, "to
structural defects and other issues surfaced as well.2 In        allow time for a ruling to be made on the current
response, Plaintiffs filed various grievances. For               ongoing litigation regarding [the Property]." Dkt. no. 3-3,
example, Plaintiffs lodged complaints against the                at p. 5. In a subsequent letter dated March 8, 2011,
                                                                 Wells Fargo again agreed to suspend foreclosure
1 Plaintiffs'
          complaint assigns the same number to multiple
paragraphs. For clarity's sake, this Order refers to both page
and paragraph numbers of the complaint.                          3 The   judge precluded Plaintiffs' expert from expanding at the
                                                                 second trial on the damages to which the expert had testified
2 For  a detailed background on Plaintiffs' experiences          at the first trial. Id. Plaintiffs took the position that the expert
respecting the Property, see Culley v. Authentic Traditions,     could not ethically testify that their damages were limited in
LLC, 15-P-1020, 2016 WL 6235754, at *1 (Mass. App. Ct. Oct.      this way. Id. Apparently for this reason, the Plaintiffs chose not
25, 2016), further app. rev. denied, 65 N.E.3d 663 (tbl.), 476   to call the expert at all, did not find another expert to testify,
Mass. 1107 (Dec. 22, 2016); see also generally Culley v.         and offered no expert testimony on damages at the second
Cato, 953 N.E.2d 184 (Mass. 2011).                               trial. Id.

                                                   MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 19 of 57 PageID #: 62
                                                                                                           Page 3 of 16
                                            2019 U.S. Dist. LEXIS 53709, *6

activities, writing: "At this time, [Wells Fargo] does not     allegations must be enough to raise a right to relief
anticipate any further foreclosure action until the            above the speculative level . . . on the assumption that
litigation issues involving this property have been            all the allegations in the complaint are true (even if
resolved." Dkt. no. 3-3, at p. 20. The letter further noted    doubtful in fact)." Id. at 555 (internal citations omitted).
that a Wells Fargo employee would "continue to monitor         "The plausibility standard is not akin to a 'probability
[the] mortgage loan and provide [Plaintiffs] with periodic     requirement,' but it asks for more than a sheer
status updates." Id.                                           possibility that a defendant has acted unlawfully."
                                                               Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
In May 2012, Wells Fargo filed a Service members Civil         Twombly, 550 U.S. at 556). Indeed, plausible "means
Relief Act ("SCRA") complaint against Plaintiffs in            something more than merely possible, and gauging a
Massachusetts Land Court. See id. at 24. In August             pleaded situation's plausibility is a 'context-specific' job
2012, the Land Court entered [*7] a judgment,                  that compels [the Court] 'to draw on [its] judicial
concluding that Plaintiffs were not entitled to the benefits   experience and common sense.'" Schatz v. Republican
of the SCRA. Id. at 27. On August 31, 2016, Wells              State Leadership Comm., 669 F.3d 50, 55 (1st Cir.
Fargo mailed Plaintiffs a letter notifying them that they      2012) (quoting Iqbal, 556 U.S. at 679).
had ninety days to cure their default on the loan. Id. at
58. Wells Fargo retained Harmon to handle foreclosure          Despite this generous standard, "Rule 12(b)(6) is not
proceedings. See id. at 68. After fairly extensive             entirely a toothless tiger . . . . The threshold [*9] for
correspondence among Plaintiffs, Wells Fargo, and              stating a claim may be low, but it is real." Dartmouth
Harmon, foreclosure proceedings were initiated. See            Review v. Dartmouth Coll., 889 F.2d 13, 16 (1st Cir.
id. at 88.                                                     1989) (quotation omitted). The complaint must therefore
                                                               "allege a factual predicate concrete enough to warrant
A foreclosure sale was scheduled for October 18,               further proceedings." DM Research, Inc. v. Coll. of Am.
2017. See dkt. no. 3-5, at 24. The sale ultimately was         Pathologists, 170 F.3d 53, 55 (1st Cir. 1999) (emphasis
postponed to January 3, 2018. Id. at 29. On January 3,         in original). "A pleading that offers 'labels and
2018, Bank of America purchased the Property at the            conclusions' or 'a formulaic recitation of the elements of
foreclosure sale for $522,000 after two other bidders          a cause of action will not do.'" Iqbal, 556 U.S. at 678
failed to perform. Id. at 62. Bank of America is the           (quoting Twombly, 550 U.S. at 555). Dismissal is
current owner of record. Id. at 46; see also id. at 59-61      appropriate if a plaintiff's well-pleaded facts do not
(foreclosure deed).                                            "possess enough heft to show that [the] plaintiff is
                                                               entitled to relief." Ruiz Rivera v. Pfizer Pharm., LLC, 521
On May 23, 2018, Harmon, on behalf of Bank of
                                                               F.3d 76, 84 (1st Cir. 2008) (quotations and original
America, initiated eviction proceedings by mailing
                                                               alterations omitted).
Plaintiffs a "72 hour notice to quit and vacate premises."
Id. at 69-70. On June 1, 2018, a summary process
                                                               The court "must assume the truth of all well-plead[ed]
eviction proceeding was initiated in Central Housing
                                                               facts and give the plaintiff the benefit of all reasonable
Court. See id. at 72. Facing eviction, Plaintiffs filed the
                                                               inferences therefrom." Ruiz v. Bally Total Fitness
instant action on June 11, 2018, alleging that the
                                                               Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007) (citing
foreclosure sale was void and moving to enjoin the
                                                               Rogan v. Menino, 175 F.3d 75, 77 (1st Cir. 1999)).
eviction proceedings. See [*8] dkt. nos. 1, 3, 4.
                                                               "Under Rule 12(b)(6), the district court may properly
On July 26, 2018, the Court granted Bank of America's          consider only facts and documents that are part of or
oral motion to continue the preliminary injunction             incorporated into the complaint; if matters outside the
hearing in order resolve all pending motions at the same       pleadings are considered, the motion must be decided
time, based on Bank of America's representation that it        under the more stringent standards applicable to a Rule
would not act on the Central Housing Court eviction            56 motion for summary judgment." Rivera v. Centro
proceeding until the motions were resolved. Dkt. no. 34.       Médicode Turabo, Inc., 575 F.3d 10, 15 (1st Cir. 2009)
                                                               (quoting Trans-SpecTruck Serv., Inc. v. Caterpillar, Inc.,
II. LEGAL STANDARD                                             524 F.3d 315, 321 (1st Cir. 2008)). There lies an
                                                               exception to this rule "for documents the authenticity of
To survive a motion to dismiss under Federal Rule of           which [is] not disputed by the parties; for official public
Civil Procedure 12(b)(6), a plaintiff must "state a claim to   records; for documents central to [a plaintiff's] claim; or
relief that is plausible on its face." Bell Atl. Corp. v.      for documents sufficiently referred [*10] to in the
Twombly, 550 U.S. 544, 570 (2007). That is, "[f]actual
                                                               complaint." Rivera, 575 F.3d at 15 (quoting Alt. Energy,

                                                 MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 20 of 57 PageID #: 63
                                                                                                          Page 4 of 16
                                           2019 U.S. Dist. LEXIS 53709, *10

Inc. v. St. Paul Fire & Marine Ins. Co., 267 F.3d 30, 33     successive weeks, the first publication to be not less
(1st Cir. 2001)).                                            than twenty-one days before the day of sale," and that
                                                             the notice be sent by registered mail to the owner of
Notwithstanding the above, the Court must apply a            record. Mass. Gen. Laws ch. 244, § 14. Registered mail,
liberal standard where, as here, the Plaintiffs' complaint   for purposes of sending notice, includes certified mail.
was filed pro se. Sergentakis v. Channell, 272 F. Supp.      Mass. Gen. Laws ch. 4, § 7. Section 14 further provides
3d 221, 224 (D. Mass. 2017) (citing Gibbs v. SLM Corp.,      that when a mortgagee holds a mortgage pursuant to
336 F. Supp. 2d 1, 5 (D. Mass. 2004)). A liberal             an assignment, the notice of foreclosure [*12] is valid
construction of prose pleadings is necessary "to avoid       only if:
inappropriately stringent rules and unnecessary
dismissals." Sergentakis, 272 F. Supp. 3d at 224                  (i) at the time such notice is mailed, an assignment,
(citation omitted).                                               or a chain of assignments, evidencing the
                                                                  assignment of the mortgage to the foreclosing
III. ANALYSIS RESPECTING MOTIONS TO DISMISS                       mortgagee has been duly recorded in the registry of
                                                                  deeds for the county or district where the land lies
This analysis presents the Court's attempt to delineate
                                                                  and (ii) the recording information for all recorded
Plaintiffs' causes of action and complained-of conduct.
                                                                  assignments is referenced in the notice of sale
A. Foreclosure Notice and Process                                 required in this section.

The best reading of Plaintiffs' complaint reveals several    Mass. Gen. Laws ch. 244, § 14.
allegations that the Bank Defendants and Harmon
unlawfully and improperly commenced and completed            Here, Plaintiffs' last monthly loan payment was received
foreclosure proceedings. Specifically, the complaint         in February 2010. See dkt. no. 3-3 , at p. 5 ("As of the
alleges that: (i) the published notice of foreclosure was    date of this letter your loan is showing due for the March
deficient; (ii) the Assignment of Mortgage to Bank of        2010 payment."); id. at 58 (containing 90-day cure letter
America was legally ineffective; (iii) Bank of America       and noting Plaintiffs did not make the monthly payment
lacked authority to enforce the Note and foreclose; (iv)     due March 2010 or any other payment due thereafter).
the Bank Defendants failed to make a public                  On August 31, 2016, Wells Fargo, as the loan servicer,
proclamation continuing the foreclosure sale, and thus       issued a 90-day right to cure letter to Plaintiffs. Id. at 58-
the sale was not properly noticed; and (v) the Bank          64. Harmon, on behalf of mortgagee Bank of America
Defendants failed to comply with pre-foreclosure notice      and servicer Wells Fargo, caused a notice of sale for
requirements. I address each contention in turn.             October 18, 2017 to be published in the Worcester
1. Deficient [*11] Notice of Foreclosure                     Telegram & Gazette, once a week for three successive
                                                             weeks, beginning September 22, 2017. See dkt. no. 3-5,
"Under Massachusetts choice of law principles, claims        at pp. 62-64 (containing copy of Affidavit of compliance
arising in connection with foreclosures of real property     with sale procedures and copy of sale notice). The
are . . . governed by the law of the state in which the      sale [*13] notice was sent to Plaintiffs via certified mail
land is located." Pearson v. United States, 905 F. Supp.     on September 19, 2017. Id. at 6. At the time the notice
2d 400, 403 (D. Mass. 2012) (citing United Guar.             was mailed and published, the Assignment of Mortgage
Residential Ins. Co. v. O'Neil, No. 933004D, 1994 WL         to Bank of America had been recorded in the Registry of
879614, at *1 (Mass. Super. Ct. June 27, 1994) (stating      Deeds. Dkt. no. 23-2, at p. 2.4 Recording information
"[t]he mechanics of foreclosure, including what notice       was referenced in the notice of sale. Dkt. no. 3-5, at p.
ha[s] to be given," are determined by the law of the         7. Plaintiff's conclusory allegations fail to controvert the
situs)). In Massachusetts, "[a] foreclosure sale             record evidence of compliance with Mass. Gen. Laws
conducted pursuant to a power of sale in a mortgage          ch. 244, § 14, or to make Plaintiffs' claim plausible on its
must comply with all applicable statutory provisions,        face.
including in particular . . . [Massachusetts General Laws
ch.] 244, § 14." Eaton v. Fed. Nat'l Mortg. Ass'n, 969
N.E.2d 1118, 1121 (Mass. 2012). Section 14 prescribes
                                                             4 While   the Assignment of Mortgage is not appended to
the form and method of publication of notice of a
foreclosure sale. Prior to foreclosure under a power of      Plaintiffs' complaint in full, documents referred to in the
                                                             complaint and central to a plaintiff's claim may be considered
sale, the statute requires a mortgagee to publish notice
                                                             on a motion to dismiss. Rivera, 575 F.3d at 15; Alt. Energy,
of the sale in a local newspaper "once in each of three
                                                             Inc., 267 F.3d at 33.

                                                MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 21 of 57 PageID #: 64
                                                                                                         Page 5 of 16
                                          2019 U.S. Dist. LEXIS 53709, *13

2. Assignment of Mortgage to Bank of America                 affiant attests that it either holds the mortgage and note
                                                             or is acting on behalf of the party entitled to foreclose.
Plaintiffs next allege that the Assignment of Mortgage       Id. at 1133 n.28 ("[The law] allows for the filing of an
from MERS to Bank of America is invalid because Wells        affidavit that is 'relevant to the title to certain land and
Fargo was the real owner of the Mortgage at the time         will be of benefit and assistance in clarifying the chain of
MERS assigned the Mortgage to Bank of America. This          title.' Such an affidavit may state that the mortgagee
claim simply lacks plausibility. The predicate for           either held the note or acted on behalf of the note holder
Plaintiffs' claim is a thin reed: the original loan number   at the time of the foreclosure sale." (quoting Mass.
associated with the mortgage loan bears a reference to       Gen. Laws ch. 183, § 5B)).
Wells Fargo. See, e.g., dkt. no. 3-2, at p. 5. In other
words, the original mortgage loan given to Plaintiffs by     Here, foreclosure proceedings commenced in
Gateway contained an identification number for a Wells       September 2017 when the notice of sale was first
Fargo loan. This isolated reference does not remotely        published. Dkt. no. 3-5, at pp. 62-64. The February 1,
evidence an ownership interest of Wells Fargo in the         2018 affidavit of Kishia Givens of Wells Fargo attests
mortgage loan. Rather, the record establishes [*14]          that Bank of America was "the holder of the promissory
ownership interests in Gateway and Bank of America           note" when nonjudicial foreclosure proceedings
only. Indeed, the Registry of Deeds provides the full        commenced. [*16] Id. at 67. This affidavit was recorded
chain of title: the Mortgage identifying Gateway as          in the Registry of Deeds pursuant to § 54B. Id. at 66. It
lender and MERS as nominee was recorded in the               serves as sufficient proof that Bank of America held the
Registry of Deeds on September 30, 2005. Dkt. no. 3-4,       Note at the time the notice of sale was published, and
at p. 27. MERS, on behalf of Gateway, assigned the           through the foreclosure sale. Id.
Mortgage to Bank of America on April 2, 2011. Dkt. no.
23-2, at p. 2. The Assignment of Mortgage was                A review of the record reveals three copies of the Note.
recorded in the Registry of Deeds on August 1, 2011          One copy shows the Note endorsed by Gateway in
and is the only recorded assignment respecting the           blank. A second copy shows "Wells Fargo Bank, N.A."
Mortgage. Id. Bank of America therefore was the              stamped into the blank endorsee field of the previous
mortgagee of record when nonjudicial foreclosure             endorsement, which reflects a transfer from Gateway to
proceedings commenced. In addition, Plaintiffs' claim        Wells Fargo. Third, the last (and most recent) copy of
overlooks the fact that mortgagees may predetermine          the Note reflects a third endorsement, from Wells Fargo
securitization and servicing information for mortgage        in blank.5 The effect of an endorsement in blank is that
loans prior to lending. As such, Plaintiffs' allegation is   a note is enforceable by proof of possession alone. See
not plausible. Twombly, 550 U.S. at 570.                     U.C.C. § 3-205(b) (AM. LAW INST. & UNIF. LAW COMM'N
                                                             1977) ("If an indorsement is made by the holder of an
3. Authority to Enforce the Note                             instrument and it is not a special indorsement, it is a
                                                             'blank indorsement.' When indorsed in blank, an
Plaintiffs further allege that Bank of America was not
                                                             instrument becomes payable to bearer and may be
entitled to foreclose because it did not have the
                                                             negotiated by transfer of possession alone until
authority to enforce the Note at the time foreclosure
                                                             specially indorsed."); Id. § 3-301 (stating that the party
proceedings were commenced. This allegation is
                                                             entitled to enforce an instrument means "(i) the holder of
unsupportable and fails. To be valid, "a foreclosure
                                                             the instrument, (ii) a nonholder in possession of the
effected through the statutory power of sale, as
                                                             instrument who has the rights of a holder, [*17] or (iii) a
governed by and [*15] set forth in [Mass. Gen. Laws
                                                             person not in possession of the instrument who is
ch.] 183, § 21, and [ch.] 244, §§ 11-17C, requires the
                                                             entitled to enforce the instrument" under other sections
mortgagee to hold the note or to act on behalf of the
                                                             of the Code); see also Courtney v. U.S. Bank, N.A., 922
note holder." Galiastro v. Mortg. Elec. Registration Sys.,
                                                             F. Supp. 2d 171, 174 (D. Mass. 2013). Because the
Inc., 4 N.E.3d 270, 276 (Mass. 2014) (citing Eaton, 969
                                                             Note is endorsed in blank, its holder is entitled to
N.E.2d at 1131). Massachusetts law permits one who,
                                                             enforce it. In this case, that is Bank of America.
although not the noteholder himself, acts as the agent of
the noteholder and stands "in the shoes" of the
mortgagee to effectuate a foreclosure. Eaton, 969
N.E.2d at 1131. Massachusetts law thus requires that         5 Plaintiffs
                                                                        received this copy of the Note as part of Harmon's
an affidavit pursuant to Mass. Gen. Laws ch. 183, § 54B      April 11, 2017 response to Plaintiffs' 93A demand letter,
be recorded in the Registry of Deeds, whereby the            months before the notice of sale was published. See dkt. 3-4,
                                                             at pp. 23-25.

                                               MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 22 of 57 PageID #: 65
                                                                                                                 Page 6 of 16
                                            2019 U.S. Dist. LEXIS 53709, *17

For these reasons, Plaintiffs' conclusory and                   January 3, 2018 sale.
unsupported claim that Bank of America lacked
authority to enforce the Note at the time the foreclosure       Apart from the record, there is no "hard and fast rule" for
was noticed is subject to dismissal. See Ruiz Rivera,           noticing adjournments of a foreclosure sale by public
521 F.3d at 84.                                                 proclamation. Fitzgerald v. First Nat'l Bank of Boston,
                                                                703 N.E.2d 1192, 1194-95 (Mass. App. Ct. 1999).
4. Sale Adjournment and Public Proclamation
                                                                Indeed, the procedure utilized for foreclosure sale
Plaintiffs allege that they did not receive notice that the     postponements falls under the good faith and
foreclosure sale, originally scheduled for October 18,          commercial reasonableness obligations of a mortgagee.
2017, was adjourned to December 20, 2017 and then               Id. ("Apart from the statutory requisites, to which the
again to January 3, 2018. Complaint, p. 8 ¶ 13. This            mortgagee must strictly adhere, questions regarding
allegation is squarely undermined by several documents          notice of foreclosure proceedings will continue to be
attached to the complaint: First, a letter from Harmon          viewed according to the criteria set forth in our cases,
dated October 18, 2017, informed Plaintiffs that the            rather than under any hard and fast rule, in light of the
foreclosure sale scheduled for that day had been                mortgagee's general obligations of good faith, diligence,
postponed to December 20, 2017. Dkt. no. 3-5, at p. 24.         and fairness in the disposition of the mortgaged
Second, a letter from Harmon dated October 23, 2017,            property." (citations omitted)). For example, while
informed Plaintiffs that the sale scheduled for December        normally a sufficient means to notice a postponement, a
20, 2017 "has been postponed until January 3, 2018 at           public proclamation [*20] may not be sufficient where (i)
11:00 a.m." Id. at 29 (emphasis in original). These             no one besides the auctioneer and mortgagee is
letters belie [*18] Plaintiffs' failure to notice allegation.   present to hear the proclamation and (ii) the mortgagee
                                                                did not take measures to apprise the borrower of the
Plaintiffs further allege that the sale on January 3, 2018      adjournment. See Clark v. Simmons, 23 N.E. 108, 108-
was improper because public proclamations were not              109 (Mass. 1890). Under Massachusetts law, the
made on October 18, 2017 or December 20, 2017.                  mortgagor has the burden of proving commercial
Complaint, at p. 16 ¶ 30. To support their allegation of        unreasonableness. Burke v. Sun Am., Inc., No.
no proclamation on October 18, 2017, Plaintiffs rely on a       CV984842, 2000 WL 1273412, at *7 (Mass. Super. Ct.
video they recorded at the Property on that date. Dkt.          Apr. 25, 2000) (citing Chartrand v. Newton Tr. Co., 5
no. 40, at p. 7. However, as Plaintiffs conceded at the         N.E.2d 421, 423 (Mass. 1936)).
September 25, 2018 hearing, the video does not
capture all of the auctioneer's conduct, as it cuts off         Here, given that Harmon mailed notices of the
before the auctioneer left. Hence, the Court is left with       adjournments to Plaintiffs, that the record includes a
Plaintiffs' bald allegation of no public proclamation on        sworn and uncontroverted statement that both dates
October 18, 2017. Plaintiffs' allegation of no                  were continued by public proclamation, and that two
proclamation on December 20, 2017 is similarly                  private parties participated in the foreclosure sale on
unsupported.                                                    the date to which the foreclosure was ultimately
                                                                continued, Plaintiffs' allegation that no public
Both allegations are contradicted by the Affidavit of Sale      proclamations were made is entirely conclusory.
of Drew Champigny, dated April 10, 2018 and filed in            Moreover, even if public proclamations were not made,
the Registry of Deeds ("Affidavit of Sale"). Dkt. no. 3-5,      Plaintiffs can prevail only if they offer some factual
at pp. 62-63. It recounts that the sale was postponed to        evidence of commercial unreasonableness. They have
December 20, 2017 by public proclamation on October             failed to do so, and the claim is therefore dismissed.6
18, 2017. Id. On December 20, 2017, the sale was
again postponed by public proclamation to January 3,            5. Compliance with Mass. Gen. Laws ch. 244, §§ 35A
2018. Id. Two bidders participated in the January 3,            and 35B
2018 sale, Reem Property, [*19] LLC and John Avella.
When either failed to perform under the terms of the            Finally, Plaintiffs allege that the Bank Defendants failed
sale memorandum, Bank of America purchased the                  to comply with Mass. Gen. Laws ch. 244, §§ 35A and
Property with a bid equal to that of the second-highest
bidder. Id. Since these bidders participated in the             6 To  the extent Plaintiffs' allegation that Bank of America failed
auction, the logical, if not only inference, is that a public
                                                                to pay fair market value for the Property supports a claim of
proclamation was made on December 20, 2017. These
                                                                commercial unreasonableness, the allegation is addressed in
bidders had notice of, and competitively bid at, the            § III.B.4.

                                                  MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 23 of 57 PageID #: 66
                                                                                                              Page 7 of 16
                                           2019 U.S. Dist. LEXIS 53709, *20

35B prior to foreclosure. This allegation is not               "Chapter 93A 'proscribes unfair methods of competition
plausible. Section 35A requires a mortgagee to notify          and unfair or deceptive acts or practices [*23] in the
the mortgagor of the right to cure a default. [*21]            conduct of any trade or commerce.'" HMC Assets, LLC
MASS. GEN. LAWS ch. 244, § 35A. Plaintiffs were                v. Conley, 14-cv-10321-MBB, 2016 WL 4443152, at *31
mailed a 90-day right to cure letter in compliance with §      (D. Mass. Aug. 22, 2016) (quoting Juárez v. Select
35A. But even still, any violation of § 35A would have         Portfolio Servicing, Inc., 708 F.3d 269, 280 (1st Cir.
had to render the foreclosure so "fundamentally unfair"        2013); Mass. Gen. Laws ch. 93A, § 2). A practice is
so as to warrant the setting aside of the foreclosure          deemed unfair if it falls "within the penumbra of some
sale "for reasons other than failure to comply strictly with   common-law, statutory, or other established concept of
the power of sale provided in the mortgage." U.S. Bank         unfairness; is immoral, unethical, oppressive, or
Nat'l Ass'n v. Schumacher, 5 N.E.3d 882, 891 (Mass.            unscrupulous; and causes substantial injury." Young v.
2014) (Gants, J., concurring) (quoting Bank of Am., N.A.       Wells Fargo Bank, N.A., 717 F.3d 224, 240 (1st Cir.
v. Rosa, 999 N.E.2d 1080, 1088 (Mass. 2013)). There is         2013) (quoting Linkage Corp. v. Trs. of Boston Univ.,
nothing deceptive or unfair about the 90-day right to          679 N.E.2d 191, 209 (Mass. 1997)). Factors critical in
cure notice. Plaintiffs had been in default for over six       determining fairness under Chapter 93A are (i) "the
years prior to service of the notice. The notice complied      nature of [the] challenged conduct" and (ii) the "purpose
with       Massachusetts        pre-foreclosure       notice   and effect of that conduct." Mass. Emps. Ins. Exch. v.
requirements, is not part of the foreclosure process           Propac-Mass, Inc., 648 N.E.2d 435, 438 (Mass. 1995).
itself, Schumacher, 5 N.E.3d at 890 (Spina, J.), and thus      "A practice is deceptive 'if it could reasonably be found
Plaintiffs' claim respecting § 35A must fail.                  to have caused a person to act differently from the way
                                                               he or she otherwise would have acted.'" Conley, 2016
Section 35B requires a mortgagee to take reasonable            WL 4443152, at *31 (quoting Aspinall v. Philip Morris
steps in good faith to avoid foreclosure, which may            Cos., 813 N.E.2d 476, 486 (Mass. 2004)). Moreover, in
include noticing a right of a mortgagor to pursue a            order to demonstrate a 93A violation, a plaintiff must
modified mortgage. Neither the Mortgage nor the Note           show that a defendant engaged in "extreme or
requires the Bank Defendants to modify Plaintiffs' loan,       egregious" conduct. Baker v. Goldman, Sachs & Co.,
and there is no independent legal requirement to do so.        771 F.3d 37, 51 (1st Cir. 2014).
See MacKenzie v. Flagstar Bank, FSB, 738 F. d 486,
493 (1st Cir. 2013) (noting lender does not have a legal       Plaintiffs' Chapter 93A claim alleges that the Bank
duty in the absence of a contractual promise to consider       Defendants and Harmon conducted fraudulent and
loan modification prior [*22] to foreclosure); Peterson        deceptive foreclosure proceedings in that: (i) Bank of
v. GMAC Mortg., LLC, 11-cv-11115-RWZ, 2011 WL                  America's Assignment of Mortgage was ineffective
5075613, at *6 (D. Mass. Oct. 25, 2011) ("Under                because the chain of assignments never included Wells
Massachusetts case law, absent an explicit provision in        Fargo; (ii) the original Note was never produced to
the mortgage contract, there is no duty to negotiate for       Plaintiffs; (iii) the Bank Defendants and Harmon failed to
loan modification once a mortgagor defaults.") (citation       strictly comply with the notice and publication [*24]
omitted). Plaintiffs recognize as much. See Complaint,         requirements respecting nonjudicial foreclosure sales,
at p. 38 ¶ 83 n.20 ("If the investor would be better off if    including the failure attach a true copy of the Note to the
the servicer forecloses on the loan, rather than modifies      209 C.M.R. 18.21A certification; and (iv) the Bank
the loan . . . then the servicer doesn't have to modify the    Defendants and Harmon did not obtain an appropriate
loan."). Moreover, beyond the legal fact that there was        price for the Property at the foreclosure sale given its
no obligation to modify, the record reflects patience on       fair market value.7 I address each in turn.
part of the Bank Defendants, as they accepted Plaintiffs'
                                                               1. Assignment of Mortgage
request to stay foreclosure for years while the Plaintiffs
pursued litigation against the Property contractors. As of
                                                               Plaintiffs first allege that the Assignment of Mortgage
December 2016, Plaintiffs owed $511,189.95 in
                                                               from MERS to Bank of America is void and fraudulent
principal and $312,041.82 in interest and other charges
                                                               because it does not account for Wells Fargo's alleged
for a total of $823,231.77. See dkt. no. 3-3, at p. 68
(letter to Plaintiffs from Harmon). Thus, to the extent
Plaintiffs seek relief for failure to modify or act in good    7 To  the extent Plaintiffs' Chapter 93A claims also include
faith, the claim lacks merit and is subject to dismissal.
                                                               allegations respecting the lack of a certificate of occupancy at
B. Chapter 93A                                                 closing or the so-called Obsolete Mortgage Statute, those
                                                               issues are addressed below. See infra §§ III.F and III.G.

                                                 MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 24 of 57 PageID #: 67
                                                                                                               Page 8 of 16
                                            2019 U.S. Dist. LEXIS 53709, *24

interest in the Mortgage. This claim fails for the reasons              A third party loan servicer shall certify in writing the
discussed      above   respecting     Plaintiffs'    notice             basis for asserting that the foreclosing party has the
allegations.8 Moreover, Plaintiff cannot demonstrate                    right to foreclose, including, but not limited to,
extreme or egregious conduct, let alone negligence,                     certification of the chain of title and ownership of
respecting the Assignment of Mortgage. See Baker,                       the note and mortgage from the date of the
771 F.3d at 51.                                                         recording of the mortgage being foreclosed upon.
                                                                        The third party loan servicer shall provide such
2. Failure to Produce Original Note
                                                                        certification to the borrower with the notice of
                                                                        foreclosure, provided pursuant to M.G.L. c. 244 §
Plaintiffs allege that the Bank Defendants failed to
                                                                        14 and shall also include a copy of the note with all
produce the original Note as proof that Bank of America
                                                                        required endorsements.
was entitled to foreclose. Complaint, at p. 39 ¶ 85.
Nothing in Mass. Gen. Laws ch. 244, § 14 requires a             209 Mass. Code Regs. § 18.21A(2)(c). On March 23,
mortgagee to produce the original Note to conduct a             2017, Wells Fargo sent Plaintiffs a certification pursuant
nonjudicial foreclosure. Nor is there any such                  to the above regulation, which stated: "A copy of the
requirement under 209 C.M.R. 18.21A. Instead, as                Note and any endorsements and/or allonges, if any, is
discussed above, Massachusetts law requires that a              attached hereto and incorporated herein." Complaint:
third-party loan servicer provide [*25] a "certification of     Exhibit PP (209 C.M.R. 18.21A(2)(c) certification).
the chain of title and ownership of the note and                However, the copy of the Note included therewith failed
mortgage from the date of the recording of the                  to show all of its endorsements; it contained only one
mortgage being foreclosed upon" and "a copy of the              undated endorsement, in blank, from Gateway. Dkt. no.
note with all required endorsements." 209 C.M.R.                3-5, at p. 15. The record reveals that at least two other
18.21A(2)(c). Because the law does not require the              endorsements exist: one with the blank Gateway
original Note be produced to the mortgagor to effectuate        endorsement filled in to reflect a transfer to Wells Fargo
a valid foreclosure, this allegation fails to state a           (dkt. no. 3-2, at p. 17), and another with a subsequent
plausible claim.9 Twombly, 550 U.S. at 570.                     endorsement from Wells Fargo in [*27] blank (dkt. no.
3. Failure to Strictly Comply with Regulatory Obligations       3-4, at p. 25).

Next the Plaintiffs allege that the Bank Defendants failed      In the Court's view, given the plain text of the regulation,
to strictly comply with 209 C.M.R. 18.21A, in violation of      dismissal is warranted. Pursuant to common principles
ch. 93A. Specifically, Plaintiffs allege that the failure to    of statutory interpretation,10 "'[e]very word in a statute
include with the 209 C.M.R. 18.21A(2)(c) certification a        should be given meaning,' and no word is considered
copy of the correct version of the Note—that is, one with       superfluous." Commonwealth v. Matos, 941 N.E.2d 645,
all endorsements—violates ch. 93A and case law                  651 (Mass. App. Ct. 2011) (quoting Commonwealth v.
requiring strict compliance with the nonjudicial                Disler, 884 N.E.2d 500, 510 (Mass. 2008)). In addition,
foreclosure statutes in order to effectuate a valid sale.       statutory interpretation requires that words be accorded
                                                                their ordinary meaning and approved usage.
A violation of 209 C.M.R. 18.21A "shall be considered           Commonwealth v. Anderson, 651 N.E.2d 1237, 1240
an unfair or deceptive act or practice under M.G.L. c.          (Mass. App. Ct. 1995) (citing Hashimi v. Kalil, 446
93A, § 2 and subject to the penalties contained in              N.E.2d 1387, 1389 (Mass. 1983)). Here, the regulation
M.G.L. c. 93A. See 209 C.M.R. 18.22(1); see also                requires a servicer to provide the borrower "a copy of
Johnson v. Wilmington Tr., N.A., 16-cv-10422-IT, 2016           the note with all required endorsements." 209 Mass.
WL 5109510, at *5 (D. Mass. Sept. 20, 2016). The                Code Regs. § 18.21A(2)(c) (emphasis added). Plaintiffs
regulation provides additional requirements that must be        argue the regulation requires the servicer to provide a
met by a loan servicer, such as Wells Fargo, to initiate a      copy of the Note containing all endorsements. This
foreclosure [*26] proceeding:                                   interpretation ignores the legislature's chosen words.


8 Seesupra § III.A.2 (discussing valid assignment to Bank of
America).                                                       10 It
                                                                    is settled that a properly promulgated regulation carries
9 While not germane to the issue, the Court acknowledges that   with it the same force of law and deference to which statutes
the Bank Defendants made the original Note available for        are entitled. Mass. Fed'n of Teachers, AFT, AFL-CIO v. Bd.
inspection at the September 25, 2018 hearing.                   of Educ., 767 N.E.2d 549, 557 (Mass. 2002).

                                                  MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 25 of 57 PageID #: 68
                                                                                                                Page 9 of 16
                                            2019 U.S. Dist. LEXIS 53709, *27

That the adjective "all" is followed by a second                4. Foreclosure Sale Price and Fair Market Value
adjective, "required," connotes the legislature's intent to
use both words for their respective meanings. Had the           Lastly, Plaintiffs allege that the Bank Defendants and
legislature wished to require a loan servicer to provide        Harmon violated chapter 93A when Bank of America
all endorsements or allonges, then the word "required"          purchased the Property at foreclosure sale for
would be superfluous. "Required," therefore, must have          $522,000, an amount roughly $400,000 less than the
been chosen to convey its ordinary meaning.11 The               fair market value of the Property. Complaint, at p. 11 ¶
regulation thus obligates a servicer to provide a copy of       19; id. at p. 38 ¶ 83. This allegation lacks factual support
the Note with any endorsement "required" to [*28]               sufficient to maintain a 93A claim.
establish the foreclosing party's right to foreclose. Such
was done here. The 18.21A(2)(c) certification stated            A party exercising a power of sale pursuant to a
Bank of America owned the Note and included a copy of           mortgage "is bound to exercise good faith and put forth
the Note with a blank endorsement from Gateway. Dkt.            reasonable diligence." Sher v. S. Shore Nat'l Bank, 274
no. 3-5, at p. 15. This endorsement is sufficient to prove      N.E.2d 792, 794 (Mass. 1971) (citing Chartrand, 5
ownership and enforceability. Urbon v. JP Morgan                N.E.2d at 423). This is especially true where the
Chase Bank, N.A., 17-cv-11302-DJC, 2017 WL                      mortgagee-seller becomes the buyer of the property at
6379555, at *2 (D. Mass. Nov. 30, 2017). A blank                the foreclosure sale. Oyegbola v. DeSimone, No. 9346,
endorsement entitles the bearer to enforce the                  1996 WL 210689, at *3 (Mass. App. Div. Apr. 12, 1996)
instrument. Courtney, 922 F. Supp. 2d at 174; see also          (citing Union Mkt. Nat'l Bank of Watertown v. Derderian,
U.C.C. § 3-205(b).                                              62 N.E.2d 661, 663 (Mass. 1945)). Disparity between a
                                                                foreclosure sale price and fair market value alone is
This conclusion is consistent with Urbon v. JP Morgan           not sufficient to invalidate a foreclosure. Edry v. R.I.
Chase Bank, N.A. There, a plaintiff mortgagor alleged           Hosp. Tr. Nat'l Bank (In re Edry), 201 B.R. 604, 606 (D.
that the notice of sale he received was invalid because         Mass. Bankr. 1996) (collecting cases); see also Sher,
the servicer, Wells Fargo, failed to include "all               274 N.E.2d at 794 (stating that "mere inadequacy of
endorsements and/or allonges" with the note pursuant            price alone does not necessarily show bad faith or lack
to 209 C.M.R. 18.21A(2)(c). Urbon, 2017 WL 6379555,             of due diligence"). Indeed, "[a] low [*30] price for the
at *1. Wells Fargo had produced a copy of the note              collateral does not by itself indicate bad faith or lack of
endorsed in blank, but the plaintiff alleged that a copy of     diligence in disposition of mortgaged real estate."
the note with additional endorsements or allonges was           Burke, 2000 WL 1273412, at *7 (quoting Pemstein v.
not provided. Id. at *2. The plaintiff argued that such         Stimpson, 630 N.E.2d 608, 611 (Mass. App. Ct. 1994)).
failure rendered the sale invalid. Id. The Court                And while "disparity in price may be considered in
concluded that Wells Fargo had sufficiently shown itself        connection with other allegations to support a finding of
to be the bearer of the Note, as it produced a copy of          fraud or bad faith," Sher, 274 N.E.2d at 794, the
the note endorsed in blank and an affidavit [*29]               circumstances here do not support Plaintiffs' allegation.
proving possession. Id.
                                                                The complaint's attachments evidence reasonable care
For the above reasons, Plaintiffs' pleaded facts do not         on the part of the Bank Defendants and Harmon in
possess enough heft to show they are entitled to relief.
See Ruiz Rivera, 521 F.3d at 84. Moreover, the factual
allegations do not demonstrate any extreme or                   12 To  the extent Plaintiffs allege that the actual 18.21A(2)(c)
egregious conduct respecting the 18.21A(2)(c)                   certification is misleading and deceptive because it states "[a]
certification.12                                                copy of the Note and any endorsements and/or allonges, if
                                                                any, is attached hereto and incorporated herein," the claim still
                                                                fails. See dkt. no. 40, at p. 8 (Pls.' opp. to motion to dismiss);
11 "Required"ordinary means "stipulated as necessary to be      dkt. no. 3-5, at p. 11 (18.21A(2)(c) cert.). The Bank
done, made, or provided." Required, MERRIAM-WEBSTER             Defendants concede that the copy of the Note provided with
ONLINE            DICTIONARY,           https://www.merriam-    the certification contained only the Gateway endorsement in
webster.com/dictionary/required?utm_campaign=sd&utm_med         blank. However, the record reveals that the quoted
ium=serp&utm_source=jsonld (last visited Mar. 25, 2019). In     misstatement was not unfair, egregious, or intended to
other words, "requisite, necessary." Required, OXFORD           deceive. For even if the most-recent version of the Note were
ENGLISH                                           DICTIONARY,   provided with the certification (i.e., containing an endorsement
http://www.oed.com/view/Entry/163259?rskey=1R5ThB&result        in blank from Wells Fargo), Bank of America, as holder of the
=2&isAdvanced=false#eid (last visited Mar. 25, 2019).           Note, would still be entitled to enforce the Note and foreclose.

                                                  MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 26 of 57 PageID #: 69
                                                                                                              Page 10 of 16
                                               2019 U.S. Dist. LEXIS 53709, *30

noticing and conducting the foreclosure sale. First, as            1996 WL 1249891, at *6 (Mass. Super. Ct. Sept. 27,
discussed earlier, the sale was properly noticed                   1996) ("In a forced sale context there is, however, no
pursuant to Mass. Gen. Laws ch. 244, § 14 by                       obligation or expectation to obtain the fair market value
publishing a sale notice, in the form required by the              of the foreclosure property." (citation omitted)); see
statute, for the required duration. Second, despite                also Resolution Tr. Corp. v. Carr, 13 F.3d 425, 430 (1st
Plaintiffs' allegations to the contrary, the Affidavit of Sale     Cir. 1993) ("Absent evidence of bad faith or improper
establishes that public proclamations adjourned the sale           conduct, a mortgagee is permitted to buy the collateral
two times. Third, despite Plaintiffs' claims of no notice of       at a foreclosure sale as 'cheaply' as it can . . . ."
adjournment, Harmon sent two letters to Plaintiffs to              (quoting Cambridge Sav. Bank v. Cronin, 194 N.E. 289,
notify them of each sale adjournment. See dkt. no. 3-5,            290 (Mass. 1935))). Given this reality and the condition
at p. 24 (Oct. 18, 2017 letter adjourning sale to Dec. 20,         of the Property, there is no supported allegation of self-
2017); id. at 29 (Oct. 23, 2017 letter adjourning sale to          dealing, or unfair or deceptive conduct, for this claim to
Jan. 3, 2018). Fourth, the sale was competitive, as other          survive dismissal. The record "is devoid of any
parties bid at the January 3, 2018 sale. Indeed, two               indication beyond [Plaintiffs'] sheer speculation that
other parties bid $525,000 and [*31] $522,000                      there was any prospective purchaser who would have
respectively, but each failed to perform. Id. at 62.               bid more than the price paid by [Bank of America]."
Thereafter, the Property was sold to Bank of America               Oyegbola, 1996 WL 210689, at *4. For these reasons,
with its own bid of $522,000. Id. These facts undermine            the claim is dismissed.
the allegation that the Bank Defendants and Harmon
                                                                   C. For bearance and Promissory Estoppel
failed to use good faith and reasonable diligence in
noticing and conducting the foreclosure sale. To the               Wells Fargo sent Plaintiffs [*33] a letter dated March 8,
contrary, they demonstrate the opposite.                           2011 (the "March 8 Letter") stating: "At this time, [Wells
                                                                   Fargo] does not anticipate any further foreclosure
Plaintiffs' allegation that the fair market value of the
                                                                   action until the litigation issues involving this property
Property is well above the total debt owed (i.e. over
                                                                   have been resolved." Dkt. no. 3-3, at p. 20. Plaintiffs
$800,000), based upon "comparables"—other listings
                                                                   allege that the Bank Defendants breached this promise
and recent sales within the Southborough area13—is
                                                                   when they took legal actions related to foreclosure in
entirely unhelpful and largely irrelevant. It ignores the
                                                                   May 2012 and August 2016. Assuming, as Plaintiffs
undisputed evidence of the condition of the Property: It
                                                                   argue, that the litigation was not resolved until
is unfit for human habitation. Dkt. no. 3-3, at pp. 13, 44,
                                                                   December 2016 with the conclusion of appellate review,
47. It requires hundreds of thousands of dollars in
                                                                   Plaintiffs nonetheless fail to state a claim for which relief
remedial work to meet structural and regulatory
                                                                   may be granted.
requirements. Id. at 43-44, 46; dkt. no. 3-5, at pp. 74-75,
77. It lacks a certificate of occupancy. Dkt. no. 3-3, at p.       Under Massachusetts law, a valid contract requires the
44, 47; dkt. no. 3-4, at pp. 18-19; dkt. no. 3-5, at p. 74.        following essential elements: (i) an offer; (ii) acceptance;
And because foreclosure sales result in non-warranty               and (iii) consideration. Conte v. Bank of Am., N.A., 52 F.
purchases of properties "as is," it is no wonder why the           Supp. 3d 265, 268 (D. Mass. 2014). In order to prevail
Property did not sell for an amount Plaintiffs wished it           on a breach of contract theory, a plaintiff must
had, and even assuming [*32] its market value was                  demonstrate that: (i) the parties entered into a valid and
anywhere near the value of Plaintiffs' "comparables."              binding agreement; (ii) the defendant breached the
Seppala & Aho Constr. Co. v. Petersen, 367 N.E.2d                  terms of the parties' binding agreement; and (iii) the
613, 620 (Mass. 1977) ("It is a notorious fact that, when          plaintiff suffered damages as a result of the defendant's
land is sold, by auction, under a power contained in a             breach. Brooks v. AIG SunAmerica Life Assur. Co., 480
mortgage, it seldom, if ever, brings a price which                 F.3d 579, 586 (1st Cir. 2007); Shri Gayatri, LLC v. Days
reaches its real value. If this is a hardship upon a               Inns Worldwide, Inc., 15-cv-40104-TSH, 2018 WL
mortgagor . . . it is owing to the contract which he has           1542376, at *4 (D. Mass. Mar. 28, 2018). As Plaintiffs
made, and which the mortgagee has a right to have                  acknowledged at the August 24, 2018 hearing, they
carried out." (quoting Austin v. Hatch, 34 N.E. 95, 95             cannot maintain a breach of contract claim [*34]
(Mass. 1983))); Tarvezian v. Debral Realty, No. 921437,            against the Bank Defendants on the basis of March 8
                                                                   Letter, assuming the March 8 Letter contains a promise
                                                                   to forbear. I find the promise is not supported by
13 Plaintiffs   provided this explanation at the August 24, 2018   consideration.
hearing.

                                                     MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 27 of 57 PageID #: 70
                                                                                                              Page 11 of 16
                                           2019 U.S. Dist. LEXIS 53709, *34

The theory of promissory estoppel "permits recovery if         In fact, Plaintiffs averred at the September 25 hearing
(1) a promisor makes a promise which he should                 that they suffered no damages because of the August
reasonably expect to induce action or forbearance of a         2016 90-day notice. And while they also stated at the
definite and substantial character on the part of the          hearing that they would not have dedicated years' worth
promisee, (2) the promise does induce such action or           of costs and expenses to the state litigation and appeals
forbearance, and (3) injustice can be avoided only by          process had they known that the Bank Defendants
enforcement of the promise. Loranger Constr. Corp. v.          would pursue foreclosure at some future time, a belief
E.F. Hauserman Co., 374 N.E.2d 306, 308 (Mass. App.            that a bank would agree to never foreclose is
Ct. 1978), aff'd, 384 N.E.2d 176 (Mass. 1978). To              unreasonable, and the Bank Defendants never
succeed on a promissory estoppel claim, a plaintiff must       promised to never foreclose.14 Finally, Plaintiffs incurred
have reasonably relied to his detriment on an alleged          these litigation costs well before August 2016; indeed,
promise. Cullen v. E.H. Friedrich Co., 910 F. Supp. 815,       just four months later the appeals process was
825 (D. Mass. 1995). Because any reliance must be              concluded. For these reasons, Plaintiffs' allegations of
detrimental, damage must be shown. Id.                         reasonable reliance on the March 8 Letter are
                                                               conclusory, and fail to state a plausible claim under
Plaintiffs contend the Bank Defendants first violated the      contract or quasi-contract principles. See Iqbal, 556
promises made in the March 8 Letter when the Bank              U.S. at 678; Twombly, 550 U.S. at 570.
Defendants initiated foreclosure proceedings in May
                                                               D. Foreclosure Deed and Limited Power of Attorney
2012. This allegation falls short. Wells Fargo filed an
SCRA complaint against Plaintiffs in Massachusetts             Plaintiffs allege that the foreclosure deed is void
Land Court in May 2012, which resulted in a judgment           because the Limited Power of Attorney ("POA")
concluding that Plaintiffs were not entitled to the benefits   referenced therein does not authorize Wells Fargo to
of the SCRA. Actions taken to comply with the SCRA             execute documents related to the Mortgage. This
are not in themselves part of the foreclosure                  argument does not accurately reflect the record. While
process. [*35] Beaton v. Land Court, 326 N.E.2d 302,           the POA states that the document is "intended to cover
305 (Mass. 1975); see also Cazales v. HSBC Bank, NA,           Actions, [*37] as such term is defined herein, taken in
12-cv-10263-RGS, 2012 WL 1969320, at *1 n.9 (D.                the name of Bank of America, N.A., is [sic] the
Mass. June 1, 2012). They "occur independently of the          successor by merger to BAC Home Loans Servicing,
actual foreclosure itself and of any judicial proceedings      LP, formerly known as Countrywide Home Loans
determinative of the general validity of the foreclosure."
                                                               Servicing LP,"15 this language appears in a footnote and
HSBC Bank USA, N.A. v. Matt, 981 N.E.2d 710, 715
                                                               clearly is intended to indicate that the POA includes
(Mass. 2013) (quoting Beaton, 326 N.E.2d at 305).
                                                               additional mortgages upon which Wells Fargo is
Plaintiffs contend that Bank Defendants next breached          authorized to act. In context, these two lines of text
the promise contained in the March 8 letter when on            footnote the body of the POA, which is over three pages
August 31, 2016 Wells Fargo sent Plaintiffs a 90-day           long, authorizes ten comprehensive "Actions"—
right to cure notice. This claim falls short as well. "A       including the institution of foreclosure proceedings and
homeowner's right to cure a default is a preforeclosure
undertaking that, when satisfied, eliminates the default       14 Moreover,  the agreement to forbear is prefaced with the
and wholly precludes the initiation of foreclosure
                                                               qualifying phrase "at this time." Dkt. no. 3-3, at p. 20 ("At this
proceedings in the first instance . . . ." Schumacher, 5.
                                                               time, [Wells Fargo] does not anticipate any further
N.E.3d at 890. Because the 90-day notice is not part of        foreclosure action until the litigation issues involving this
the foreclosure process, its delivery did not breach any       property have been resolved."). As the Bank Defendants
alleged promise to refrain from initiating foreclosure         correctly note, even if the agreement constituted a promise, it
proceedings.                                                   was not an unqualified commitment, and the better reading of
                                                               the letter indicates that Wells Fargo would reassess
Yet even assuming arguendo that nonjudicial                    foreclosure options as litigation unfolded.
foreclosure was initiated in August 2016 and that the
                                                               15 The Limited Power of Attorney was recorded in the Registry
promise to forbear was breached, Plaintiffs do not allege
facts sufficient to demonstrate that the commencement          of Deeds on April 6, 2017, as document number 34312, in
of foreclosure, just months prior to the resolution of         Book 56943, page 349 et seq. While not appended to the
                                                               complaint, it is an official public document that may be
their state court litigation, produced any actionable
                                                               considered on a motion to dismiss. Rivera, 575 F.3d at 15
damages as a result of some detrimental reliance. [*36]
                                                               (quoting Alt. Energy, Inc., 267 F.3d at 33).

                                                 MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 28 of 57 PageID #: 71
                                                                                                                  Page 12 of 16
                                              2019 U.S. Dist. LEXIS 53709, *37

issuance of foreclosure deeds (Actions 1 and 8,                    Plaintiffs lack standing to bring a claim pursuant to 176D
respectively)—and specifically authorizes Wells Fargo              because the statute does not contain a private right of
to service and take other legal action respecting Bank of          action. Dkt. no. 21, at pp. 7-8. As an initial matter, it is
America-owned mortgages. Plaintiffs' claim that the                true that an insured claimant's assertions under chapter
POA failed to authorize Wells Fargo to execute a                   176D do not create a private cause of action. Mass.
foreclosure deed on behalf of Bank of America ignores              Gen. Laws ch. 176D, §§ 6, 7 (affording Commissioner of
the very text of the POA, and is without merit.                    Insurance exclusive authority to enforce the chapter);
                                                                   Ryan v. Fallon Cmty. Health Plan, Inc., 921 F. Supp. 34,
Yet even if the POA restricted Wells Fargo's authority,            38 (D. Mass. 1996). However, the law is settled that an
Plaintiffs lack standing to challenge the validity of the          individual claiming an injury by virtue of an unfair claim
POA or the foreclosure deed.16 Under Massachusetts                 settlement practice prohibited by chapter 176D is
law, mortgagors have 'standing only to challenge a                 entitled to bring suit for such violation pursuant to the
mortgage assignment as invalid, ineffective, or void'              private right of action afforded to individuals in chapter
and not 'to [*38] challenge shortcomings in an                     93A. Mass. Gen. Laws ch. 93A, § 9; Hopkins. v. Liberty
assignment that render it merely voidable at the election          Mut. Ins. Co., 750 N.E.2d 943, 949-50 (Mass. 2001);
of one party.'" Maxwell v. MTGLQ Inv'rs, L.P., 18-cv-              Silva v. Steadfast Ins. Co., 35 N.E.3d 401, 406 (Mass.
11885-FDS, 2019 WL 438343, at *4 (D. Mass. Feb. 4,                 App. Ct. 2015), appeal denied, 40 N.E.3d 553 (tbl.)
2019) (quoting Wilsonv.HSBCMortg.Servs.,Inc., 744                  (Mass. Oct. 2, 2015) (stating 28 chapter 93A, § 9 "has
F.3d 1, 9 (1st Cir. 2014)). Here, Plaintiffs' claim                been amended to allow consumers to bring [] 93A
respecting the POA is not predicated on an argument                claims alleging violations of [] 176D without regard to
that Bank of America had no ownership interest in the              whether [*40] those violations constitute an unfair
Mortgage. See Maxwell, 2019 WL 438343, at *4 ("Here                business practice under [] 93A, § 2"); Bolden v.
there are no plausible allegations that the assignors in           O'Connor Café of Worcester, Inc., 734 N.E.2d 726, 730
question did not properly hold the mortgage . . . ."). The         n.8 (Mass. App. Ct. 2000). This is because chapter 93A
alleged defect in the POA, assuming arguendo there is              § 2 "incorporates [chapter 176D]," and an insurer that
one, amounts, at best, to a "procedural infirmity[y]" that         has violated a provision of the latter "has [also] violated
"could only make the [POA] voidable, rather than void."            the prohibition in [93A § 2] against the commission of
Id. Under Massachusetts law, Plaintiffs therefore lack             unfair or deceptive acts or practices." Hopkins, 750
standing to challenge the POA and, as a result, the                N.E.2d at 950.17
validity of the foreclosure deed. See id. (concluding
mortgagor lacked standing to challenge a power of
attorney that failed to reference the mortgaged property           17 First American relies on M. De Matteo Construction Co. v.
because the defect amounted to a voidable issue only).             Century Indemnity Co., 182 F. Supp. 2d 146 (D. Mass. 2011)
                                                                   in support of its proposition that Plaintiffs lack standing to sue
E. Violation of Chapter 176 Dasto First American                   for an alleged violation of chapter 176D. Section 9(1) of
                                                                   chapter 93A expressly allows a § 9 claimant to bring an action
The complaint includes a cause of action titled "MGL               against an insurer for a violation with respect to unfair or
176D as to First American Title." It alleges that First            deceptive acts or practices with respect to claim settlement
American "wrongfully denied [Plaintiffs'] title claim" and         practices under § 3(9) of chapter 176D. Id. at 160; see also
that "[t]he evidence . . . will show that [First American]         Caira v. Zurich Am. Ins. Co., 76 N.E.3d 1002, 1009 (Mass.
did not [*39] offer any settlement when [its] liability            App. Ct. 2017) ("Any person whose rights have been affected
under [Plaintiffs'] policy became clear." Complaint, at p.         by an insurance practice that violates [chapter] 176D, § 3(9),
26 ¶ 52; see also id. at p. 27 ¶ 57 (discussing lack of            may sue under [chapter] 93A."). In DeMatteo, Plaintiff was not
settlement offer). The Court will treat Plaintiffs' claim as       an individual claimant, but a business engaged in commerce.
                                                                   Id. In that case, this Court articulated the differences between
alleging "unfair or deceptive acts or practices" with
                                                                   individual and business claimants:
respect to First American's "claim settlement practices."
See Mass. Gen. Laws ch. 176D, § 3(9).
                                                                         Sections 9 and 11 of chapter 93A provide private causes
                                                                         of action for violations of Massachusetts General Laws
In its motion to dismiss, First American contends that                   chapter 93A, section 2, but for different classes of
                                                                         plaintiffs. A plaintiff under section 9 is defined as "[a]ny
                                                                         person, other than a person entitled to bring action under
16 Standing is a jurisdictional issue and may considered by the          section eleven of this chapter." Mass. Gen. Laws ch. 93A,
Court on its own initiative. Spenlinhauer v. O'Donnell, 261 F.3d         § 9(1). A plaintiff under section 11 is defined as "[a]ny
113, 118 (1st Cir. 2001).                                                person who engages in the conduct of any trade or

                                                    MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 29 of 57 PageID #: 72
                                                                                                                   Page 13 of 16
                                               2019 U.S. Dist. LEXIS 53709, *40

Notwithstanding the above, Plaintiffs' claim against First           Plaintiffs' claim submission, which does not demonstrate
American fails for a number of reasons. First, chapter               any unfair or deceptive act on the part of First American.
93A § 9(3) directs a complainant to mail "a written                  Dkt. no. 3-5, at pp. 80-84 (containing letter response
demand for relief, identifying the claimant and                      dated February 9, 2010). The response explains over
reasonably describing the unfair or deceptive act or                 the course [*42] of three pages how the claim
practice relied upon and the injury [*41] suffered" at               submission does not allege an actual issue respecting
least thirty days prior to the filing of any action for relief       title to the Property, nor any actionable claim for which
under chapter 93A. Mass. Gen. L. ch. 93A, § 9(3).                    the title policy provides coverage. Id. at pp. 80-82. In
Plaintiffs fail to allege or otherwise show that they                short, Plaintiffs' claim against First American is
mailed to First American a 93A demand letter thirty days             conclusory, lacks facts sufficient to render the claim
prior to bringing suit. "Such a failure is fatal on a motion         plausible, and is subject to dismissal. Iqbal, 556 U.S. at
to dismiss." McMahon v. Dig. Equip. Corp., 944 F. Supp.              678 ("A pleading that offers 'labels and conclusions' . . .
70, 77 (D. Mass. 1996) (citing City of Boston v. Aetna               will not do." (quoting Twombly, 550 U.S. at 555)).
Life Ins. Co., 506 N.E.2d 106, 109 (Mass. 1987)).
                                                                     Third, to the extent the claim arises under chapter
Second, putting aside the failure to satisfy Mass. Gen.              176D—and even if the Court considers the claim as one
Laws ch. 93A, § 9, Plaintiffs do not allege how First                under chapter 93A—such claim is time-barred.19
American's treatment of their December 2009 claim                    "Actions arising on account of violations of any law
submission was unfair or deceptive in any respect. The               intended for the protection of consumers, including . . .
record reveals that in December 2009, Plaintiffs                     chapter ninety-three A [and] . . . chapter one hundred
submitted a claim to First American alleging that "title is          and seventy-six D . . . whether for damages, penalties
unmarketable; a mechanics' lien exists against the                   or other relief . . . shall be commenced only within four
Property; the house is not built to code; there is no                years next after the cause of action accrues." Mass.
Certificate of Occupancy; there was a falsified land                 Gen. Laws ch. 260, § 5A (setting forth statute of
survey; zoning violations, Order of Conditions violations,           limitations for consumer protection actions). Here, the
and wetland violations." Dkt. no. 3-5, at p. 80; dkt. no.            best reading of Plaintiffs' allegations against First
21-1 (Plaintiffs' claim submission).18 Appended to the               American shows that the complained-of conduct took
complaint is First American's February 2010 response to              place in February 2010, over eight years ago, when
                                                                     First American responded to and resolved Plaintiffs'
     commerce." Id. § 11. All that is required for a plaintiff to    December        2009     claim [*43]  submission.     See
     fall within the ambit of section 11 is some transaction in a    Complaint, at p. 26 ¶ 52; id. at p. 27 ¶ 57; see also dkt.
     business context. Int'l Fid. Ins. Co. v. Wilson, 387 Mass.      no. 3-5 at pp. 80-82 (February 9, 2010 letter to Plaintiffs
     841, 852, 443 N.E.2d 1308 (1983). [Plaintiff] is therefore      in response to claim submission); dkt. no. 21-1
     a section 11 plaintiff, not a section 9 plaintiff.              (Plaintiffs' claim submission). As such, any cause of
                                                                     action relating to the February 2010 denial of Plaintiffs'
DeMatteo, 182 F. Supp. 2d at 160 n.9. Because the plaintiff in
                                                                     claim submission is barred by the applicable statute of
DeMatteo was not a § 9 claimant, it was thus not able to take
                                                                     limitations. Mass. Gen. Laws ch. 260, § 5A. Such claim
advantage of the private right of action for individual claimants
provided in chapter 93A § 9. See id. Here, Plaintiffs are            would also be time-barred to the extent it arises under
individuals "other than [people] entitled to bring action under      common law tort or contract principles. See Mass. Gen.
section eleven of [chapter 93A] . . . whose rights are affected      Laws ch. 260, §§ 2, 2A.
by another person [allegedly] violating the provisions of clause
(9) of section three of chapter one hundred and seventy-six D"
and thus may be considered § 9 individual claimants. Mass.
Gen. Laws ch. 93A, § 9(1). Plaintiffs therefore may avail
themselves of the private right of action afforded to § 9            19 Itis established that "[g]ranting a motion to dismiss based
plaintiffs to bring private claims for unfair or deceptive acts or   on a limitations defense is entirely appropriate when the
practices in the business of insurance in violation of chapter       pleader's allegations leave no doubt that an asserted claim is
176D § 3.                                                            time-barred." LaChapelle v. Berkshire Life Ins. Co., 142 F.3d
                                                                     507, 509 (1st Cir. 1998); see also Aldahonda-Rivera v. Parke
18 While    Plaintiffs' December 9, 2009 insurance claim             Davis & Co., 882 F.2d 590, 592 (1st Cir. 1989) (stating "when
submission is not appended in full to Plaintiffs' complaint,         a defendant raises an affirmative defense that is obvious on
documents referred to in the complaint and central to a              the face of plaintiff's pleadings, and the court makes its ruling
plaintiff's claim may be considered on a motion to dismiss.          based only on those pleadings, the motion is treated as a Rule
Rivera, 575 F.3d at 15; Alt. Energy, Inc., 267 F.3d at 33.           12(b)(6) motion to dismiss.").

                                                      MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 30 of 57 PageID #: 73
                                                                                                                  Page 14 of 16
                                            2019 U.S. Dist. LEXIS 53709, *43

For the reasons set forth above, Plaintiffs' claims              Second, the Plaintiffs claim that Bank of America
against First American are dismissed. Even if Plaintiffs         misrepresented that they were the proper owners of the
were able to plead a plausible claim against First               Mortgage at the time foreclosure proceedings were
American, they would have had to do so years ago. See            initiated. They contend that Wells Fargo owned the
Mass. Gen. Laws ch. 260, §§ 2, 5A.                               mortgage loan and therefore that Bank of America did
                                                                 not have authority to proceed with foreclosure. There is
F. Violation of Truth in Lending Act
                                                                 no reason to belabor the analysis respecting Bank of
The Truth in Lending Act ("TILA"), originally Title I of the     America's lawful Assignment of Mortgage. It initiated
Consumer Credit Protection Act, was enacted by                   foreclosure proceedings against the Property five years
Congress to "safeguard the consumer in connection                after it had acquired the Mortgage from MERS, the
with the utilization of credit by requiring full disclosure of   nominee of Gateway. Although the statute of limitations
the terms and conditions of finance charges in credit            also bars this claim, the record demonstrates that is it
transactions or in offers to extend credit." Truth in            implausible. Simply, the complaint does not contain a
Lending Act of 1968, Pub. L. No. 90-321, 82 Stat. 146            "factual predicate concrete enough to warrant further
(codified as amended in scattered sections of 15                 proceedings." DM Research, Inc., 170 F.3d at 55.
U.S.C). "In general, TILA requires creditors to make
                                                                 Third, Plaintiffs allege that the Bank Defendants failed in
certain disclosures [*44] to borrowers in connection
                                                                 their responsibility to mitigate losses. While unclear how
with the provision of credit." Lariviere v. Bank of N.Y. as
                                                                 this allegation embodies an actionable claim under
Tr., 9-cv-515, 2010 WL 2399583, at *5 (D. Me. May 7,
                                                                 TILA, the analysis herein21 demonstrates that the price
2010) (citing Sullivan v. Greenwood Credit Union, 520
                                                                 Bank of America paid for the Property through
F.3d 70, 73 (1st Cir. 2008)). Here, Plaintiffs allege that
                                                                 foreclosure does not evince bad faith, lack [*46] of
the Bank Defendants' foreclosure conduct violated
                                                                 reasonable care, or a failure on part of the Bank
TILA. The complaint is not well-pleaded on this issue.
                                                                 Defendants or Harmon to mitigate loss. As such, this
The following presents the Court's best efforts to glean
                                                                 allegation is also implausible.
Plaintiffs' allegations respecting TILA.
                                                                 Fourth, Plaintiffs allege they were owed a duty to be
First, Plaintiffs claim they were not given notice that
                                                                 notified that their mortgage loan closed without a
MERS assigned the Mortgage to Bank of America.
TILA provides that "no later than 30 days after the date         certificate of occupancy.22 Complaint, at pp. 4-5 5. To
on which a mortgage loan is sold or otherwise                    support this allegation Plaintiffs offer a document they
transferred or assigned to a third party, the creditor that      received as part of their loan origination package, which
is the new owner or assignee of the debt shall notify the        states that a certificate of occupancy was required at
borrower in writing of such transfer." 15 U.S.C. §               loan closing. Dkt. no. 3-2, at p. 19. However, the actual
1641(g). Yet TILA further requires that any action               language protects the mortgage lender, giving it the
against an assignee for violation of this provision, and         option to decline to fund if a certificate of occupancy
any other action for damages, must be brought "within            was not produced. For instance, the document states
one year from the date of the occurrence of the                  that the conditions of closing "must be met to our
violation." 15 U.S.C. § 1640(e); see also Sykes v. RBS           satisfaction": "our" refers to the lender. Id. It further
Citizens, N.A., 2 F. Supp. 3d 128, 142 (D.N.H. 2014);            provides: "If [pre-closing] conditions are not received
Rodrigues v. Members Mortg. Co., 323 F. Supp. 2d
202, 209-10 (D. Mass. 2004). In the alternative, any
                                                                 Aldahonda-Rivera, 882 F.2d at 592; LaChapelle, 142 F.3d at
action for rescission based on improper material                 509).
disclosure must be brought within three years of the
date of the transaction at issue. 15 U.S.C. § 1635(f);           21 See   supra § III.A.4.
Rodrigues, 323 F. Supp. 2d at 209-10. Here, the
                                                                 22 The   record is unclear as to whether Plaintiffs' mortgage
Mortgage was assigned to Bank of America on April 2,
                                                                 loan actually closed without a certificate of occupancy.
2011, and the assignment was recorded [*45] on
                                                                 Attached to the complaint is an unsigned letter dated March
August 1, 2011. Dkt. no. 23-2, at p. 2. The statute of
                                                                 24, 2009 and seemingly written by Plaintiffs' prior counsel. Dkt.
limitations thus precludes recovery on this allegation.20        no. 3-5, at p. 74. Within this letter Plaintiffs' attorney states that
                                                                 the loan closed with a "temporary certificate of occupancy." Id.
                                                                 Nevertheless, whether or not the loan closed without a
20 Here,the pleadings leave no doubt that the allegations are    certificate of occupancy does not, in the Court's view, give rise
time-barred. See supra note 19 and accompanying text (citing     to a plausible claim for relief for the reasons herein.

                                                   MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 31 of 57 PageID #: 74
                                                                                                          Page 15 of 16
                                            2019 U.S. Dist. LEXIS 53709, *46

within the specified time frame, or if the conditions do        cv-14400-GAO, 2015 WL 4380584, at *1 (D. Mass. July
not meet our underwriting guidelines[,] we reserve the          16, 2015) (citing 15 U.S.C. § 1692f(6); Speleos v. BAC
right to postpone or cancel settlement," and that the           Home Loans Servicing, L.P., 824 F. Supp. 2d 226, 232-
"[f]ailure         to        supply            satisfactory     33 (D. Mass. 2011); Beadle v. Haughey, 04-cv-272-SM,
information/documentation required [at closing] may             2005 WL 300060, at *3 (D.N.H. Feb. 9, 2005) ("Nearly
result in the cancellation of your loan settlement." Id.        every court that has addressed the question has held
Such "information/documentation" [*47] included a               that foreclosing on a mortgage is not debt collection
certificate of occupancy. Id. Contrary to Plaintiffs'           activity for purposes of the FDCPA.")). Moreover, while
assertions, this language does not preclude the lender          Plaintiffs' allege that the Bank Defendants committed
from closing a loan absent a certificate of occupancy,          fraud by unlawfully attempting to enforce the Mortgage
nor does it create a duty on the part of the lender to          and Note, this allegation is conclusory, implausible for
determine whether or not there was a certificate of             the reasons stated herein, and fails to "state with
occupancy at closing and to so notify Plaintiffs.               particularity the circumstances constituting fraud." See
                                                                Fed. R. Civ. P. 9(b) [*49] . For these reasons, Plaintiffs'
For these reasons, Plaintiffs' TILA claims, as this Court       first allegation fails.
understands them, do not present "a factual predicate
concrete enough to warrant further proceedings," and            Second, Plaintiffs allege that a statute of limitations
thus are subject to dismissal. DM Research, Inc., 170           barred the Bank Defendants' foreclosure proceedings,
F.3d at 55 (emphasis in original).                              and therefore the Bank Defendants' efforts to foreclose
                                                                violated the FDCPA. They argue that under
G. Violation of the Fair Debt Collection Practices Act          Massachusetts law the statute of limitations for a
                                                                foreclosure remedy begins to run once a loan is
Plaintiffs claim the Bank Defendants and Harmon
                                                                accelerated and payable in full. Complaint, at pp. 34-35;
violated the Fair Debt Collection Practices Act
                                                                see also dkt. no. 3-3, at p. 125 (Plaintiffs' February 25,
("FDCPA") in several instances. Specifically, they allege
                                                                2017 letter to Harmon). In other words, Plaintiffs claim
that Bank of America was not entitled to commence and
                                                                that the Mortgage "is obsolete and [the] foreclosure is
maintain the May 2012 SCRA action against Plaintiffs
                                                                void." Dkt. no. 3-3, at p. 125. The so-called Obsolete
because Wells Fargo held the Mortgage and Note (and
                                                                Mortgage Statute provides in relevant part:
also serviced the loan). They claim the Assignment of
Mortgage from MERS to Bank of America was "bogus,"
                                                                    A power of sale in any mortgage of real estate
that Wells Fargo was missing from the chain of
                                                                    shall not be exercised and an entry shall not be
title/assignments, and that for these reasons the Bank
                                                                    made nor possession taken nor proceeding begun
Defendants' foreclosure proceedings violated the
                                                                    for foreclosure of any such mortgage after the
FDCPA.                                                              expiration of, in the case of a mortgage in which no
                                                                    term of the mortgage is stated, 35 years from the
To make out a plausible [*48] violation of the FDCPA,
                                                                    recording of the mortgage or, in the case of a
Plaintiffs must allege that the Defendants attempted to
                                                                    mortgage in which the term or maturity date of the
collect a debt using harassing or abusive means. 15
                                                                    mortgage is stated, 5 years from the expiration of
U.S.C. § 1692(d). Here, Plaintiffs' claims are largely
                                                                    the term or from the maturity date, unless an
unsupported and are subject to dismissal. For reasons
                                                                    extension of the [*50]          mortgage, or an
addressed earlier, Plaintiffs have failed to state a
                                                                    acknowledgment or affidavit that the mortgage is
plausible claim with respect to Bank of America's
                                                                    not satisfied, is recorded before the expiration of
authority to foreclose, the Assignment of Mortgage from
                                                                    such period.
MERS to Bank of America, and Wells Fargo's
participation as loan servicer.23 Additionally, "[i]t is not
                                                                Mass. Gen. Laws ch. 260, § 33. The First Circuit has
an unfair practice under the FDCPA to take or threaten
                                                                recently held that § 33 in no way suggests that the
to take nonjudicial action to effect dispossession in
                                                                acceleration of a note impacts the limitations period for
connection with the enforcement of a valid security
                                                                a mortgagee's right to foreclose. Harry v. Countrywide
interest." Lippincott v. JP Morgan Chase Bank, N.A., 14-
                                                                Home Loans, Inc., 902 F.3d 16, 19 (1st Cir. 2018); see
                                                                also Junior v. Wells Fargo Bank, N.A., 17-cv-10460-
                                                                RGS, 2017 WL 1199768, at *1 (D. Mass. Mar. 30, 2017)
23 Seesupra § III.A.2 (discussing valid assignment to Bank of   (noting that plaintiff's argument that acceleration of the
America and Wells Fargo's lack of ownership interest in the     note also accelerated the maturity date of a mortgage
Mortgage).

                                                  MICHAEL HAGOPIAN
 Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 32 of 57 PageID #: 75
                                                                                Page 16 of 16
                                          2019 U.S. Dist. LEXIS 53709, *50

had been "squarely rejected" by three other judges of
this Court, and holding the same). This Court is bound
by the First Circuit's decision in Countrywide, and finds     End of Document
that the acceleration of the Note did not render the
Mortgage obsolete. Countrywide, 902 F.3d at 19. For
these reasons, Plaintiffs' claim is not plausible and thus
is subject to dismissal. Twombly, 550 U.S. at 570.
IV. MOTION FOR PRELIMINARY INJUNCTION

On a motion for a preliminary injunction, the burden
rests with the movant to prove that he "is likely to
succeed on the merits, that he is likely to suffer
irreparable harm in the absence of preliminary relief,
that the balance of equities tips in his favor, and that an
injunction is in the public interest." Winter v. Nat. Res.
Def. Council, Inc., 555 U.S. 7, 20 (2008) (Roberts, C.J.);
see also Fryzel v. Mortg. Elec. Registration Sys., Inc.,
719 F.3d 40, 44 (1st Cir. 2013). "The sine qua non of
this four-party [*51] inquiry is likelihood of success on
the merits; if the moving party cannot demonstrate that
he is likely to succeed in his quest, the remaining factors
become matters of idle curiosity." NewComm Wireless
Servs., Inc. v. Sprint Com, Inc., 287 F.3d 1, 9 (1st Cir.
2002) (citing Weaver v. Henderson, 984 F.2d 11, 12 (1st
Cir. 1993)). For the reasons stated herein, Plaintiffs'
complaint is subject to dismissal. As a result, Plaintiffs
cannot demonstrate a likelihood of success on the
merits of their claims and therefore are not entitled to
injunctive relief. See Hicks v. Ryan, No. 13-cv-10709-
RGS, 2013 WL 1992679, at *15 (D. Mass. May 9, 2013)
(denying request for injunctive relief where movant
failed to demonstrate a likelihood of success on the
merits because his claims were subject to dismissal).
Their motion (dkt. no. 4) thus is denied.


CONCLUSION

For the foregoing reasons, First American's motion to
dismiss (dkt. no. 19) is GRANTED; Harmon's motion to
dismiss (dkt. no. 12) is GRANTED; and the Bank
Defendants' motion to dismiss (dkt. no. 22) is
GRANTED. Having determined that Plaintiffs' complaint
is subject to dismissal in its entirety, their motion for
injunctive relief (dkt. no. 4) is DENIED.

So concludes this matter.

/s/ David H. Hennessy

David H. Hennessy

UNITED STATES MAGISTRATE JUDGE


                                                MICHAEL HAGOPIAN
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 33 of 57 PageID #: 76
Aldana v. Bank of America, N.A., Not Reported in Fed. Supp. (2014)


                                                                 Bank of America, N.A. (“BANA”), which was recorded on
                                                                 April 5, 2012. (Id. ¶ 33, Ex. F.) On June 12, 2012, Plaintiff's
                  2014 WL 12577145
                                                                 grant deed was recorded. (Id. Ex. A.) On April 24, 2013,
    Only the Westlaw citation is currently available.
                                                                 BANA executed an Assignment of Deed of Trust transferring
     United States District Court, C.D. California.
                                                                 all beneficial interest under the DOT to Everbank, which was
                  Lidia ALDANA                                   recorded on May 23, 2013. (Id. ¶ 35, Ex. H.)
                         v.
            BANK OF AMERICA, N.A., et al.                        Plaintiff alleges that she made payments on Dominguez's
                                                                 loan until February 2013, when BANA informed her that her
            Case No. CV 14-1646-GHK (FFMx)                       loan was transferred to another servicer, Everhome. 1 (Id. ¶
                            |                                    20.) Plaintiff alleges she was “confused” about the transfer
                    Filed 05/02/2014                             because she never received notice from BANA. (Id. ¶ 21.)
                                                                 Nonetheless, she alleges that she began making payments to
Attorneys and Law Firms
                                                                 Everbank but that, two months later, Everbank returned the
Randal A. Whitecotton, Community Law Center, Santa Ana,          first payment back to her stating that the loan was in default
CA, for Lidia Aldana.                                            and that it would not accept any payments from her unless
                                                                 the loan was paid in full. (Id.) Plaintiff contacted Everbank to
David C. Powell, Molly A. Zapala, Stella Yoona Kim,              request information about a loan modification. (Id. ¶ 23.) In
Sara Janett Quinto, Shaudee Navid, Reed Smith LLP, San           June 2013, Plaintiff submitted loan modification documents
Francisco, CA, for Bank of America, N.A., et al.                 to Everbank. (Id. ¶ 24.)

                                                                 On June 25, 2013, Everbank executed a Substitution of
  Proceedings: (In Chambers) Order re: (1) Defendant             Trustee, substituting Sage Point Lender Services, LLC (“Sage
   Everbank's Motion to Dismiss (Dkt. 9); (2) Defendant          Point”) as trustee under the DOT. (Id. Ex. J.) On July 1,
     Bank of America's Motion to Dismiss (Dkt. 11)               2013, Sage Point recorded a Notice of Default (“NOD”),
                                                                 which stated that Dominguez was in default on her loan in
GEORGE H. KING, CHIEF U.S. DISTRICT JUDGE                        the amount of $12,760.23. (Id. Ex. C.) Plaintiff alleges that
                                                                 she called Everbank that day to ask why it was foreclosing
 *1 This matter is before us on Defendants Everbank's            on her home when she was in the process of applying
and Bank of America, N.A.'s Motions to Dismiss. We have          for a loan modification. (Id. ¶ 25.) Everbank advised her
considered the papers filed in support of and in opposition to   that it would offer her a reinstatement agreement and that
the Motions and deem them appropriate for resolution without     she should fax over a new loan modification package. (Id.)
oral argument. L.R. 7-15. As the Parties are familiar with the   Plaintiff submitted the completed package and continued to
facts, we will repeat them only as necessary. Accordingly, we    send Everbank all pertinent documents until she received a
rule as follows:                                                 Notice of Trustee Sale on November 8, 2013. (Id. ¶ 26.) On
                                                                 November 8, 2013, Sage Point recorded a Notice of Trustee's
                                                                 Sale, noticing a foreclosure sale of the Property for December
I. Background
                                                                 16, 2013. (Id. ¶ 26, Ex. D.) Plaintiff again contacted Everbank.
On or about October 16, 2009, Lilian Dominguez
                                                                 (Id. ¶ 27.) She alleges that an Everbank agent told her that
(“Dominguez”) obtained a $225,091 loan secured by a Deed
                                                                 the sale would be postponed, and it would give her the phone
of Trust (“DOT”) on real property located at 15515 Hornell
                                                                 number to a foreclosure attorney. (Id.) On December 12,
Street, Whittier, California 90604 (the “Property”). (Compl.
                                                                 2013, Everbank sent Dominguez a letter stating that her loan
¶ 17.) The DOT named Dominguez as the borrower, Home
                                                                 modification application was complete and explained the loan
Savings America as the lender, Western Resources Title as the
                                                                 modification review process. (Id. Ex. E.) On January 23,
trustee, and Mortgage Electronic Registration Systems, Inc.
                                                                 2014, the Property was sold at public auction to a third-party
(“MERS”) as the beneficiary. (Id. Ex. B.) On or about March
                                                                 purchaser. (Id. ¶ 28.)
15, 2012, Dominquez transferred title to the Property to Lidia
Aldana (“Plaintiff”) through a grant deed. (Id. ¶ 16, Ex. A.)
                                                                  *2 Plaintiff does not dispute that the aforementioned
On March 20, 2012, MERS executed an Assignment of Deed
                                                                 documents were recorded. Instead, she alleges that the
of Trust transferring all beneficial interest under the DOT to


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            1
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 34 of 57 PageID #: 77
Aldana v. Bank of America, N.A., Not Reported in Fed. Supp. (2014)


foreclosure is void because Defendants did not actually own
Dominguez's loan and therefore had no right to foreclose.
In particular, Plaintiff alleges that Defendants did not have        III. Discussion
an interest in the loan because Home Savings of America
                                                                        A. Claim One: RESPA Violation
attempted to securitize Dominguez's loan, but failed to do so
                                                                     Plaintiff asserts that Defendants violated RESPA § 2605(b) by
properly. (Id. ¶¶ 31-33.) Plaintiff alleges that the subsequent
                                                                     failing to provide her with written notice of the transfer of the
assignments to BANA and Everbank were ineffective because
                                                                     servicing of her loan. (Compl. ¶ 48.) Defendants argue that
the trust could not have accepted the DOT after the closing
                                                                     Plaintiff's RESPA claim should be dismissed because she was
date of a pooling and servicing agreement (“PSA”). (Id. ¶¶
                                                                     not the borrower, and thus lacks standing to assert a RESPA
33-35.) Plaintiff also alleges that the transfer to Everbank, a
                                                                     claim. Section 2605(b) provides that “[e]ach servicer of any
Florida corporation, was void because Everbank did not have
                                                                     federally related mortgage loan shall notify the borrower in
authority to conduct business in California. (Id.¶¶ 35, 42.)
                                                                     writing of any assignment, sale, or transfer of the servicing of
                                                                     the loan to any other person.” 12 U.S.C. § 2605(b)(1). “[A]
On February 4, 2014, Plaintiff filed this action in California
                                                                     defendant's liability in a civil action under RESPA is limited
Superior Court against Defendants BANA, Everbank, Ginnie
                                                                     to borrowers.” Correa v. BAC Home Loan Servicing, LP, 853
Mae, and Sage Point. 2 Plaintiff dismissed Ginnie Mae                F. Supp. 3d 1203, 1207 (M.D. Fla. 2012). Here, Dominguez
without prejudice on February 6, 2014. (NOR ¶ 5, Ex. B.) On          was the borrower, not Plaintiff, and Plaintiff did not assume
March 6, 2014, Defendants removed this action to this Court.         Dominguez's obligations under the loan. The only interest
Based on the foregoing allegations, Plaintiff's Complaint            Plaintiff acquired through her grant deed was legal title to the
asserts the following claims: (1) violation of RESPA, 12             property. Her argument that she was a third-party beneficiary
U.S.C. § 2605; (2) failure to provide adequate notice of             to the loan is without merit. Plaintiff has not alleged facts
loan transfer in violation of California Civil Code § 2937;          to establish that she was an intended third-party beneficiary
(3) violation of Homeowners Bill of Rights (“HOBR”); (4)             of the DOT, nor could she given that she only appeared in
intentional misrepresentation; (5) quiet title; (6) wrongful         the picture over three years after the DOT was executed.
foreclosure; (7) cancellation of instruments; (8) declaratory        Accordingly, Plaintiff lacks standing to bring a RESPA claim
relief; and (9) violation of California Unfair Competition           because she was not entitled to notice pursuant to RESPA. See
Law (“UCL”), Cal. Bus. & Prof. Code § 17200, et seq.                 id. at 2307 (holding that non-borrower plaintiff who neither
Defendants BANA and Everbank now move to dismiss                     signed the note or the mortgage lacked standing to bring a
Plaintiff's Complaint in its entirety.                               RESPA claim); Stolz v. OneWest Bank, 2012 WL 135424, at
                                                                     *5 (D. Or. Jan. 13, 2012) (same); Mashburn v. Wells Fargo
                                                                     Bank, N.A., 2011 WL 2940363, at *1-2 (W.D. Wash. July
II. Legal Standard
                                                                     19, 2011) (same). Plaintiff's RESPA claim is DISMISSED.
In order to survive a motion to dismiss, a complaint must
                                                                     Because there is no evidence that Plaintiff made a strategic
set forth “more than labels and conclusions, and a formulaic
                                                                     decision to sue in her own name or acted in bad faith in doing
recitation of the elements of a cause of action will not do.”
                                                                     so, we GRANT leave to amend to allow Dominguez, the
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). It
                                                                     real party in interest, to be substituted in the current action.
must contain factual allegations sufficient to “state a claim to
                                                                     See Fed. Rule Civ. P. 17(a)(3) (“The court may not dismiss
relief that is plausible on its face.” Id. at 570. In considering
                                                                     an action for failure to prosecute in the name of the real party
a motion to dismiss, we must accept the allegations of
                                                                     in interest until, after an objection, a reasonable time has
the complaint as true and construe them in the light most
                                                                     been allowed for the real party in interest to ratify, join, or
favorable to the plaintiff. Cousins v. Lockyer, 568 F.3d 1063,
                                                                     be substituted into the action.”); Goodman v. United States,
1067 (9th Cir. 2009). We need not accept as true, however,
                                                                     298 F.3d 1048, 1053 (9th Cir. 2002) (“This sentence in Rule
legal conclusions “cast in the form of factual allegations.” W.
                                                                     17(a) ‘is designed to avoid forfeiture and injustice when an
Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981). “In
                                                                     understandable mistake has been made in selecting the party
sum, for a complaint to survive a motion to dismiss, the non-
                                                                     in whose name the action should be brought.’ ”) (quoting 6A
conclusory ‘factual content,’ and reasonable inferences from
                                                                     Wright, Miller & Kane, Federal Practice and Procedure: §
that content, must be plausibly suggestive of a claim entitling
                                                                     1555, at 412 (2d ed. 1990)).
the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962,
969 (9th Cir. 2009). 3



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                2
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 35 of 57 PageID #: 78
Aldana v. Bank of America, N.A., Not Reported in Fed. Supp. (2014)


                                                                   Everbank violated California Civil Code section 2923.7(a),
   B. Claim Two: Violation of California Civil Code §              which codifies the “single point of contact” rule, and section
   2937                                                            2923.6(c), which codifies the “dual tracking” rule. Both of
 *3 Plaintiff alleges that Defendants violated California          these provisions apply only to “borrowers.” See Cal. Civ.
Civil Code section 2937 by failing to give her written             Code § 2923.7(a) (“Upon request from a borrower who
notice of the transfer of the servicing of her loan. California    requests a foreclosure prevention alternative, the mortgage
Civil Code section 2397 provides, in relevant part, that           servicer shall promptly establish a single point of contact
“[a]ny person transferring the servicing of indebtedness ...       and provide to the borrower one or more direct means
to a different servicing agent and any person assuming             of communication with the single point of contact.”); Cal.
from another responsibility for servicing the instrument           Civ. Code § 2923.6(c) (“If a borrower submits a complete
evidencing indebtedness, shall give written notice to the          application for a first lien loan modification offered by,
borrower or subsequent obligor before the borrower or              or through, the borrower's mortgage servicer, a mortgage
subsequent obligor becomes obligated to make payments              servicer, mortgagee, trustee, beneficiary, or authorized agent
to a new servicing agent.” Cal. Civ. Code § 2937(b). This          shall not record a notice of default or notice of sale, or
provision specifically applies to “borrowers” and “subsequent      conduct a trustee's sale, while the complete first lien loan
obligors.” Here, Plaintiff is not a borrower. Nor is she a         modification application is pending....”). This is consistent
subsequent obligor because she did not formally assume             with the purpose of the HOBR, “to ensure that ... borrowers
Dominguez's obligations under the DOT. Thus, as with her           are considered for, and have a meaningful opportunity to
RESPA claim, Plaintiff lacks standing to assert a claim under      obtain, available loss mitigation options, if any, offered by
section 2937. Accordingly, Plaintiff's section 2937 claim is       or through the borrower's mortgage servicer, such as loan
DISMISSED with leave to amend to allow Dominguez, the              modifications or other alternatives to foreclosure.” Cal. Civ.
real party in interest, to be substituted in the current action.   Code § 2923.4(a). Accordingly, because Plaintiff was not the
                                                                   borrower under the DOT, her HOBR claim against Everbank
                                                                   is DISMISSED. Plaintiff is GRANTED leave to amend
   C. Claim Three: Violation of HOBR
                                                                   to substitute Dominguez and to plausibly plead a specific
Plaintiff alleges that Defendants violated the HOBR by: (1)
                                                                   violation of the HOBR against Everbank.
“failing to provide Plaintiff with other foreclosure prevention
alternatives,” (2) “failing to provide Plaintiff with a single
point of contact,” (3) “failing to provide Plaintiff with a           D. Claim Four: Intentional Misrepresentation
NPV,” (3) “failing to provide Plaintiff with verification of        *4 To state a claim for intentional misrepresentation,
accurate and complete documents regarding Defendants[']            Plaintiff must plead “(1) misrepresentation (false
purported ownership, transfers, or assignments of subject          representation, concealment, or nondisclosure); (2)
property,” (4) “failing to provide Plaintiff with proper and       knowledge of falsity (scienter); (3) intent to defraud (i.e.,
sufficient legal notice for [the] same,” and (5) engaging in       to induce reliance); (4) justifiable reliance; and (5) resulting
“dual tracking.” (Compl. ¶¶ 59-60.)                                damage.” Alliance Mortg. Co. v. Rothwell, 10 Cal. 4th
                                                                   1226, 1239 (1995). Because it is a fraud-based claim, it is
BANA asserts that Plaintiff's HOBR claim was improperly            subject to Rule 9(b)'s heightened pleading requirement. See
asserted against it because Everbank, and not BANA, was            Neilson v. Union Bank of Cal., 290 F. Supp. 2d 1101, 1141
the servicer of Plaintiff's loan when she allegedly submitted      (C.D. Cal. 2003). Rule 9(b) requires Plaintiff to state with
a loan modification application. In her Opposition, Plaintiff      particularity “specific facts setting forth the circumstances
does not dispute that BANA was not involved in the loan            which constitute the fraud.” Whalen v. BDR Termea, 2011 WL
modification process. Accordingly, Plaintiff's HOBR claim is       6182329, at *9 (N.D. Cal. Dec. 13, 2011). This means the
DISMISSED with prejudice as to BANA.                               Plaintiff must allege the “who, what, when, where and how”
                                                                   supporting her intentional misrepresentation claim. Vess v.
Everbank argues that Plaintiff's HOBR claim should be              Ciba-Geigy Corp., USA, 317 F.3d 1097, 1106 (9th Cir. 2003).
dismissed because: (1) she lacks standing to assert a claim
under the HOBR because she was not a “borrower,” and               In her Complaint, Plaintiff alleges that: (1) Everbank
(2) her HOBR claim is insufficiently pleaded because she           misrepresented “that it was the owner and Holder of the
does not specify which sections of the HOBR Everbank               Note ... because it knew its corporate status in the State of
allegedly violated. In her Opposition, Plaintiff contends that     California was surrendered and was no longer doing business


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 36 of 57 PageID #: 79
Aldana v. Bank of America, N.A., Not Reported in Fed. Supp. (2014)


in California as of October 31, 1977,” and (2) Everbank             2013) (dismissing quiet title claim because plaintiff failed
“concealed the trust and also suppressed material facts of          to allege that defendants had any adverse interests to the
who the true owner and Holder of the Note was.” (Compl. ¶¶          property's title given that property was sold to a third party
63-65.) In Plaintiff's Opposition, she fails to oppose dismissal    at a trustee sale); West v. JPMorgan Chase Bank, N.A., 214
of her claim based on these allegations. Accordingly, to the        Cal. App. 4th 780, 802-03 (2013) (dismissing quiet title
extent Plaintiff's intentional misrepresentation claim is based     claim against creditor because the action was brought after
on these allegations, it is DISMISSED with prejudice.               the trustee's sale and the creditor no longer held title to
                                                                    the property). Accordingly, Plaintiff's claim for quiet title is
In her Opposition, however, Plaintiff argues, for the first         DISMISSED with prejudice.
time, that the basis of her misrepresentation claim is that
Dominguez actually had two properties that were financed
by BANA, and “BANA misrepresented the fact that they                   F. Claim Six: Wrongful Foreclosure
were applying the payments to the wrong account.” (Opp'n             *5 In her wrongful foreclosure claim, Plaintiff alleges
4, 20.) This allegation cannot state a claim for intentional        that Defendants lacked authority to initiate foreclosure
misrepresentation because it was improperly alleged in her          proceedings because: (1) Defendants “did not have standing
Opposition and is not based on any facts contained in the           to foreclose on the Subject Property” because the assignments
Complaint. In any event, even in the Opposition, Plaintiff          of the DOT to BANA and Everbank were ineffective because
fails to state that BANA acted intentionally, that Plaintiff        they occurred after the closing date of the PSA; (2) Everbank
detrimentally relied on BANA's alleged misrepresentation,           lacked authority to do business in California; and (3) Marivel
or that the alleged misrepresentation caused her damages.           Castro's signature on the Assignments of Deed from BANA
Plaintiff's one sentence allegation is also insufficient to meet    to Everbank was forged. (Compl. ¶¶ 76-85.)
the heightened pleading requirements of Rule 9(b), given
that she does not sufficiently allege what BANA did, who            To assert a claim for wrongful foreclosure, Plaintiff must
misapplied the funds, or when it occurred. Accordingly,             allege that “(1) defendants caused an illegal, fraudulent, or
to the extent Plaintiff's claim is based on this purported          willfully oppressive sale of the property pursuant to a power
misrepresentation, it is DISMISSED with leave to amend.             of sale in a mortgage or deed of trust; (2) plaintiff suffered
It is also unclear from Plaintiff's Complaint and Opposition        prejudice or harm; and (3) plaintiff tendered the amount of
whether BANA made the alleged misrepresentation to her              the secured indebtedness or w[as] excused from tendering.”
or to Dominguez. To the extent the misrepresentation was            Chavez v. Indymac Mortg. Servs., 219 Cal. App. 4th 1052,
actually made to Dominguez, Plaintiff is GRANTED leave              1062 (2013). Tender is not required where: (1) the borrower
to amend to substitute Dominguez in the action.                     attacks the validity of the underlying debt; (2) where the
                                                                    person seeking to set aside the sale has a counter-claim or set-
                                                                    off against the beneficiary; (3) where it would be “inequitable
    E. Claim Five: Quiet Title                                      to impose such a condition on the party challenging the sale”;
To state a claim for quiet title, a plaintiff must set forth        and (4) where the trustee's deed is “void on its face.” Lona v.
the following in a verified complaint: (1) a legal description      Citibank, N.A., 202 Cal. App. 4th 89, 112-13 (2011).
and street address of the subject real property; (2) plaintiff's
title as to which a determination is sought and the basis           BANA asserts that this claim was improperly asserted against
of the title; (3) the adverse claims to plaintiff's title against   it because it did not initiate or participate in the foreclosure
which a determination is sought; (4) the date as of which the       of the Property. (Mot. 17.) We agree. Nowhere in Plaintiff's
determination is sought; and (5) a prayer for the determination     Complaint does she allege that BANA was involved in the
of plaintiff's title against the adverse claims. Cal. Civ. Proc.    foreclosure, nor does she dispute BANA's argument in her
Code § 761.020. Here, Plaintiff seeks a “declaration that the       Opposition. Further, the Assignment of Deed of Trust shows
title to the subject property is vested in Plaintiff alone and      that at the time of the foreclosure Everbank was the holder
that Defendants ... have no interest, sta[k]e, or title in the      of the DOT and Sage Point initiated the foreclosure and
subject property.” (Compl. ¶ 73.) The claim is inappropriately      trustee's sale on Everbank's behalf. (Compl. Exs. D, H, J.)
asserted against Defendants because none of them has an             Accordingly, this claim is DISMISSED with prejudice as to
adverse claim to the title, as the Property was sold to a third-    BANA.
party purchaser at the trustee's sale. See, e.g., Monreal v.
GMAC Mortg., LLC, 948 F. Supp. 2d 1069, 1079 (S.D. Cal.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              4
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 37 of 57 PageID #: 80
Aldana v. Bank of America, N.A., Not Reported in Fed. Supp. (2014)


Everbank argues that Plaintiff's wrongful foreclosure claim        amount outstanding on the defaulted loan. Although in her
should be dismissed because Plaintiff was not a party to           Opposition she argues that the tender requirement should
the DOT and therefore lacks standing to challenge the              be excused because it would be “inequitable” under the
foreclosure. We agree. Although Plaintiff was granted title        circumstances, her Complaint fails to allege an exception to
to the Property, she was not a party to the DOT, did not           the tender requirement. Accordingly, to the extent Plaintiff's
assume Dominguez's obligations under the DOT, and was not          claim is based on forgery, it is DISMISSED with leave to
an intended third-party beneficiary of the loan. Accordingly,      amend to substitute Dominguez and to plausibly plead the
she does not have standing to challenge the validity of the        elements of a wrongful foreclosure claim.
foreclosure proceedings instituted following Dominguez's
default on the loan. See Anolik v. Bank of Am. Loans, 2011
WL 1549291, at *3 (E.D. Cal. Apr. 21, 2011) (holding                  G. Claim Seven: Cancellation of Instruments
that plaintiff who was deeded title to property and made           Plaintiff also brings a claim for cancellation of instruments,
payments on borrower's loan lacked standing to assert claims       requesting that we cancel the notice of default, notice of
challenging a pending foreclosure sale because plaintiff was       trustee's sale, and assignment of deed of trusts. (Compl.
not the borrower on the subject loan).                             ¶ 91.) “A request for cancellation of an instrument is
                                                                   an equitable remedy that is dependent upon a substantive
Moreover, even if we were to find that Plaintiff has standing,     basis for liability.” Mortgage Electronic Registration Sys. v.
her wrongful foreclosure claim still fails. First, as explained    Robinson, 2014 WL 451666, at *8 (C.D. Cal. Jan. 28, 2014);
above, Plaintiff's argument that improper securitization           see also Yazdanpanah v. Sacramento Valley Mortg. Grp.,
renders a lender's interest in a loan unenforceable has            2009 WL 4573381, at *6 (N.D. Cal. Dec. 1, 2009); Quereshi v.
been resoundingly rejected. See Bascos v. Fed. Home Loan           Countrywide Home Loans, Inc., 2010 WL 841669 (N.D. Cal
Mortg. Corp., 2011 WL 3157063, at *6 (C.D. Cal. July 22,           Mar. 10, 2010). Because Plaintiff has failed to state any other
2011) (“To the extent Plaintiff challenges the securitization      viable claim for such relief, she is not entitled to the remedy of
of his loan because Freddie Mac failed to comply with              cancellation of instruments. Accordingly, Plaintiff's claim for
the terms of its securitization agreement, Plaintiff has no        cancellation of instruments is DISMISSED with prejudice.
standing to challenge the validity of the securitization of        She may reassert it as a remedy if she is able to otherwise state
the loan as he is not an investor of the loan trust.”);            a valid claim which may be remedied by cancellation of the
Lane v. Vitek Real Estate Indus. Grp., 713 F. Supp. 3d             identified instruments.
1092, 1099 (E.D. Cal. 2010) (“The argument that parties
lose interests in a loan when it is assigned to a trust
                                                                      H. Claim Eight: Declaratory Relief
pool has also been rejected by numerous district courts.”).
                                                                   Under 28 U.S.C. § 2201, “any court of the United States,
“[S]ecuritization merely creates a separate contract distinct
                                                                   upon the filing of an appropriate pleading, may declare the
from [p]laintiffs' debt obligations under the note and does
                                                                   rights and other legal relations of any interested party seeking
not change the relationship of the parties in anyway.”
                                                                   such declaration, whether or not further relief is or could
Reyes v. GMAC Mortg. LLC, 2011 WL 1322775, at *3 (D.
                                                                   be sought.” Declaratory relief should be denied if it will
Nev. Apr. 5, 2011) (internal quotations omitted). Second,
                                                                   “neither serve a useful purpose in clarifying and settling the
Plaintiff's allegation that BANA's assignment to Everbank
                                                                   legal relations in issue nor terminate the proceedings and
was “ineffective” because Everbank is not authorized to do
                                                                   afford relief from the uncertainty and controversy faced by the
business in California also fails because Plaintiff has not
                                                                   parties.” United States v Washington, 759 F.2d 1353, 1356-57
alleged any facts to support this allegation. 4 Accordingly,       (9th Cir. 1985). A claim for declaratory relief is unnecessary
to the extent Plaintiff's wrongful foreclosure claim is based      where an adequate remedy exists under some other cause of
on securitization allegations or Everbank's authority to do        action. Minnesota Life Ins. Co. v. Philpot, 2012 WL 4486311,
business in California, it is DISMISSED with prejudice.            at *11 (S.D. Cal. Sept. 27, 2012). Here, Plaintiff requests that
                                                                   we declare that “Everbank has no right under the obligation of
 *6 Finally, Plaintiff's conclusory allegation that Marivel        the Deed of Trust and Promissory Note.” (Compl. ¶ 97.) This
Castro's signature on the Assignment of Deed of Trust was          request for declaratory relief is duplicative of the relief sought
forged is not sufficient to plausibly state a claim for wrongful   through Plaintiff's other claims. Moreover, because Plaintiff
foreclosure. Moreover, Plaintiff's claim also fails because she    has failed to state a viable substantive basis for declaratory
has not alleged that she has tendered or could tender the          relief, this claim also fails. Accordingly, Plaintiff's declaratory


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                5
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 38 of 57 PageID #: 81
Aldana v. Bank of America, N.A., Not Reported in Fed. Supp. (2014)


relief claim is DISMISSED without prejudice, but without            facts to support this allegation. Accordingly, she fails to state
leave to amend.                                                     a viable UCL claim.

                                                                    Additionally, Plaintiff fails to sufficiently allege that she has
   I. Claim Nine: Violation of UCL                                  standing under the UCL. To have standing under the UCL, a
Plaintiff alleges that Defendants violated the UCL by: (1)          plaintiff must demonstrate that he or she “suffered an injury
“instituting [an] improper transfer of Plaintiff's DOT and          in fact and has lost money or property as a result of the
Note,” (2) “executing and recording false and misleading            unfair competition.” Cal. Bus. & Prof. Code § 17204. “A
documents,” (3) “executing and recording documents without          plaintiff suffers an injury in fact for purposes of standing
the legal authority to do so,” (4) “failing to disclose the         under the UCL when he or she has: (1) expended money
principal for which documents were being executed and               due to the defendant's unfair competition; (2) lost money or
recorded in violation of California Civil Code Section              property; or (3) been denied money to which he or she has
1095,” (5) and “acting as beneficiaries and trustees without        a cognizable claim.” Hall v. Time, Inc., 158 Cal. App. 4th
the legal authority to do so.” (Compl. ¶ 105.) Defendants           847, 854-55 (2008). An absence of facts describing the money
argue that Plaintiff's UCL claim should be dismissed because        or property allegedly lost is fatal to a plaintiff's UCL claim.
(1) Plaintiff fails to state a viable claim under the UCL; and      Saldate v. Wilshire Credit Corp., 711 F. Supp. 2d 1126, 1138
(2) Plaintiff lacks standing to bring this claim.                   (2010). Further, “a plaintiff fails to establish the causation
                                                                    requirement if he or she would have suffered the same harm
 *7 The UCL broadly prohibits unlawful, unfair, and                 whether or not a defendant complied with the law.” Jenkins
fraudulent business acts. Kodadek v. MTV Networks, Inc.,            v. JPMorgan Chase Bank, N.A., 216 Cal. App. 4th 497, 522
152 F.3d 1209, 1212 (9th Cir. 1998). Unlawful business              (2013); see also DeLeon v. Wells Fargo Bank, N.A., 2011 WL
practices are “anything that can properly be called a business      311376, at *9 (N.D. Cal. Jan. 28, 2011) (holding that false
practice and that at the same time is forbidden by law.”            statements regarding postponement of a foreclosure sale had
Nat'l Rural Telecommc'ns Coop. v. DIRECTV, Inc., 319 F.             not plausibly caused a plaintiff-borrower to lose her home
Supp. 2d 1059, 1074 (C.D. Cal. 2003). An unfair business            because “in order to cure the defect and reinstate the loan,
practice is one “that threatens an incipient violation of an        plaintiffs would have been required to pay [an amount that]
antitrust law, or violates the policy or spirit of one of those     they have not alleged they could have done”). Here, Plaintiff's
laws because its effects are comparable to or the same as a         Complaint merely alleges that she “has lost money as she
violation of the law, or otherwise significantly threatens or       had incurred attorney fees and costs to litigation.” (Compl. ¶
harms competition.” Cal-Tech Commc'ns, Inc. v. L.A. Cellular        110.) This is not a sufficient injury-in-fact for UCL standing.
Tel. Co., 20 Cal 4th 163, 187 (Cal. 1999). Finally, fraudulent      Cordon v. Wachovia Mortg., 776 F. Supp. 2d 1029, 1039
business practices are ones where members of the public are         (N.D. Cal. 2011) (finding that attorneys' fees incurred in
likely to be deceived. Comm. on Children's Television v. Gen.       bringing a UCL claim was insufficient to confer standing
Foods Corp., 35 Cal. 3d 197, 214 (1983).                            under section 17204 because otherwise “a private plaintiff
                                                                    bringing a UCL claim automatically would have standing
Here, Plaintiff's Complaint fails to sufficiently allege a          merely by filing suit”). Thus, Plaintiff has not sufficiently
violation of the UCL. First, Plaintiff fails to specify which       alleged damages caused by Defendants' purported unlawful,
prong of the UCL Defendants allegedly violated. Second, the         unfair, or fraudulent conduct.
majority of the allegations in her UCL claim are derivative of
her other claims. Thus, because Plaintiff has failed to state a      *8 Accordingly, Plaintiff's UCL claim is DISMISSED. To
viable claim under the underlying violations, her UCL claim         the extent Plaintiff can plausibly state a violation of the UCL,
based on these alleged violations also fails. Her only asserted     we GRANT leave to amend to do so and to substitute
basis for her UCL claim that is not derivative of another           Dominguez as the real party in interest, if appropriate.
claim is her allegation that Defendants violated California
Civil Code section 1095 by “failing to disclose the principal
for which documents were being executed.” (Compl. ¶ 105.)           IV. Conclusion
California Civil Code section 1095 provides: “When an               Based on the foregoing, Plaintiff's Complaint is DISMISSED
attorney in fact executes an instrument transferring an estate      in its entirety. Plaintiff's quiet title and cancellation
in real property, he must subscribe the name of his principal       of instruments claims against BANA and Everbank,
to it, and his own name as attorney in fact.” Plaintiff offers no   and Plaintiff's HOBR and wrongful foreclosure claims


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               6
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 39 of 57 PageID #: 82
Aldana v. Bank of America, N.A., Not Reported in Fed. Supp. (2014)



against BANA are DISMISSED with prejudice. Plaintiff's                     (1) it is not being presented for any improper purpose,
intentional misrepresentation and wrongful foreclosure                     such as to harass, cause unnecessary delay, or needlessly
claims, to the extent they are based on improper securitization            increase the cost of litigation;
and Everbank's lack of authority to do business in California,
are also DISMISSED with prejudice. Plaintiff's declaratory                 (2) the claims, defenses, and other legal contentions are
relief claim is DISMISSED without prejudice, but without                   warranted by existing law or by a nonfrivolous argument
leave to amend because it is not necessary. All other claims               for extending, modifying, or reversing existing law or
are DISMISSED with leave to amend the substantive                          for establishing new law;
allegations and/or to substitute Dominguez as the real party
in interest under Federal Rule of Civil Procedure 17(a)(3).                (3) the factual contentions have evidentiary support or,
                                                                           if specifically so identified, will likely have evidentiary
Should Plaintiff elect to file a First Amended Complaint, she              support after a reasonable opportunity for further
SHALL do so within 21 days hereof in compliance with this                  investigation or discovery ....
Order. She shall not restate any claims against any Defendant
                                                                      Plaintiff's failure to file a FAC will be deemed her admission
as to whom we have granted dismissal with prejudice.
                                                                      that amendment is futile, and, in that event, this action will be
Plaintiff is cautioned that any potential amendments must
                                                                      dismissed with prejudice in its entirety.
comply with Federal Rule of Civil Procedure 11(b), which
provides in pertinent part:
                                                                      IT IS SO ORDERED.
    By presenting to the court a pleading, written motion, or
    other paper—whether by signing, filing, submitting, or            All Citations
    later advocating it—an attorney or unrepresented party
    certifies that to the best of the person's knowledge,             Not Reported in Fed. Supp., 2014 WL 12577145
    information, and belief, formed after an inquiry reasonable
    under the circumstances:


Footnotes
1        Everhome Mortgage is a division of Defendant Everbank.
2        Sage Point filed a declaration of non-monetary status in the state-court action on February 19, 2014. (NOR ¶ 16, Ex.
         D.) Plaintiff did not file an objection. Accordingly, Sage Point is a nominal defendant, and its citizenship is irrelevant for
         purposes of diversity jurisdiction.
3        Defendants request that we take judicial notice of various foreclosure documents. All of the documents, with the exception
         of the Trustee's Deed Upon Sale, were included as exhibits to Plaintiff's Complaint. Moreover, we need not reference the
         Trustee's Deed Upon Sale to resolve this Motion. Accordingly, Defendants' Requests for Judicial Notice are DENIED.
4        Plaintiff's showing, if any, was that Everbank Home Mortgage Corporation (“EMC”) surrendered its license to do business
         in California. But EMC is not a Defendant in this action. She makes no allegations as to Everbank's ability to conduct
         business in California.


End of Document                                                   © 2019 Thomson Reuters. No claim to original U.S. Government Works.




                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                7
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 40 of 57 PageID #: 83
Green v. Central Mortgage Company, Not Reported in F.Supp.3d (2015)


                                                             7– 1(b), the court finds this matter suitable for determination
                                                             without oral argument. The court grants their motion. Ms.
                 2015 WL 5157479
                                                             Green may file a Second Amended Complaint by September
   Only the Westlaw citation is currently available.
                                                             23, 2015.
            United States District Court,
                  N.D. California,
              San Francisco Division.
                                                                                     STATEMENT
              Angelia Green, Plaintiff,
                        v.                                   I. MS. GREEN'S ALLEGATIONS
    Central Mortgage Company, et al., Defendants.            In 1977, Ms. Green's parents, Robert Tregre and Rosia
                                                             Tregre (the “Tregres”), purchased property at 823 Templeton
               Case No. 14–cv–04281–LB                       Avenue, Daly City, California 94104 (the “Property”). (FAC
                           |                                 ¶¶ 3, 11, 21, 25.) On September 15, 2006, the Tregres created
               Signed September 02, 2015                     the Robert J. Tregre & Rosia L. Tregre Family Revocable
                                                             Living Trust (the “Trust”), and they placed the Property into it.
Attorneys and Law Firms
                                                             (Id. ¶¶ 24, 25.) Upon the death of the Tregres, all of the Trust's
Nelson W. Goodell, The Goodell Law Firm, San Francisco,      assets—including the Property—were to be distributed to Ms.
CA, for Plaintiff.                                           Green, the Trust's beneficiary. (Id. ¶ 26.) Ms. Green is the
                                                             trustee under the Trust. (Id. ¶ 27.)
Jonathan Douglas Fink, Joshua Ryan Hernandez, Robin
Prema Wright, Wright Finlay & Zak, LLP, Newport Beach,       On January 11, 2007, the Trust entered into a refinance
CA, for Defendants.                                          loan transaction (the “Loan”) and secured the Loan with the
                                                             Property through a deed of trust (the “Deed of Trust”). (Id.
                                                             ¶ 28; Request for Judicial Notice (“RJN”), ECF No. 36, Ex.
           ORDER GRANTING THE                                1. 2 ) The Trust was listed as the “borrower” on the Deed
       DEFENDANTS' MOTION TO DISMISS                         of Trust. (RJN, ECF No. 36, Ex. 1.) And Paragraph 13 of
                                                             the Deed of Trust states in relevant part: “[A]ny Successor
                                                             in Interest of Borrower who assumes Borrower's obligations
                    [Re: ECF No. 35]
                                                             under this Security Instrument in writing, and is approved
LAUREL BEELER, United States Magistrate Judge                by Lender, shall obtain all of Borrower's rights and benefits
                                                             under this Security Instrument.” (Id.)

                   INTRODUCTION                               *2 Sometime thereafter, CMC became the servicer of the
                                                             loan, and Deutsche Bank became the beneficiary under the
 *1 The plaintiff Angelia Green sued three defendants
                                                             Deed of Trust. (FAC ¶ 28.)
—Central Mortgage Company (“CMC”), PLM Loan
Management Services, Inc. (“PLM”), and Deutsche Bank
                                                             Then, in June 2013, the Tregres each died. (Id. ¶ 29.) As a
National Trust Company as Trustee for Harborview Mortgage
                                                             result, pursuant to the terms of the Trust, title to the Property
Loan Trust 2007–2 (“Deutsche Bank”)—for violating federal
                                                             was conveyed to Ms. Green. (Id. ¶ 30.) She alleges that “[b]y
and California law in relation to the denial of her loan
                                                             virtue of her parent[s'] death [s], [she] received title to the
modification application and the foreclosure on her home.
                                                             [P]roperty and assumed the [L]oan.” (Id. ¶ 34.) She also
(First Amended Complaint (“FAC”), ECF No. 22. 1 ) The
                                                             alleges that she “became the trustor under the Deed of Trust
court approved the parties' stipulation that PLM has non-
                                                             by virtue of her parent[s'] death[s].” (Id. ¶ 35.)
monetary status pursuant to California Civil Code § 2924l
and does not have to participate as a party to this action
                                                             Ms. Green made payments on the loan from July 2013 to
at this time. (Stipulation and Order, ECF No. 45.) CMC
                                                             September 2013, but thereafter the loan fell into default after
and Deutsche Bank, though, moved to dismiss Ms. Green's
                                                             Ms. Green's daycare business closed that summer and she
First Amended Complaint (Motion, ECF No. 35.) Pursuant to
                                                             suffered a loss of income. (Id. ¶ 31.) In September 2013, Ms.
Federal Rule of Civil Procedure 78(b) and Civil Local Rule
                                                             Green contacted CMC. She told CMC that her parents had


              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 41 of 57 PageID #: 84
Green v. Central Mortgage Company, Not Reported in F.Supp.3d (2015)


died and that she had obtained title to the Property. (Id. ¶ 32,
33.) She also told CMC that she wished to inquire about a loan      *3 On September 12, 2014, Ms. Green filed a voluntary
modification. (Id. ¶ 32.)                                          Chapter 13 bankruptcy petition. (Id. ¶ 48.) It turns out that the
                                                                   Property was scheduled to be sold at a trustee's sale that same
CMC never questioned Ms. Green's ability to apply for a loan       day. (Id.) Ms. Green was not aware of this at the time. (Id.)
modification, and it asked her to send various documents to be     Although she knew a sale date was coming up, she did not
considered for one. (Id. ¶¶ 39, 40.) No one at CMC, however,       know that it was September 12. (Id.)
discussed loss mitigation options with her, whether in person
or by telephone, about how to save her home. (Id. ¶ 40.)           Several weeks later, Ms. Green received a trustee's deed upon
                                                                   sale in the mail and learned that Deutsche Bank had purchased
In December 2013 and early January 2014, Ms. Green                 her Property. (Id. ¶ 49; RJN, ECF No. 36, Ex. 7.)
sent to CMC all of the documents it requested so she
could be considered for a loan modification. (Id. ¶ 42.)
CMC acknowledged receiving the documents and that her              II. PROCEDURAL HISTORY
application was under review. (Id. ¶ 41.) CMC subsequently         Ms. Green, proceeding pro se, filed her original complaint
denied her application on the basis that it had not received       in this action on September 23, 2014. (Complaint, ECF No.
all of the documents it requested. (Id. ¶ 42.) Even though         1.) After several extensions of time to serve the defendants,
Ms. Green sent her bank statements in, CMC claimed that it         Ms. Green retained counsel and filed a First Amended
had not received them. (Id.) CMC denied Ms. Green's loan           Complaint on June 24, 2015. (FAC, ECF No. 22.) She
modification application on this basis. (Id.)                      brings the following 12 claims: (1) violation of California's
                                                                   Homeowners Bill of Rights (“HBOR”), Cal. Civ.Code §
In mid-March 2014, Ms. Green received a notice of default          2923.55; (2) violation of HBOR, Cal. Civ.Code § 2923.6; (3)
in the mail at the Property. (Id. ¶ 42.) She had not previously    violation of HBOR, Cal. Civ.Code § 2923.7; (4) violation
received written denial of her loan modification application       of HBOR, Cal. Civ.Code § 2924.17; (5) violation of the
on the merits. (Id.) Prior to the notice of default being          Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C.
recorded, Ms. Ms. Green also had never been able to                § 2605(f); (6) violation of the Equal Credit Opportunity
speak with a CMC representative, whether in person or by           Act (“ECOA”), 15 U.S.C. § 1691(d)(1); (7) negligent
telephone, regarding her options to avoid foreclosure. (Id.)       misrepresentation; (8) fraud; (9) wrongful foreclosure; (10)
                                                                   unfair business practices in violation of California's Unfair
In late June 2014, CMC acknowledged that they received             Competition Law (“UCL”), Cal. Bus. & Prof.Code §§ 17200
all necessary documents to consider Ms. Green for a loan           et seq.; (11) cancellation of deed; and (12) declaratory relief.
modification. (Id. ¶ 44.) CMC subsequently denied her loan         (Id. ¶¶ 63–130.)
modification application because she had insufficient income.
(Id. ¶ 45.) CMC's denial letter, however, made no mention          PLM was declared to have nonmonetary status, and the
of what her gross income was. (Id.) Ms. Green alleges that         remaining defendants CMC and Deutsche Bank filed a
this denial was improper because she had sufficient income         motion to dismiss under Federal Rule of Civil Procedure
pursuant to federal guidelines and thus should have been           12(b)(6). (Motion, ECF No. 35; Stipulation and Order, ECF
approved for a loan modification. (Id.) Her income was             No. 45.) Ms. Green filed an opposition, and the defendants
approximately $3,400 per month, and her children pledged to        filed a reply. (Opposition, ECF No. 43; Reply, ECF No. 48.)
contribute $2,300 toward the payments. (Id.)

Ms. Green then sent CMC documentation showing that the                                      ANALYSIS
amount it calculated for her gross income was “significantly
inaccurate.” (Id. ¶ 46.) She also spoke with CMC's                 As a threshold matter, the defendants argue that Ms. Green
representatives regarding her income. (Id.) CMC then sent          does not have standing to assert any of her claims. (Motion,
a letter stating that Ms. Green's appeal was denied because        ECF No. 35 at 12–15.) Technically, the defendants–who
she had not provided it with updated income information.           bring a motion under Rule 12(b)(6)–must raise the standing
(Id. ¶ 47.) But she had in fact sent them documents showing        issue under Rule 12(b)(1). SeeMaya v. Centex Corp., 658
additional income. (Id.)                                           F.3d 1060, 1067 (9th Cir.2011). The court nonetheless must



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              2
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 42 of 57 PageID #: 85
Green v. Central Mortgage Company, Not Reported in F.Supp.3d (2015)


address jurisdictional issues such as standing sua sponte. D'Lil     tort claims based on the contractual relationship.” Ambers v.
v. Best Western, 538 F.3d 1031, 1035 (9th Cir.2008).                 Wells Fargo Bank, N.A., No. 13–cv–03940 NC, 2014 WL
                                                                     883752, at *4 (N.D.Cal. Mar. 3, 2014) (citing Mega Life &
A defendant may mount either a facial or a factual challenge to      Health Ins. Co. v.Super. Ct., 172 Cal.App. 4th 1522, 1528–32
the court's jurisdiction. SeeWhite v. Lee, 227 F.3d 1214, 1242       (Cal.Ct.App.2009)). Courts thus have dismissed foreclosure-
(9th Cir.2000). “A ‘facial’ attack asserts that a complaint's        based claims—like Ms. Green's negligent misrepresentation,
allegations are themselves insufficient to invoke jurisdiction,      fraud, wrongful foreclosure, UCL, cancellation of deed, and
while a ‘factual’ attack asserts that the complaint's allegations,   declaratory relief claims—by persons who were not parties
though adequate on their face to invoke jurisdiction, are            to mortgage loans. See also, e.g.,Cabrera v. Countrywide
untrue.” Courthouse News Serv. v. Planet, 750 F.3d 776, 780          Fin., No. C 11–4869 SI, 2012 WL 5372116, at *8 (N.D.Cal.
n. 3 (9th Cir.2014) (citing Safe Air for Everyone v. Meyer,          Oct. 30, 2012) (even though the plaintiff had community
373 F.3d 1035, 1039 (9th Cir.2004)). When a defendant                property rights in her home, the plaintiff lacked standing
mounts a facial attack, the court must “accept all allegations       to bring civil RICO, ECOA, and UCL claims because she
of fact in the complaint as true and construe them in the            was not a signatory to the loan); Thomas v. Guild Mortg.
light most favorable to the plaintiffs.” Warren v. Fox Family        Co., No. CV 09–2687–PHX–MHM, 2011 WL 676902, at
Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir.2003). In              *4 (D.Ariz. Feb. 23, 2011) (because it was the plaintiff's
contrast, when presented with a factual challenge to subject         daughter—and not the plaintiff—who was a party to the
matter jurisdiction, the court may evaluate extrinsic evidence       loan, the plaintiff lacked standing to bring TILA, RESPA,
and resolve factual disputes when necessary. SeeRoberts v.           Home Ownership and Equity Protection Act, and civil RICO
Corrothers, 812 F.2d 1173, 1177 (9th Cir.1987) (quoting              claims arising from the defendant's foreclosure on property
Augustine v. United States, 704 F.2d 1074, 1077 (9th                 securing that loan); Brockington v. J.P. Morgan Chase Bank,
Cir.1983)). In a factual challenge, the plaintiff “bears the         N.A., No. C–08–05795 RMW, 2009 WL 1916690, at *2–
burden of proving by a preponderance of the evidence that            3 (N.D.Cal. July 1, 2009) (even though the plaintiff alleged
each of the requirements for subject-matter jurisdiction has         that she was an “equitable owner” of property, the plaintiff
been met.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th              did not have standing to challenge the defendant's conduct in
Cir.2014) (citing Harris v. Rand, 682 F.3d 846, 850–51               connection with that loan because the plaintiff was not a party
(9th Cir.2012)). Dismissal of a complaint without leave to           to the loan); Cleveland v. Deutsche Bank Nat'l Trust Co., No.
amend should be granted only where the jurisdictional defect         08cv0802 JM(NLS), 2009 WL 250017, at *2 (S.D.Cal. Feb.
cannot be cured by amendment. SeeEminence Capital, LLC               2, 2009) (because the plaintiff's wife—and not the plaintiff
v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir.2003).                 —was the “borrower” on the loan, the plaintiff did not have
                                                                     standing to assert claims for violation of TILA, injunctive
 *4 Ms. Green has the burden of establishing Article III             relief, statutory damages, fraud, accounting, cancellation of
standing. Colwell v. Dep't of Health and Human Servs.,               instruments, quiet title, and declaratory relief based on the
558 F.3d 1112, 1121 (9th Cir.2009). To meet that burden,             defendants' foreclosure on property securing that loan).
she “must establish ‘the irreducible constitutional minimum
of standing,’ consisting of three elements: injury in fact,          Similarly, only “borrowers” have standing to assert claims for
causation, and a likelihood that a favorable decision will           violation of HBOR. SeeCal. Civ.Code § 2924.12(a)(1), (b);
redress the plaintiff's alleged injury.” Lopez v. Candaele, 630      Cal. Civ.Code § 2924.19(a)(1), (b); see alsoLindberg v. Wells
F.3d 775, 785 (9th Cir.2010) (quoting Lujan v. Defenders of          Fargo Bank, N.A., No. C 14–2544 PJH, 2015 WL 1137634,
Wildlife, 504 U.S. 555, 560–61 (1992)). To establish an injury       at *5–6 (N.D.Cal. Mar. 13, 2015) (because “only ‘borrowers'
in fact, she must show that she has suffered “an invasion            have HBOR standing,” the court dismissed the non-borrower
of a legally protected interest which is (a) concrete and            plaintiff's claims for violation of California Civil Code §§
particularized, and (b) actual or imminent, not conjectural or       2923.6 and 2923.7); Van Zandt v. Select Portfolio Serv., Inc.,
hypothetical.” Lujan, 504 U.S. at 560.                               No. C–15–0430 MMC, 2015 WL 574357, at *2 (N.D.Cal.
                                                                     Feb. 10, 2015) (“The protections provided under § 2923.7
From the face of the complaint, Ms. Green brings this                are available only to a ‘borrower, ...”); Austin v. Ocwen Loan
action on her own behalf. (See generally FAC, ECF No. 22.)           Serv., LLC, No. 14–cv–00970 JAM–AC, 2014 WL 3845182,
Generally, “[a] person who is not a party to a contract does         at *2–3 (E.D.Cal. Aug. 1, 2014) (“because Plaintiff is not the
not have standing either to seek its enforcement or to bring         borrower, she is not the real party in interest for her HBOR



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 43 of 57 PageID #: 86
Green v. Central Mortgage Company, Not Reported in F.Supp.3d (2015)


claim” under California Civil Code § 2924.11; dismissing         upon obtaining title to property when the deed of trust requires
claim).                                                          an assumption be made in writing and approved by the lender.
                                                                 SeeLayton v. Ocwen Loan Serv., LLC, No. EDCV 15–840–
 *5 And only “borrowers” have standing to assert the RESPA       GW(Ex), 2015 WL 4512015, at *4 (C.D.Cal. July 23, 2015);
claims that Ms. Green asserts here. See12 U.S.C. § 2605; 12      Robertson v. GMAC Mortg. LLC, 982 F.Supp.2d 1202, 1207
C.F.R. § 1024.41(b)(2)(i), (f)(2). Indeed, the regulation Ms.    (W.D.Wash.2013); Anolik v. Bank of Am. Loans, No. 2:11–cv–
Green cites in her First Amended Complaint states that “[a]      00406–MCE–JFM, 2011 WL 1549291, at *1, *3 (E.D.Cal.
borrower may enforce the provisions of this section pursuant     Apr. 21, 2011); see alsoGonzalez on Behalf of Estate of Perez,
to [12 U.S.C. § 2605(f) ].” 12 C.F.R. § 1024.41(a). For this     v. JP Morgan Chase Bank, N.A., No. C–14–2558 EMC, 2014
reason, courts have dismissed RESPA claims asserted by           WL 5462550, at *3 (N.D.Cal. Oct. 28, 2014) (“The execution
those who are not borrowers. SeeAldana v. Bank of Am., N.A.,     of the quitclaim deed by Ms. Perez in favor of Ms. Gonzalez
No. CV 14–7489–GHK (FFMx), 2014 WL 6750276, at *3                and Ms. Gonzalez's daughter does not confer standing as to
(C.D.Cal. Nov. 26, 2014) (dismissing RESPA claim where the       allegations concerning loan origination. Ms. Gonzalez has not
plaintiff was not a borrower, did not assume obligations under   shown that she had any obligation on the loan. Therefore
the loan, and was not a third-party beneficiary under the deed   she has failed to show a cognizable injury flowing from
of trust when the borrower signed it); Stolz v. OneWest Bank,    the loan origination.”) (collecting cases). Accordingly, the
No. 03:11–cv–00762–HU, 2012 WL 135424, at *5 (D.Or.              court rejects Ms. Green's argument that she, as a successor in
Jan. 13, 2012) (dismissing two plaintiffs' RESPA claims          interest, is the “borrower” under the Deed of Trust.
because, as non-borrowers, they “lack[ed] standing to bring
a RESPA claim because they were not entitled to receive any      Ms. Green also lacks standing to assert her ECOA claim.15
disclosures or responses under RESPA); Mashburn v. Wells         U.S.C. § 1691(d)(1), the subsection she alleges the defendants
Fargo Bank, NA, No. C11–0179–JCC, 2011 WL 2940363,               violated, states: “Within thirty days (or such longer reasonable
at *3 (W.D.Wash. July 19, 2011) (“Plaintiff Hayakawa also        time as specified in regulations of the Bureau for any class
does not have standing to bring the RESPA ... claims since he    of credit transaction) after receipt of a completed application
was not a borrower and did not apply for a loan .... and thus    for credit, a creditor shall notify the applicant of its action
was not entitled to receive any disclosures or responses from    on the application.” “Credit” is defined as “the right granted
Defendant under RESPA.”); see alsoJohnson v. Ocwen Loan          by a creditor to a debtor to defer payment of debt or to incur
Serv., 374 Fed.Appx. 868, 873–74 (11th Cir. Mar. 15, 2010)       debts and defer its payment or to purchase property or services
(affirming the district court's dismissal of, among others,      and defer payment therefor.” 15 U.S.C. § 1691a(d). And an
the plaintiff's RESPA claim because the plaintiff “was not       “applicant” is defined as “any person who applies to a creditor
a borrower or otherwise obligated on the Ocwen loan and,         directly for an extension, renewal, or continuation of credit,
therefore, did not suffer an injury-in-fact”; noting that 12     or applies to a creditor indirectly by use of an existing credit
U.S.C. § 2605(f) provides that “[w]hoever fails to comply        plan for an amount exceeding a previously established credit
with any provision of this section shall be liable to the        limit.” 15 U.S.C. § 1691a(b).
borrower for each such failure”) (italics in original).
                                                                  *6 Although Ms. Green was an applicant within the meaning
In her First Amended Complaint, Ms. Green alleges that “[b]y     of ECOA, she did not apply for a new extension of credit, and
virtue of her parent[s'] death[s], [she] received title to the   she could not have applied for a renewal or continuation of
[P]roperty and assumed the [L]oan” and therefore became          credit because the defendants had not previously extended her
the “borrower.” (FAC ¶¶ 34, 69.) This is a statement of          credit. What she applied for was a modification of the Trust's
law, not fact, and she cites no authority that supports it.      obligations under the Loan or Deed of Trust. Her application
Indeed, her allegation is directly at odds with Paragraph 13     had no effect on any existing obligations she had under the
of the Deed of Trust, which states that “any Successor in        Loan or Deed of Trust, because she had none. As the court
Interest of Borrower who assumes Borrower's obligations          explained above, she did not assume any obligations under the
under this Security Instrument in writing, and is approved       Deed of Trust. In this circumstance, the court does not believe
by Lender, shall obtain all of Borrower's rights and benefits    that Ms. Green has shown that she, individually (as opposed
under this Security Instrument.” (RJN, ECF No. 36, Ex. 1         to the Tregres' estate or the Trust), suffered an injury-in-fact
(emphasis added).) Other courts have found that a successor      —“an invasion of a legally protected interest which is (a)
in interest does not assume a borrower's obligations simply      concrete and particularized, and (b) actual or imminent, not



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            4
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 44 of 57 PageID #: 87
Green v. Central Mortgage Company, Not Reported in F.Supp.3d (2015)


                                                                   a Second Amended Complaint by September 23, 2015. Upon
conjectural or hypothetical”—that confers her with standing
                                                                   amendment, if Ms. Green attempts to assert claims on behalf
to assert an ECOA claim. Lujan, 504 U.S. at 560. And Ms.
                                                                   of the Tregres' estate or the Trust, she must allege specific
Green has not cited, and the court has not found, any court
                                                                   facts showing her capacity to do so. SeeGonzalez, 2014 WL
holding otherwise in such a circumstance.
                                                                   5462550, at *3; Evans v. Wells Fargo Bank, N.A., No.: 13–cv–
                                                                   2371 JSC, 2013 WL 4049062, at *2 (N.D.Cal. Aug. 8, 2013).

                      CONCLUSION                                   IT IS SO ORDERED.

For the reasons stated above, the court concludes that
Ms. Green has not established that she has standing to             All Citations
assert her claims on her own behalf. The court thus grants
the defendants' motion and dismisses Ms. Green's First             Not Reported in F.Supp.3d, 2015 WL 5157479
                                        3
Amended Complaint without prejudice. Ms. Green may file


Footnotes
1      Record citations are to documents in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page
       numbers at the tops of the documents.
2      The defendants ask the court to take judicial notice of the following 11 documents: (1) a Deed of Trust recorded
       on January 22, 2007, in the San Mateo County Recorder's Office bearing instrument number 2007–009851; (2) an
       Assignment of Deed of Trust recorded March 4, 2014, in the San Mateo County Recorder's Office bearing instrument
       number 2014–017912; (3) a Substitution of Trustee recorded March 4, 2014, in the San Mateo County Recorder's Office
       bearing instrument number 2014–017913; (4) a Notice of Default recorded March 7, 2014, in the San Mateo County
       Recorder's Office bearing instrument number 2014–019210; (5) a Notice of Trustee's Sale recorded June 12, 2014, in
       the San Mateo County Recorder's Office bearing instrument number 2014–051353; (6) an Assignment of Deed of Trust
       recorded September 23, 2014, in the San Mateo County Recorder's Office bearing instrument number 2014–086030; (7) a
       Trustee's Deed Upon Sale recorded September 23, 2014, in the San Mateo County Recorder's Office bearing instrument
       number 2014–086031; (8) an Order and Notice of Dismissal for Failure to Comply entered on September 23, 2014 with
       the United States Bankruptcy Court bearing bankruptcy case number 14–31336–HLB 13; (9) a Verified Complaint filed
       on January 29, 2015, with the San Mateo County Court bearing case number CLJ210694; (10) a Judgment entered by
       the San Mateo County Court Clerk on March 4, 2015, bearing case number CLJ210694; and (11) an Order and Notice of
       Dismissal for Failure to Comply entered on March 23, 2015, with the United States Bankruptcy Court bearing bankruptcy
       case number 15–30294. (RJN, ECF No. 36; Errata, ECF No. 47.)
         Under Federal Rule of Evidence 201, “[t]he court may judicially notice a fact that is not subject to reasonable dispute
         because it: (1) is generally known within the trial court's territorial jurisdiction; or (2) can be accurately and readily
         determined from sources whose accuracy cannot reasonably be questioned.” Fed.R.Evid. 201(b). A “high degree of
         indisputability is the essential prerequisite” to taking judicial notice and “the tradition [of taking judicial notice] has
         been one of caution in requiring that the matter be beyond reasonable controversy.” Fed.R.Evid. 201(a) & (b) advisory
         committee's notes (emphasis added). A court, then, may take judicial notice of undisputed facts contained in public
         records, but it may not take judicial notice of disputed ones. See Lee v. City of Los Angeles, 250 F.3d 668, 689–90
         (9th Cir.2001); see also Muhammad v. California, C–10–1449–SBA, 2011 WL 873151, at *4 (N.D.Cal. Mar. 11, 2011)
         (denying request for judicial notice of an address contained on a complaint filed in another case because the “underlying
         facts relevant to Plaintiff's residence are disputed and otherwise do not meet the requirements of Rule 201”). Here, Ms.
         Green does not object to the court taking judicial notice of the existence of these documents, all of which are public
         records. Therefore, the court takes judicial notice of them. The court does not take judicial notice of the documents
         submitted by Ms. Green, however, as they are not necessary to the court's ruling. (See Plaintiff's RJN, ECF No. 42.)
3      Because standing is a jurisdictional prerequisite, the court does not reach the defendants' other arguments at this time.
       (See Motion, ECF No. 35 at 15–29.) If Ms. Green files a Second Amended Complaint and successfully establishes her
       standing, the defendants may raise their additional arguments at that time.


End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 45 of 57 PageID #: 88
Stolz v. OneWest Bank, Not Reported in F.Supp.2d (2012)




                   2012 WL 135424                                                            Background 2
    Only the Westlaw citation is currently available.
       United States District Court, D. Oregon.                      On or about December 4, 2007, Katherine Stolz signed a
                                                                     Promissory Note in favor of Premier Mortgage Group Inc.
            Katherine STOLZ, an individual,                          (“Premier”), whereby she borrowed $325,000 from Premier.
            Edward Stolz, an individual, and                         (Compl.¶ 8.) As security for the Promissory Note, Katherine
         Terrea Stolz, and individual, Plaintiffs,                   Stolz granted Premier a Deed of Trust 3 against her property
                            v.                                       located at 29202 SE Knox Road in Boring, Oregon (the
      ONEWEST BANK, a California Corporation,                        “Property”). (Compl.¶¶ 6, 8.) Premier advised Katherine
    Mortgage Electronic Registration System, Inc.,                   Stolz that it sells one hundred percent of the loans it makes,
       a Delaware Corporation, Regional Trustee                      “therefore, on information and belief, Plaintiffs allege that
   Services Corporation, a Washington Corporation,                   immediately after closing of the transaction on December
     and Federal National Mortgage Association, a                    4, 2007, Premier ... sold their rights in the [loan] to an
    government sponsored Enterprise, Defendants.                     unnamed third party not identified in any paperwork provided
                                                                     to Plaintiffs.” (Compl.¶ 9.) Plaintiffs have not had any contact
                  No. 03:11–cv–00762–HU.                             with Premier since the closing of the transaction. (Compl.¶ 9.)
                               |
                        Jan. 13, 2012.                               Contemporaneous with closing of the transaction, Premier
                                                                     transferred servicing rights of the loan to IndyMac Bank, FSB
Attorneys and Law Firms                                              (“IndyMac”), although that assignment was never recorded.
                                                                     (Compl.¶ 10.) IndyMac Federal Bank FSB (“IndyMac
Michael D. O'Brien, Oliveros & O'Brien PC, Clackamas, OR,
                                                                     Federal”) subsequently transferred its servicing rights to
for Plaintiffs.
                                                                     OneWest. (Compl.¶ 11; Mem. Supp. Defs.' Mot. Dismiss
William L. Larkins, Jr., Danielle J. Hunsaker, Cody B.               (“Def.'s Mem.”) at 2.)
Hoesly, Larkins Vacura LLP, Portland, OR, Jennifer Tait,
Lisa McMahon–Myhran, Robinson Tait, P.S., Seattle, WA, for           On February 10, 2009, a vice president of IndyMac Federal 4 ,
Defendants.                                                          claiming to be the present beneficiary of the Deed of
                                                                     Trust, purportedly appointed Regional as successor trustee.
                                                                     (Compl.¶ 21.) The document was recorded in Clackamas
         FINDINGS AND RECOMMENDATION                                 County on February 20, 2009, under recorders document
                                                                     number 2009–010696. (Compl.¶ 21.)
HUBEL, United States Magistrate Judge:
                                                                     On February 11, 2009, a vice president of MERS signed an
                                                                     Assignment of Deed of Trust, whereby MERS purportedly
                         Introduction
                                                                     assigned all beneficial interest under the Deed of Trust and
 *1 Pursuant to Federal Rule of Civil Procedure (“Rule”)             loan to IndyMac Federal. (Compl.¶ 20.) The document was
12(b)(6), defendants OneWest Bank, FSB (“OneWest”),                  recorded in Clackamas County on February 20, 2009, under
Mortgage Electronic Registration Systems, Inc. (“MERS”),             recorders document number 2009–010695. (Compl.¶ 20.)
Federal National Mortgage Association (“Fannie Mae”),
and Regional Trustee Services Corporation (“Regional”) 1             On June 9, 2010, an Attorney in Fact of IndyMac Federal
(collectively, “Defendants”) move to dismiss plaintiffs              signed an Assignment of Deed of Trust, whereby IndyMac
Katherine Stolz, Edward Stolz, and Terrea Stolz's (hereinafter,      Federal purportedly assigned all beneficial interest under the
“Plaintiffs”) complaint in its entirety. For the reasons set forth   Deed of Trust and loan to OneWest. (Compl.¶ 22.) The
below, Defendants' motion (dkt.# 10) should be GRANTED               document was recorded in Clackamas County on December
in part and DENIED in part.                                          8, 2010, under recorders document number 2010–078659.
                                                                     (Compl.¶ 22.)




                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               1
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 46 of 57 PageID #: 89
Stolz v. OneWest Bank, Not Reported in F.Supp.2d (2012)


On December 8, 2010, Regional, acting at the direction              *1 (D.Or. Aug. 18, 2009). The Supreme Court addressed the
of OneWest, issued a Notice of Default and Election to              proper pleading standard under Rule 12(b)(6) in Bell Atlantic
Sell the Property pursuant to ORS 86.705 et seq., with a            Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d
public sale date of April 13, 2011. (Compl.¶ 23.) On April          929 (2007). Twombly established the need to include facts
8, 2011, Plaintiffs informed Regional that they disputed            sufficient in the pleadings to give proper notice of the claim
whether the pending foreclosure by advertisement and sale           and its basis:
was being performed properly under Oregon law. (Compl.¶
24.) Regional therefore agreed to postpone the April 13, 2011,
sale date to May 13, 2011. (Compl.¶ 24.)                                         While a complaint attacked by a
                                                                                 Rule 12(b)(6) motion to dismiss does
*2 On May 10, 2011, OneWest, acting through its authorized                       not need detailed factual allegations,
agent John Cockrell, notified Plaintiffs' attorney 5 that the                    a plaintiff's obligation to provide
“foreclosure sale scheduled for May 13, 2011, is currently on                    the grounds of his entitlement to
hold. There is no updated sale date, but the foreclosure is on                   relief requires more than labels and
hold until your inquiries have been responded to.” (Compl.¶                      conclusions, and a formulaic recitation
25.) Such inquiries included a written request related to                        of the elements of a cause of action will
servicing of the loan, which included the borrower's name                        not do.
and account, and was identified as “Qualified Written
Request” (“QWR”) being made pursuant to the Real Estate
Settlement Procedures Act, 12 U.S.C. § 2605(e). (Compl.¶            Id. at 555 (brackets omitted).
26.) This request was sent to OneWest on May 9, 2011,
however, OneWest has never acknowledged receipt, nor                Since Twombly, the Supreme Court has clarified that the
have they contacted Plaintiffs with any response or notice          pleading standard announced therein is generally applicable
regarding a reset sale date. (Compl.¶ 26.)                          to cases governed by the Rules, not only to those cases
                                                                    involving antitrust allegations. Ashcroft v. Iqbal, 556 U.S.
On June 14, 2011, Regional, acting at the direction of              662, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009). The Iqbal
OneWest, held a non-judicial public foreclosure sale of the         court explained that Twombly was guided by two specific
Property. (Compl .¶ 27.) Plaintiffs believe Fannie Mae was          principles. First, although the court must accept as true all
the successful bidder at the sale and has sought or may seek        facts asserted in a pleading, it need not accept as true any legal
to obtain a Trustee's Deed naming it as owner of the Property.      conclusion set forth in a pleading. Id. Second, the complaint
(Compl.¶ 27.) Plaintiffs claim to have been injured as a result     must set forth facts supporting a plausible claim for relief
of the foreclosure sale held on June 14, 2011, and bring the        and not merely a possible claim for relief. Id. The court
following claims for relief: (1) declaratory judgment against       instructed that “[d]etermining whether a complaint states a
MERS, OneWest, and Regional; (2) rescission of wrongful             plausible claim for relief will ... be a context-specific task that
foreclosure against MERS, OneWest, Regional, and Fannie             requires the reviewing court to draw on its judicial experience
Mae; (3) temporary injunction against MERS, OneWest, and            and common sense.” Iqbal, 129 S.Ct. at 1949–50 (citing
Regional; and (4) violation of the Real Estate Settlement           Iqbal v. Hasty, 490 F.3d 143, 157–58 (2nd Cir.2007)). The
Procedure Act (“RESPA”), 12 U.S.C. § 2605 et seq., against          court concluded: “While legal conclusions can provide the
OneWest. (Compl.¶¶ 29–47.)                                          framework of a complaint, they must be supported by factual
                                                                    allegations. When there are well-pleaded factual allegations,
                                                                    a court should assume their veracity and then determine
                       Legal Standard                               whether they plausibly give rise to an entitlement to relief.”
                                                                    Id. at 1950.
Rule 12(b)(6) allows a court to dismiss a complaint for
failure to state a claim upon which relief can be granted. In        *3 The Ninth Circuit further explained the Twombly–Iqbal
considering a Rule 12(b)(6) motion to dismiss, the court must       standard in Moss v. U.S. Secret Service, 572 F.3d 962 (9th
accept all of the claimant's material factual allegations as true   Cir.2009). The Moss court reaffirmed the Iqbal holding that a
and view all facts in the light most favorable to the claimant.     “claim has facial plausibility when the plaintiff pleads factual
Reynolds v. Giusto, No. 08–CV–6261, 2009 WL 2523727, at             content that allows the court to draw the reasonable inference


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                 2
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 47 of 57 PageID #: 90
Stolz v. OneWest Bank, Not Reported in F.Supp.2d (2012)


that the defendant is liable for the misconduct alleged.” Moss,       matters of which a court may take judicial notice.” Tellabs,
572 F.3d at 969 (quoting Iqbal, 129 S.Ct. at 1949). The               Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322, 127
court in Moss concluded by stating: “In sum, for a complaint          S.Ct. 2499, 168 L.Ed.2d 179 (2007).
to survive a motion to dismiss, the non-conclusory factual
content, and reasonable inference from that content must be           All of the documents submitted by Defendants are appropriate
plausibly suggestive of a claim entitling the plaintiff to relief.”   for judicial notice because Plaintiffs expressly refer to all of
Moss, 572 F.3d at 969.                                                the aforementioned documents in their complaint. (Compl.¶¶
                                                                      8, 20–23.) Plaintiffs have offered no opposition to Defendants'
                                                                      request that the court take judicial notice of the relevant
                                                                      documents. Accordingly, Defendants' request for judicial
                           Discussion
                                                                      notice (dkt. # 13) should be GRANTED.
I. Request for Judicial Notice
Defendants ask the court to take judicial notice of five
                                                                      II. Rule 12(b)(6) Motion to Dismiss
documents: (1) Katherine Stolz's (“Stolz”) promissory note;
                                                                       *4 Defendants' positions can be summarized as follows:
(2) an Assignment of Stolz's Deed of Trust; (3) an
                                                                      (1) all of Plaintiffs' claims fail as a matter of law and,
Appointment of Successor Trustee; (4) another Assignment of
                                                                      notably, Plaintiffs' RESPA claim fails because, on its face,
Stolz's Deed of Trust; and (5) a Notice of Default and Election
                                                                      the complaint demonstrates OneWest acknowledged receipt
to Sell. (Request for Judicial Notice (“RJN”) Ex. A–E.)
                                                                      of Plaintiffs' QWR; (2) this court lacks diversity jurisdiction
                                                                      and should decline exercising supplemental jurisdiction over
Federal Rule of Evidence 201, which governs judicial notice
                                                                      Plaintiffs' state law claims; and (3) if the court exercises
of adjudicative facts, provides that:
                                                                      supplemental jurisidcition, Plaintiffs' state law claims should
                                                                      be dismissed with prejudice because they are preempted and/
                                                                      or meritless as a matter of law. (Defs.' Mem. at 3–4.)
             A judicially noticed fact must be one
             not subject to reasonable dispute in
             that it is either (1) generally known                       A. Subject Matter Jurisdiction
             within the territorial jurisdiction of the               The complaint alleges that federal question jurisdiction
             trial court or (2) capable of accurate                   pursuant to 28 U.S.C. § 1331, by virtue of the RESPA
             and ready determination by resort                        claim and supplemental jurisdiction over the state law claims
             to sources whose accuracy cannot                         pursuant to 28 U.S.C. § 1367. (Compl.¶¶ 2, 3.) The complaint
             reasonably be questioned.                                also alleges diversity jurisdiction pursuant to 28 U.S.C. §
                                                                      1332, based on the parties being of diverse citizenship and
                                                                      the Property having “a value to be proven at trial but which
FED.R.EVID. 201(b). The court must take judicial notice               exceeds $75,000.” (Compl.¶¶ 2, 6.)
if “requested by a party and supplied with the necessary
information.” FED.R.EVID. 201(d).                                     “The district courts shall have original jurisdiction of all civil
                                                                      actions arising under the Constitution, laws, or treatises of the
Taking judicial notice of documents that are matters of               United States.” 28 U.S.C. § 1331 (2007). It is well settled
public record does not convert a motion to dismiss into a             that federal question jurisdiction exists over a RESPA claim.
motion for summary judgment. See Zucco Partners, LLC                  See Amaral v. Wachovia Mortg. Corp., 692 F.Supp.2d 1226,
v. Digimarc Corp., 552 F.3d 981, 991 (9th Cir.2009) (court            1228 (E.D.Cal.2010) (noting the same). I will therefore begin
may consider judicially noticed documents on Rule 12(b)               my analysis by addressing Defendants' motion to dismiss
(6) motion); MGIC Indem. Corp. v. Weisman, 803 F.2d                   Plaintiffs' RESPA claim, because survival of the RESPA
500, 504 (9th Cir.1986) (district court, when determining             claim would render Plaintiffs' diversity jurisdiction arguments
whether complaint fails to state a claim, may take “judicial          moot.
notice of matters of public record outside the pleadings[ .]”).
Moreover, in ruling on a Rule 12(b)(6) motion to dismiss, the
                                                                        B. RESPA Claim
court is permitted to consider “other sources ... in particular,
documents incorporated into the complaint by reference, and


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 48 of 57 PageID #: 91
Stolz v. OneWest Bank, Not Reported in F.Supp.2d (2012)


The complaint indicates that Plaintiffs' QWR was made              was the only borrower on the loan, which meant that the
pursuant to RESPA, 12 U.S.C. § 2605(e), which provides, in         plaintiff-father “was not entitled to receive any disclosures or
pertinent part, that:                                              responses from Defendant under RESPA.” Id.

                                                                    *5 Here, as in Mashburn, there is only one borrower under
             If any servicer of a federally related                the loan at issue, Katherine Stolz. (RJN Ex. A at 3; Compl.
             mortgage loan receives a qualified                    8.) I therefore agree with Defendants that Edward and Terrea
             written request from the borrower                     Stolz 7 lack standing to bring a RESPA claim because they
             (or an agent of the borrower) for                     were not entitled to receive any disclosures or responses under
             information relating to the servicing of              RESPA. Accordingly, Edward and Terrea Stolz's RESPA
             such loan, the servicer shall provide                 claims should be dismissed.
             a written response acknowledging
             receipt of the correspondence within
             20 days (excluding legal public                          2. Katherine Stolz's RESPA Claim
             holidays, Saturdays, and Sundays)                     As to Katherine Stolz's RESPA claim, Defendants argue that
             unless the action requested is taken                  the complaint “shows OneWest did, in fact, acknowledge
             within such period.                                   receipt of her QWR in writing within the 20–day
                                                                   period.” (Defs.' Mem. at 5.) Defendants are correct that on
                                                                   May 10, 2011, the day after Plaintiffs' mailed their QWR,
                                                                   OneWest's agent responded to Plaintiff's attorney via email,
12 U.S.C. § 2605(e)(1)(A) (2007). The QWR was sent to
                                                                   indicating, “the foreclosure sale scheduled for May 13, 2011
OneWest on May 9, 2011, and Plaintiffs allege that OneWest
                                                                   is currently on hold. There is no updated sale date, but
“did not acknowledge receipt of the [QWR] within twenty
                                                                   the foreclosure is on hold until your inquiries have been
days and in fact has not, to date, contacted Plaintiffs with any
                                                                   responded to.” (Compl.Ex.4.) Plaintiffs acknowledge that
procedural or substantive response nor [did they] provide[ ]
                                                                   the inquiries OneWest's agent referred to in the May 10
any notice regarding a reset sale date. (Compl.¶ 26.) 6
                                                                   email included their QWR. (Compl.¶ 26.) Defendants contend
                                                                   that email qualified as a written response under § 2605(e),
   1. Edward and Terrea Stolz's Standing                           thereby demonstrating their compliance with RESPA. (Defs.'
Initially, Defendants point out that only Katherine Stolz has      Mem. at 6.) In turn, Defendants claim that, “[b]ecause
standing to bring a RESPA claim because she is the only            plaintiffs' own Complaint shows that there is no basis for their
borrower under the loan. (Defs.' Mem. at 5.) Plaintiffs have       RE[SP]A claim, this Court should dismiss that claim with
provided no response to this issue.                                prejudice.” (Defs.' Mem. at 6.)


In Mashburn v. Wells Fargo Bank, NA, No. 11–179, WL                Relying on § 2605(e)(2), Plaintiffs counter by claiming that
2940363 (W.D.Wash. July 19, 2011), the district court              “the servicer must respond substantively within sixty days” to
resolved a similar argument regarding standing under RESPA.        a QWR. (Pl.'s Resp. Opp'n Defs.' Mot. Dismiss (“Pl.'s Resp.”)
There, the plaintiff-father signed a quitclaim deed, conveying     at 2.) Section 2605(e)(2) provides, in pertinent part, that:
his interest in the subject property to his daughter. Id. at         Not later than 60 days (excluding legal public holidays,
*1. The plaintiff-daughter subsequently obtained a refinance         Saturdays, and Sundays) after the receipt from any
loan and signed a deed of trust granting the bank a first            borrower of any qualified written request under paragraph
position lien against the property to secure the loan. Id.           (1) and, if applicable, before taking any action with respect
After defaulting on her loan, the plaintiff-daughter requested       to the inquiry of the borrower, the servicer shall—
information in the form of a QWR under RESPA. Id.
Defendants argued that the plaintiff-father lacked standing          (A) make appropriate corrections in the account of the
because he was not a borrower under RESPA. Id. at *2. The            borrower, including the crediting of any late charges
Mashburn court agreed, noting “RESPA requires creditors to           or penalties, and transmit to the borrower a written
make certain disclosures and respond to certain inquiries by         notification of such correction (which shall include the
borrowers, including responding to qualified written requests        name and telephone number of a representative of the
by borrowers.” Id. at *3. However, the plaintiff-daughter            servicer who can provide assistance to the borrower);


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             4
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 49 of 57 PageID #: 92
Stolz v. OneWest Bank, Not Reported in F.Supp.2d (2012)


                                                                    attached hereto as Exhbit F), it is clear that her current claim
  (B) after conducting an investigation, provide the borrower       cannot stand.” (Reply Supp. Mot. Dismiss (“Defs.' Reply”) at
  with a written explanation or clarification that includes—        2.)

     (i) to the extent applicable, a statement of the reasons for
                                                                    First, I do not necessarily agree that Exhibit F is dispositive
     which the servicer believes the account of the borrower
                                                                    on this matter. Exhibit F is a copy of a letter dated May
     is correct as determined by the servicer; and
                                                                    13, 2011, from One West to Plaintiffs' attorney, Michael
     (ii) the name and telephone number of an individual            O'Brien, which clearly indicates it “is sent in response to the
     employed by, or the office or department of, the servicer      letter dated April 8, 2011, addressed to ... Regional.” (Decl.
     who can provide assistance to the borrower; or                 Charles Boyle Ex. F at 1.) Mentioning a letter purporting
                                                                    to respond to an April 8th letter to the successor trustee
(C) after conducting an investigation, provide the borrower         is difficult, if not impossible, to interpret as a response to
with a written explanation or clarification that includes—          a May 9 QWR. Perhaps the greatest difficulty the court
                                                                    has in ascertaining whether Exhibit F properly responded to
     (i) information requested by the borrower or an                Plaintiffs' QWR is that the QWR is not in the record and
     explanation of why the information requested is                nothing in the record gives the substance of Plaintiffs' QWR
     unavailable or cannot be obtained by the servicer; and         for comparison purposes. Although I view the facts in the light
                                                                    most favorable to Plaintiffs and deem dismissal inappropriate,
      *6 (ii) the name and telephone number of an individual
                                                                    I do express concern over the validity of their RESPA claim
     employed by, or the office or department of, the servicer
                                                                    because, during oral argument, Plaintiffs claimed they were
     who can provide assistance to the borrower.
                                                                    not provided the accounting they requested. However, Exhibit
12 U.S.C. § 2605(e)(2) (2007). According to Plaintiffs,             F appears to address such matters. (See Decl. Charles Boyle
“Defendants failed to comply with the requirements of this          Ex. F at 1–2.) In any event, a motion to dismiss on this record
section when they proceeded to foreclosure of the subject           is not the appropriate manner to address these issues.
property without investigating or responding substantively to
the [QWR].” (Pl.'s Resp. at 3.)                                      *7 Secondly, based on the allegations in paragraph 26 of
                                                                    the complaint, I do not believe any clarification of Plaintiffs'
Here, viewing the facts in the light most favorable to the          RESPA claim is necessary, although I do note that leave would
claimant, I find that Katherine Stolz's complaint states a          surely be granted in this instance when the ability to cure an
plausible claim for relief under RESPA. The complaint               alleged deficiency is so readily apparent.
focuses primarily on OneWest's failure to acknowledge
receipt of the QWR within twenty days, which, given the             In sum, Katherine Stolz has pled a plausible RESPA claim
record before me, seems unlikely. However, the complaint            and Defendants' motion to dismiss should be denied on
also unequivocally states that OneWest “has not, to date,           this ground. Federal question jurisdiction therefore exists in
contacted Plaintiffs with any procedural or substantive             this matter and I need not address Defendants' arguments
response [to their QWR,] nor [has OneWest] provided any             regarding the existence, or non-existence, of diversity
notice regarding a reset sale date.” (Compl.¶ 26.) Such an          jurisdiction and/or whether this court should exercise
allegation directly implicates the duties imposed on loan           supplemental jurisdiction over Plaintiffs' state law claims.
servicers under § 2605(e)(2).

                                                                       C. Preemption
Defendants do not debate the merits of any alleged §
                                                                    Next, Defendants argue that Plaintiffs' state law claims are
2605(e)(2) violation based, in part, on Plaintiffs' statement
                                                                    preempted by federal law, specifically, the Home Owners'
that “[s]hould the Court find merit in the arguments of
                                                                    Loan Act (“HOLA”) of 1933, 12 U.S.C. §§ 1461–1468.
Defendant regarding acknowledgment of the [QWR], the
                                                                    (Defs.' Mem. at 8.) Defendants claim “[t]his Court has already
court should consider” Rule 15(a)(2) and grant leave to amend
                                                                    reached the same conclusion regarding identical claims” in
the complaint to clarify the RESPA allegation. (Pl.'s Resp.
at 3.) Specifically, Defendants state, “[w]ithout debating the      Copeland–Turner v. Wells Fargo Bank, No. CV–11–37–HZ,
merits of Ms. Stolz's proposed new claim (which [is] dubious        2011 WL 2650853 (D.Or. July 6, 2011). (Defs.' Mem. at 8–9.)
in light of the timely filed substantive response which is



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              5
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 50 of 57 PageID #: 93
Stolz v. OneWest Bank, Not Reported in F.Supp.2d (2012)


                                                                               savings associations may extend credit
   1. HOIA Generally                                                           as authorized under federal law,
A preemption analysis generally begins “with the assumption                    including this part, without regard to
that the historic police powers of the States were not to be                   state laws purporting to regulate or
superceded by the Federal Act under less that was the clear                    otherwise affect their credit activities,
and manifest purpose of Congress.” City of Columbus v. Ours                    except to the extent provided in
Garage & Wrecking Serv., Inc., 536 U.S. 424, 438, 122 S.Ct.                    paragraph (c) of this section....
2226, 153 L.Ed.2d 430 (2002). However, this assumption
is “not triggered when the State regulates in an area where
there has been a history of significant federal presence.”
                                                                   Id. (quoting 12 C.F.R. § 560.2(a)). The types of state law
United States v. Locke, 529 U.S. 89, 108, 120 S.Ct. 1135, 146
                                                                   preempted include, “without limitation,” state law purporting
L.Ed.2d 69 (2000). For example, “because there has been a
                                                                   to impose requirements regarding:
history of significant federal presence in national banking, the
presumption against preemption of state law is inapplicable.”        ****
Bank of Am. v. City and County of S.F., 309 F.3d 551, 559 (9th
Cir.2008) (internal quotation marks omitted).                        (4) The terms of credit, including amortization of loans and
                                                                     the deferral and capitalization of interest and adjustments to
It is well settled that Congress enacted HOLA “to charter            the interest rate, balance, payments due, or term to maturity
savings associations under a federal law, at a time when             of the loan, including the circumstances under which a loan
record numbers of home loans were in default and a                   may be called due and payable upon the passage of time or
staggering number of state-chartered savings associations            a specified event external to the loan;
were insolvent.” Silvas v. E*Trade Mortg. Corp., 514 F.3d
                                                                     ****
1001, 1004 (9th Cir.2008) The Ninth Circuit has described
HOLA and its following agency regulations as a “radical and          (7) Security property, including leaseholds;
comprehensive response to the inadequacies of the existing
state system, and so pervasive as to leave no room for state         ****
regulatory control.” Id. (citation and internal quotation marks
omitted).                                                            (9) Disclosure and advertising, including laws requiring
                                                                     specific statements, information, or other content to be
HOLA was the vehicle through which “Congress gave the                included in credit application forms, credit solicitations,
Office of Thrift Supervision (“OTS”) broad authority to issue        billing statements, credit contracts, or other credit-related
regulations governing thrifts. As the principal regulator for        documents and laws requiring creditors to supply copies of
federal savings associations, OTS promulgated a preemption           credit reports to borrowers or applicants;
regulation in 12 C.F.R. § 560.2. That the preemption is
                                                                     ****
expressed in OTS's regulation, instead of HOLA, makes
no difference because federal regulations have no less               (10) Processing, origination, servicing, sale or purchase of,
preemptive effect than federal statutes.” Id. at 1005 (internal      or investment or participation in, mortgages[.]
citation and quotation marks omitted). Section 560.2(a)
provides, in pertinent part, that:                                 12 C.F.R. § 560.2(b)(4), (7), (9) and (10).

                                                                   As recognized in Silvas, courts should follow the following
              *8 OTS hereby occupies the entire                    analysis provided by OTS in evaluating whether a state law
             field of lending regulation for federal               is preempted under the regulation:
             savings associations. OTS intends
             to give federal savings associations
             maximum flexibility to exercise                                   [T]he first step will be to determine
             their lending powers in accordance                                whether the type of law in question
             with a uniform federal scheme                                     is listed in paragraph (b). If so, the
             of regulation. Accordingly, federal                               analysis will end there; the law is



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             6
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 51 of 57 PageID #: 94
Stolz v. OneWest Bank, Not Reported in F.Supp.2d (2012)


            preempted. If the law is not covered                 default was issued.” Id. at *8. Judge Hernandez held that,
            by paragraph (b), the next question                  “HOLA also precludes this claim because state laws regarding
            is whether the law affects lending.                  processing and servicing a mortgage are preempted under 12
            If it does, then, in accordance with                 U.S.C. § 560.2(b)(10).” Id.
            paragraph (a), the presumption arises
            that the law is preempted. This                      Plaintiff's final theory was based on Wells Fargo breaching
            presumption can be reversed only if                  the Deed of Trust by foreclosing when plaintiff was not in
            the law can clearly be shown to fit                  default, having allegedly obtained an agreement to stay the
            within the confines of paragraph (c).                foreclosure pending loan modification. Id. After noting a lack
            For these purposes, paragraph (c) is                 of clarity in the Amended Complaint, it was determined that:
            intended to be interpreted narrowly.
            Any doubt should be resolved in favor
            of preemption.                                                      If plaintiff's claim alleges that
                                                                                Wells Fargo breached the Deed of
                                                                                Trust because it foreclosed in the
Id. (citing OTS, Final Rule, 61 Fed.Reg. 50951, 50966–67                        absence of a default, the claim is
(Sept. 30, 1996)).                                                              preempted because the claim is based
                                                                                on an alleged representation made
                                                                                by Wells Fargo in the course of
   2. Copeland–Turner                                                           servicing the loan and regarding its
As previously referenced, Defendants argue that Plaintiffs'                     secured property. If plaintiff's claim
state law claims are preempted, relying solely upon the                         alleges that Wells Fargo breached a
decision rendered in Copeland–Turner. There, the plaintiff-                     subsequent oral modification to the
borrower brought a foreclosure action against Wells Fargo                       Deed of Trust, the same result occurs:
Bank, N.A. (“Wells Fargo”), Gorilla Capital, Inc., and                          the claim is preempted because it
Nancy Cary (“Cary”), setting forth a single claim for                           based on an allegation that Wells Fargo
conversion, based on three theories. Copeland–Turner, 2011                      made a particular representation in
WL 2650853, at *1. Plaintiffs first theory in support of                        the course of servicing the loan and
his conversion claim was based on an alleged failure of                         regarding its secured property.
World Savings Bank, F.S.B (“WSB”), to record an assignment
of its beneficial interest to Wells Fargo. Id. at *8. Or, as
Judge Hernandez understood plaintiff's position, that ORS
86 .735(1) was violated because WSB was “the beneficiary         Id. at *8. 8
of the Deed of Trust and to the extent Wells Fargo acted as
the beneficiary in the foreclosure process, its actions were
                                                                    3. Application to OneWest
invalid because any assignment of the beneficiary interest
                                                                 Plaintiffs acknowledge that OneWest Bank is subject to
by WSB to Wells Fargo was required to be recorded and it
                                                                 HOLA, as it is a federal savings bank. (Pl.'s Resp. at 6.)
was not.” Id. at *11 n. 1. This claim was deemed preempted
                                                                 Plaintiffs nevertheless argue that their state law claims are
because, “[u]nder the OTS regulation, state laws purporting
                                                                 not preempted because, unlike Copeland–Turner, the original
to impose requirements regarding security property, regarding
                                                                 lender in this case, Premier, is an Oregon corporation, not
disclosures made in credit-related statements, and regarding
                                                                 a federal savings bank “subject to the HOLA regulations at
processing, origination, servicing, sale or purchase of, or
                                                                 the time of the initial loan.” (Pl.'s Resp. at 7.) Plaintiffs cite
investment or participation in, mortgages are preempted.” Id.
                                                                 no authority that supports the proposition that this distinction
at *8 (citing 12 C.F.R. §§ 560.2(b)(7), (9), and (10)).
                                                                 warrants departure from Copeland–Turner's holding. This
                                                                 argument is therefore assigned little weight. I would
 *9 Plaintiff's next theory in support of his conversion claim
                                                                 likely find the distinction to be inconsequential, however,
was based on Cary “having no authority to sign the notice of
                                                                 considering that “[o]n December 7, 2007, Premier transferred
default as successor trustee because the notice of appointment
                                                                 its interest in Ms. Stolz's loan to IndyMac, F.S .B.,” i.e.,
of successor trustee was not recorded when the notice of
                                                                 Premiere transferred its interest to a federal savings bank



               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              7
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 52 of 57 PageID #: 95
Stolz v. OneWest Bank, Not Reported in F.Supp.2d (2012)


subject to HOLA three days after Katherine Stolz refinanced        86.735(1) was violated due to the failure to record an
             9
her property. (RJN Ex. A at 3–4.)                                  assignment. Copeland–Turner, 2011 WL 2650853, at *11
                                                                   n. 1. “Under the OTS regulation, state laws purporting to
Plaintiffs claim that even if the court determined that HOLA       impose requirements regarding security property, regarding
may apply, their state law claims fall under § 560.2(c)'s “Real    disclosures made in credit-related statements, and regarding
property law” exception, which “is specifically listed as a        processing, origination, servicing, sale or purchase of, or
                                                                   investment or participation in, mortgages are preempted.” Id.
field of state law that is NOT preempted by HOLA.” 10 (Pl.'s
                                                                   at *8 (citing 12 C.F.R. §§ 560.2(b)(7), (9), and (10)). HOLA
Resp. at 8.) I find this argument unavailing since, as discussed
                                                                   therefore preempts such a claim.
further below, I find Copeland–Turner controlling and Judge
Hernandez clearly disposed of this argument by stating:
                                                                   Plaintiffs claim MERS was not a beneficiary of the Deed of
                                                                   Trust and had no authority to assign the beneficial interest to
   [E]ven if none of plaintiff's claims are preempted              IndyMac Federal. (Compl.¶ 33.) In Parcay v. Shea Mortgage,
   under subsection 560.2(b), I conclude that they are still       Inc., No. CV–F–09–1942 OWW/GSA, 2010 WL 1659369
   preempted under subsection 560.2(c) because each of             (E.D.Cal. Apr.23, 2010), the court held that HOLA preempted
   plaintiff's theories of alleged wrongdoing implicates state     the plaintiff's claim which included allegations that MERS
   laws which affect lending, creating a presumption of            was not a beneficiary under the trust deed and that the note
   preemption, and which directly affect Wells Fargo's lending     was unenforceable by the loan servicer. Id. at *4–8.
   operations in a significant way, thus having more than an
   incidental affect on lending operations.                        Plaintiffs claim that Regional, who issued the notice of
    *10 Copeland–Turner, 2011 WL 2650853, at *9. Section           default, was improperly appointed as successor trustee under
   560.2(c) “is [also] intended to be interpreted narrowly. Any    Oregon's Trust Deed Act. (Compl.¶¶ 34, 35.) The plaintiff
   doubt should be resolved in favor of preemption.” Silvas,       in Copeland–Turner also challenged the appointment and
   514 F.3d at 1005.                                               subsequent actions taken by a successor trustee in the
In Copeland–Turner, as in this case, the plaintiff has sought      foreclosure process. However, HOLA precludes such a claim
rescission of the foreclosure and an injunction. (Id. ¶¶ 38–       because state laws regarding processing and servicing a
44; 03:11–cv–00037–HZ (dkt. # 13) ¶ 13.) However, unlike,          mortgage are preempted under 12 U.S.C. § 560.2(b)(10).
Copeland–Turner, a claim for conversion is not at issue here.
Nonetheless, the case law seems to focus on the theory              *11 Next, it is alleged that OneWest “told Plaintiffs in
underlying the claims at issue, rather than what the claim         writing that the foreclosure sale had been put on hold
may conveniently be titled. See Andrade v. Wachovia Mortg.,        and there was no updated sale date. Notwithstanding such
FSB, No. 09–CV–0377, 2009 WL 1111182, at *3 (S.D.                  assertion and without further notice of any kind to Plaintiffs,
Cal. April 21, 2009) (indicating that the plaintiff “sought        One West” directed Regional to proceed and sell the Property.
relief under state tort, contract, and real property laws of       (Compl.¶ 34.) Similarly, in Copeland–Turner, the plaintiff's
general applicability,” but nonetheless finding the claims         final theory was based on the bank foreclosing contrary to
preempted because the state laws, as applied, would regulate       an agreement to postpone. Thus, as in Copeland–Turner, this
lending activity contemplated by § 560.2(b)). Other district       claim is preempted because it based on an allegation that
courts have made similar observations. See Watkins v. Wells        OneWest made a particular representation in the course of
Fargo Home Mort., 631 F.Supp.2d 776, 782 (S.D.W.Va.2008)           servicing the loan and regarding its secured property.
(“Whatever the claim, a court must look at the underlying
allegations proffered in support of the claim and ask on which     In sum, I agree with Defendants that HOLA preempts
side of the [HOLA preemption] ledger they fall.”)                  all of Plaintiffs' state law claims against OneWest. This
                                                                   decision is in accordance with several district courts who
With this in mind, I turn to Plaintiffs' allegations and           “have concluded that HOLA preempts state law claims
Judge Hernandez's decision in Copeland–Turner. First,              attacking various alleged deficiencies in the non judicial
Plaintiffs claim ORS 86.735(1) was violated because the            foreclosure process.” Copeland–Turner, 2011 WL 2650853,
assignment from Premier was never recorded in the County           at *6 (emphasis added). Perhaps most notably, in Guerrero v.
records where the Property is situated. (Compl.¶ 32.)              Wells Fargo Bank N.A., No. CV–10–5095–VBF, 2010 U.S.
Similarly, in Copeland–Turner, the plaintiff claimed ORS           Dist. LEXIS 96261 (C.D.Cal. Sept.14, 2010), the plaintiff's



                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           8
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 53 of 57 PageID #: 96
Stolz v. OneWest Bank, Not Reported in F.Supp.2d (2012)


brought the following state law causes of action: (1) to           and Judge Stewart's decision in James v. Recontrust Co., 2011
set aside trustee's sale; (2) to cancel trustee's deed; (3) to     WL 3841558 (D.Or. Aug.26, 2011). Conversely, Plaintiffs
quiet title; (4) for accounting; (5) for estoppel; (6) breach      direct the court to Judge Panner's decision in Hooker v. Nw.
of contract; (7) breach of the covenant of good faith and          Tr. Servs., No. 10–3111, 2011 WL 2119103 (D.Or. May 25,
fair dealing; (8) fraud; (9) negligence; and (10) declaratory      2011) and Bankruptcy Judge Alley's decision in McCoy v.
relief. Id. at *7. Applying the Ninth Circuit's Silvas analysis,   BNC Mortg., Inc., 446 B.R. 453 (Bankr.D.Or.2011).
the Guerrero court concluded, “[a]ll of Plaintiffs' state law
claims fall within the purview of Section 560.2(b), as they        Plaintiffs' claim that, “[f]or every Beyer v. Bank of Am. there
attack Defendant's disclosure and initiation of the foreclosure    is a Hooker v. NW Trustee Services.” (Pl.'s Resp. at 8.) While
process.” Id. at *9 (emphasis added).                              I cannot fault Plaintiffs for relying on Hooker, there are
                                                                   four additional judges in the District of Oregon who have
                                                                   definitively ruled that MERS is a proper beneficiary under
   4. Application to Fannie Mae, Regional, and MERS                Oregon law. See Burgett v. Mortg. Elec. Registration Sys.,
Defendants claim “all of plaintiffs' state law claims are          Inc., No. 09–6244–HO, 2010 WL 4282105, at *2–3 (D.Or.
preempted by federal law.” (Defs.' Reply at 5.) I agree that
                                                                   Oct.20, 2010) (Hogan, J .) 12 ; see also Bertrand v. Sun Trust
Plaintiff's claims against OneWest are preempted. However,
                                                                   Mortg., Inc., No. 09–857–JO, 2011 WL 1113421, at *4–5
Plaintiffs have also brought state law claims against Fannie
                                                                   (D.Or. Mar.3, 2011) (Jones, J.); see also Richard v. Deutsche
Mae, Regional, and MERS. There is no indication that any
                                                                   Bank Nat. Trust Co., 2011 WL 2650735, at *2–3 (D.Or. July 6,
of these defendants are subject to HOLA. While the parties
                                                                   2011) (Acosta & Hernandez, JJ.). Moreover, “[t]he majority
do not dispute whether OneWest is a federal savings bank, 11       of Oregon trial courts similarly have concluded that because
their briefing does not address the impact my previous             MERS is named in the trust deed as the beneficiary, it is a
ruling would have on the state law claims against Fannie           beneficiary under” Oregon's statutory definition. James, 2011
Mae, Regional, or MERS. Compare Quintero, 2010 WL                  WL 3841558, at *8 (collecting cases).
2618729, at *7 (finding a claim not preempted because there
was no indication whether a particular defendant qualified         Here, the Deed of Trust names MERS as the beneficiary,
as a federal savings association for purposes of HOLA),            “acting solely as nominee for Lender and Lender's successors
with Brown v. Wachovia Mortg. Corp., No. CV 11–05062               and assigns.” (Compl. Ex. 3 at 1.) In accordance with the
DDP, 2011 WL 4352524, at *1–3 (C.D.Cal. Sept.16, 2011)             weight of authority on this issue, I find Plaintiffs' claim that,
(granting MERS and Wells Fargo's motion to dismiss after           “MERS was not a beneficiary of the DEED OF TRUST and
finding plaintiffs' state law claims brought against both          had no authority to assign the beneficial interest in the DEED
defendants preempted under HOLA and § 560.2(b)(10)).               OF TRUST to IndyMac Federal” lacks merit under Oregon
Because the parties have not provided guidance on this issue,      law. Accordingly, because the trust deed names MERS as the
I will address the merits of the state law claims to the extent    beneficiary and MERS has the right to receive the benefit of
possible.                                                          the trust deed, I find that MERS was a proper beneficiary
                                                                   under the trust deed.
   D. The Merits of Plaintiff's State Law Claims
                                                                   Next, Plaintiffs argue that ORS 86.735(1) was violated
 *12 Even assuming, arguendo, Plaintiffs' state law claims
                                                                   because no assignment from Premier, the original lender, to
against OneWest were not preempted, a majority of Plaintiffs'
                                                                   its successor, IndyMac, was recorded. (Pl.'s Resp. at 8–9;
state law claims are fundamentally flawed.
                                                                   Compl. ¶¶ 10, 32; RJN Ex. A at 3–4.) I reject this argument.
                                                                   Judge Stewart thoroughly analyzed and disposed of the same
   1. Plaintiffs' MERS–Related Claims                              argument in James, explaining:
Resolution of Plaintiffs' MERS-related claims requires this
                                                                     Nothing in Oregon law requires recording of each
court to decide an issue that has divided this district court,
                                                                     assignment of the trust deed when the underlying note
that is, whether MERS meets the Oregon statutory definition
                                                                     is transferred. The only recording requirement is found
of “beneficiary,” i.e., if MERS and/or its successors have
                                                                     in ORS 86.735(1) for all “assignments of the trust deed
standing to foreclose. Defendants understandably direct the
                                                                     by the trustee or the beneficiary” before a non judicial
court to Judge Mosman's decision in Beyer v. Bank of Am.,
                                                                     foreclosure by advertisement and sale. However, this
No. CV 10–523–MO, 2011 WL 3359938 (D.Or. Aug.2, 2011)


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              9
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 54 of 57 PageID #: 97
Stolz v. OneWest Bank, Not Reported in F.Supp.2d (2012)


  statute by its express terms only requires the recording
  of assignments by the parties who have a recorded                 2. The Validity of Regional's Appointment as
  interest in the real property providing security, that is,        Successor Trustee
  ‘the trustee or the beneficiary.’                              Plaintiffs next contend that on February 10, 2009, IndyMac
                                                                 Federal signed a document appointing Regional as successor
   *13 Although a transfer or assignment of the note             trustee. (Compl ¶ 21; RJN Ex. C at 1–2.) However, Plaintiffs
  transfers the security interest for the protection of the      claim that on February 10, 2009, IndyMac Federal had
  beneficiary, it is not the same act as ‘an assignment of the   no authority to appoint a successor trustee because the
  trust deed by the trustee or the beneficiary’ contemplated     assignment of the Deed of Trust from MERS to IndyMac
  by ORS 86.735(1). That statute makes no mention                Federal did not occur until February 11, 2009. (Compl. (120;
  of recording a transfer of the promissory note, [as]           RJN Ex. B at 1–2.)
  opposed to the deed of trust. A promissory note is
  not a conveyance of real property and is not recorded          Although signed on February 10, 2009, the Appointment
  or even susceptible to recordation. ORS 93.610, 93.630,        of Successor Trustee has a notation stating, “ *Effective
  205.130. Recording interests in a promissory note would        2/11/2009.” (RJN Ex. C at 2.) Both the Appointment of
  not serve the purpose of the recording statutes because        Successor Trustee and Assignment of Deed of Trust were
  the promissory note does not contain a description of the      recorded in Clackamas County on February 20, 2009. (Compl
  property, does not transfer title to real property, and does   ¶¶ 20–21; RJN Ex. B, C.) Plaintiffs claim Defendants' motion
  not affect title.                                              to dismiss should be denied because this “break[ ] in the
                                                                 chain ... require[s] further investigation and evidence”, but
  Plaintiffs do not allege that either the Trustee (Fidelity     cite no authority in support of this proposition. (Pl.'s Resp. at
  National) or the Beneficiary (MERS) made any assignment        9.)
  of the Deed of Trust prior to the assignment by MERS to
  BACHLS [the lender's successor]. Until that point in time,      *14 Defendants, on the other hand, claim “Oregon law has
  MERS remained the Beneficiary to act for the Lender            long recognized the enforceability of documents executed on
  (NWNG) and its successors and assigns, even if the note        one day but made effective as of a later day.” (Pl.'s Reply at
  was sold to an assignee or acquired by a successor. By         7.) Plaintiffs cite a bevy of cases which found this to be true
  recording the assignment of the Deed of Trust from             in other contexts. (Pl.'s Reply at 7.)
  MERS to BACHLS, BACHLS then acquired the power
  to act as the Beneficiary, rendering valid its subsequent      The United States District Court for the District of Idaho
  appointment of RTC as the successor trustee.                   recently addressed this very issue in Russell v. OneWest Bank
                                                                 FSB, No. 1:11–cv–00222–BLW, 2011 5025236 (D.Idaho
James, 2011 WL 3841558, at *11 (emphasis added).
                                                                 Oct. 20, 2011) (B. Lynn Winmill, C.J.). There, IndyMac
                                                                 Federal signed a document appointing Pioneer Lender Trustee
Similarly, in this case, as in James, the Assignment of the
                                                                 Services, LLC (“Pioneer”) as successor trustee on August
Deed of Trust from MERS to the lender's (Premier) successor
                                                                 4, 2010. Id. at *1. On August 5, 2010, MERS assigned its
(IndyMac Federal) was recorded. (Compl. ¶ 20; RJN Ex.
                                                                 beneficial interest to IndyMac Federal. Id. Both documents
B at 1–2.) In James, the lender had transferred the note
                                                                 were recorded on August 8, 2010. Id. Plaintiffs alleged that
to Countrywide Bank, who was actually the predecessor
                                                                 IndyMac Federal appointed the successor trustee, Pioneer,
in interest to BACHLS. Id. at *2. In this case, Premier
                                                                 “the day before MERS assigned its interest in the Deed of
transferred its interest to IndyMac, who was succeeded by
                                                                 Trust to IndyMac Federal.” Id. at *5. “Plaintiffs therefore
IndyMac Federal. MERS then recorded its assignment to
                                                                 allege[d] that IndyMac Federal had no authority to appoint
IndyMac Federal, just as MERS recorded its assignment to
                                                                 a successor trustee on the day they attempted to do so.” Id.
BACHLS in James. Moreover, Plaintiffs do not claim that
                                                                 (emphasis added). Russell held “the legally relevant date for
the Trustee (Transnation Title) 13 or the Beneficiary (MERS)     determining the validity of IndyMac Federal's appointment of
made any assignment of the Deed of Trust prior to the            a successor trustee is the date on which the appointment was
recording. Thus, James is dispositive and Premier was not        recorded[,]” because under Idaho Code § 45–1504(2),
required to record its assignment to IndyMac.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           10
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 55 of 57 PageID #: 98
Stolz v. OneWest Bank, Not Reported in F.Supp.2d (2012)


                                                                   its interest as beneficiary back to IndyMac Federal. Thus,
                                                                   IndyMac Federal was the proper party to vest Regional
             [upon] the election of the beneficiary                with trustee powers on the date Regional actually assumed
             to replace the trustee, the beneficiary               trusteeship. The premature nomination of Regional on
             shall appoint a trustee or a                          February 10, 2011, does not defeat validity of the recorded
             successor trustee. Upon recording the                 transfer of authority on February 20, 2011.
             appointment of a successor trustee
             in each county in which the deed of                   Accordingly, this portion of the Complaint should be
             trust is recorded, the successor trustee              dismissed because it fails under the Twombly–Igbal standard.
             shall be vested with all powers of an
             original trustee.
                                                                      3. Whether Defendants Were Barred From Holding
                                                                      the June 14th Foreclosure Sale
                                                                   Plaintiffs' final contention revolves around OneWest's
Id. at *6 (emphasis added). Based on this language, Russell        representation that “the foreclosure sale scheduled for May
made the pertinent observation that “the beneficiary vests the     13, 2011 is currently on hold. There is no updated sale date,
authority of trusteeship through the act of recording.” Id. “By    but the foreclosure is on hold until your inquiries have been
August 8, 2010, the date on which IndyMac Federal recorded         responded to.” (Compl. Ex. 4 at 1; Compl. ¶¶ 25, 34–35,
the appointment of successor trustee, MERS had assigned its        39.) According to Defendants, such a claim fails because the
interest as beneficiary back to IndyMac Federal.” Id. Russell      foreclosure was originally set for April 13, 2011. “On that
therefore concluded there was “no doubt” IndyMac Federal           date, however, OneWest decided to postpone the sale for a
was the proper party to vest Pioneer with trustee powers on        month by public proclamation, setting a new sale date of May
the date they actually assumed trusteeship. Id. Further, Russell   13.” (Def.'s Mem. at 13.) Defendants rely on ORS 86.755(2),
appropriately observed “that a successor trustee is only a         which states, “[t]he trustee ... may postpone the sale for one
nominee without any legal authority until the beneficiary          or more periods totaling not more than 180 days from the
records the appointment of the successor.” Id. at n. 2.            original sale date, giving notice of each adjournment by public
                                                                   proclamation made at the time and place set for sale.”
Not only are the facts in Russell identical to this case,
but Oregon also has a provision similar to that of Idaho           Plaintiffs counter by arguing, “[c]onspicuously absent from
Code § 45–1504(2). Specifically, ORS 86.790(3) provides, in        the statute is an authorization under Oregon law for a
pertinent part, that,                                              trustee to provide false and misleading information to a
                                                                   borrower and then hide beyond the ‘public proclamation’
                                                                   shield. Such a defense is improper, immoral and assaults the
             [a]t any time after the trust deed is                 senses of justice.” (Pl.'s Resp. at 9.) According to Plaintiffs,
             executed the beneficiary may appoint                  “Defendants were not silent regarding whether or not a sale
             in writing another qualified trustee.                 would be held, Defendants affirmatively stated that the sale
             If the appointment of the successor                   was ‘on hold until your inquiries have been responded to.’
             trustee is recorded in the mortgage                   “ (Pl.'s Resp. at 9–10.)
             records of the county or counties in
             which the trust deed is recorded, the                 Plaintiffs also argue that, even if this court did not find a
             successor trustee shall be vested                     violation of ORS 86.755(2), “the act of holding [a] sale was
             with all the powers of the original                   a violation of RESPA. As stated above, RESPA requires
             trustee.                                              that a servicer provide a substantive response to a qualified
                                                                   written request within sixty days and ‘before taking any action
                                                                   with respect to the inquiry of the borrower.’ “ (Pl.'s Resp.
 *15 OR.REV.STAT. § 86.790(3) (2009) (emphasis added).             at 10) (quoting 12 U.S.C. § 2605(e)(2)). Plaintiffs' RESPA
Under this language, the beneficiary vests the authority           claim, however, does not provide a basis to invalidate a
of trusteeship through the act of recording. By February           foreclosure or render a foreclosure wrongful. See Falcocchia
20, 2009, the date on which IndyMac Federal recorded               v. Saxon Mortg., Inc., 709 F.Supp.2d 860, 871 (E.D.Cal.2010)
the appointment of a successor trustee, MERS assigned              ( “[A]lthough the court finds that plaintiffs have stated a


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            11
Case 1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 56 of 57 PageID #: 99
Stolz v. OneWest Bank, Not Reported in F.Supp.2d (2012)


                                                                    although I construe the allegations in the light most favorable
claim under section 5 of RESPA, 12 U.S.C. § 2605, this
                                                                    to the non-moving party, Plaintiffs have not sufficiently pled
claim does not provide a basis for injunctive relief. 12 U.S.C.
                                                                    a violation of ORS 86.755(2).
§ 2605(f)(1). The RESPA claim therefore cannot invalidate
a foreclosure or render the foreclosure wrongful.” (citing
                                                                    Taking Plaintiffs' allegation as true as we must on a motion
Amodo v. Homeq Servicing Corp., No. CIV. S–10–177, 2010
                                                                    to dismiss, it is troubling to have the law allow a lender
WL 347730, *2 (E.D.Cal. Jan.22, 2010))).
                                                                    to allegedly tell a borrower a foreclosure sale is postponed
                                                                    and won't happen without further notice to the borrower and
 *16 As to any alleged violation of ORS 86.775(2), I
                                                                    then have the lender allegedly deliver that notice solely by
find Sawyer v. ReconTrust Co., N.A., No. CV–11–292–
                                                                    announcing the new sale date by proclamation at the time
ST, 2011 WL 2619517 (D.Or. May 27, 2011), instructive.
                                                                    of original sale when the borrower is not present in reliance
There, a foreclosure was originally scheduled for January 20,
                                                                    on the advice from the lender that the sale will not occur
2010. Id. at *2. The borrower contacted Bank of America
                                                                    then. While it appears this situation may be tolerated by
Home Loans regarding loan modification and was assured
                                                                    existing law, it begs for a correction from the legislature.
that “there would be no foreclosure sale while her loan
                                                                    That being said, on the existing state of the law and these
modification application was pending.” Id. The January 20,
                                                                    allegations, I hold my nose while I recommend that I can
2010 foreclosure sale was postponed and on March 17,
                                                                    see no currently viable claim that Defendants violated the
2010, the property was sold. Id. The borrower sued claiming,
                                                                    provisions of Oregon law governing trust deed foreclosure
amongst other things, that the required foreclosure notices
                                                                    sales.
were inadequate because the sale date listed was January 20,
2010, but the actual sale occurred March 17, 2010. Id. at *3.
Judge Stewart held that,
                                                                                              Conclusion
    the sale was postponed until March 17, 2010, but this
    did not require an additional written notice. Oregon            For the foregoing reasons, Defendants' motion (dkt.# 10)
    law allows the trustee to ‘postpone the sale for one or         to dismiss Plaintiffs' complaint in its entirety should be
    more periods totaling not more than 180 days from the           GRANTED in part and DENIED in part.
    original sale date, giving notice of each adjournment by
    public proclamation made at the time and place set for sale.’
    ORS 86.755(2). Absent an allegation that no such public
                                                                                          Scheduling Order
    proclamation was made, the sale could be postponed
    and held later than the initial date set in the Notice of       The Findings and Recommendation will be referred to
    Sale.                                                           a district judge. Objections, if any, are due February 1,
                                                                    2012. If no objections are filed, then the Findings and
Id. at *4 (emphasis added).
                                                                    Recommendation will go under advisement on that date. If
                                                                    objections are filed, then a response is due February 20, 2012.
Here, as in Sawyer, postponing the foreclosure sale did not
                                                                    When the response is due or filed, whichever date is earlier,
require an additional written notice to Plaintiffs. Plaintiffs
                                                                    the Findings and Recommendation will go under advisement.
claim that they did not receive notice of when the postponed
sale would occur, however, this does not negate the possibility
that Defendants gave notice of the adjournment by public            All Citations
proclamation on April 13, 2011, “at the time and place set
for sale.” Nor do Plaintiffs claim otherwise. Accordingly,          Not Reported in F.Supp.2d, 2012 WL 135424


Footnotes
1        Regional joined, in its entirety, OneWest, MERS, and Fannie Mae's motion to dismiss (Doc. # 16)
2        Unless otherwise indicated, the following facts are taken from Plaintiffs' complaint filed on June 23, 2011.
3        The Deed of Trust “purports to allow the Promissory Note, together with the Security Instrument, to be sold in whole or
         in part one or more times without prior notice to Plaintiffs.” (Compl .¶ 15.)




                 © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           12
Case   1:19-cv-00427-MSM-LDA Document 11-1 Filed 12/11/19 Page 57 of 57 PageID #: 100
Stolz v. OneWest Bank, Not Reported in F.Supp.2d (2012)



4     “In July 2008, IndyMac failed, and the [Federal Deposit Insurance Corporation (“FDIC”) ] transferred IndyMac's assets,
      including [Katherine] Stolz's loan, to a newly created entity run by the FDIC: IndyMac Federal[.]” (Defs.' Mem. at 2.)
5     John Cockrell also informed Plaintiff's attorney that he had updated Katherine Stolz's “file to add you as an authorized
      party.” (Compl. Ex. 4 at 1.)
6     Presumably, the QWR was sent from Plaintiffs' lawyers. (See Defs.' Mem. at 3) (noting that Plaintiffs' assert a claim under
      RESPA based on OneWest's failure to acknowledge a QWR sent “from plaintiffs' lawyer.”)
7     Edward Stolz is the son of Katherine Stolz, who lives in the Property with his wife, Terrea Stolz. (Compl.¶ 7.)
8     Judge Hernandez also rejected any argument that “preemption of Oregon's trust deed statutes” implicates the Tenth
      Amendment. Id. at *10. In this case, aside from the RESPA claim, Plaintiffs' claims are based solely on alleged violations
      of Oregon's Trust Deed Act. (Compl.¶¶ 30–44.)
9     In Quintero Family Trust v. OneWest Bank, F.S.B., 2010 WL 2618729 (S.D.Cal. June 25, 2010), the plaintiffs obtained a
      loan from Clarion Mortgage Capital, Inc., a Colorado Corporation. Id. at *1. The loan was immediately assigned to MERS
      and two years later the loan was assigned from MERS to IndyMac Federal. Id. The court nevertheless determined that
      the plaintiffs' state law claims brought against OneWest were preempted under HOLA. Id. at *6–7.
10    Section 560.2(c) provides that the types of state laws “not preempted to the extent that they only incidently affect the
      lending operations of Federal savings associations” include, contract, commercial, real property and tort law.
11    (Pl.'s Resp. at 6.)
12    See also McDaniel v. BAC Home Loans Servicing, LP, No. 10–6143–HO, 2011 WL 1261387, at *3 (D.Or. Mar. 31, 2011)
      (Hogan, J.) (noting that in Burgett this court found that MERS may be designated as a beneficiary on a Deed of Trust,
      therefore, “plaintiff's signature on the Deed of Trust explicitly authorizes MERS to act as a beneficiary with the right to
      foreclose.”)
13    (Compl. Ex. 3 at 1.)


 End of Document                                             © 2019 Thomson Reuters. No claim to original U.S. Government Works.




              © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            13
